         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 1 of 153                                                  FILED
                                                                                                           2019 Sep-13 PM 04:45
                                                                                                           U.S. DISTRICT COURT
                                                                                                               N.D. OF ALABAMA
                            United States District Court
                                      for the
                            Northern District of Alabama
                                 Western Division
                                                             ZDiq Sc:' 13 P                               l\:      18

                                                                                       l        1--, .-    :,· \

                                                              ;   "· --'.
                                                                       '    -
                                                                            ,_'
                                                                                  ;-·. ;_ ,-·, \.~' .--- '      I , ',.



 Reshawn Armstrong,
 Plaintiff (Pro Se)
                                     Case No. 7:17-cv-01857-LSC
v.

William Pelham Barr; U.S.             "PLAINTIFF"S RESPONSE BRIEF
Attorney General; Head of                   IN OPPOSITION TO
Department of Justice Federal           DEFENDANT'S MOTION AND
Bureau of Prisons,                   BRIEF IN SUPPORT OF SUMMARY
Defendant                              JUDGMENT FOR DEFENDANT"



Plaintifrs Response Brief in Opposition to Defendant's Motion and Brief In Support
                      of Summary Judgment For Defendant



The Plaintiff Ms. Reshawn Armstrong (Pro Se) hereby responds and opposes Defendant's

Motion and Brief In Support of Summary Judgment for Defendant pursuant to Federal

Rules Civil Procedure 56.




                                           ~ Submitted                            __

                                           Reshawn A r m ~ ~
                                           1130 University Blvd.
                                           89-620
                                           Tuscaloosa, Alabama 35401
                                           Ra! 11 l@ymail.com
                                           (205) 861-5979
    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 2 of 153




                                  Table of Content



I, Plaintiff Statement of Facts ---------------------------------------------- :,

   A. Plaintiff Response To Defendant Statement---------------------             3 -- \ '?
   8. Additional Undisputed Facts---------------------------------------         \°I - --;;i.S
   C. Additional Disputed Facts ------------------------------------------       ~ (;,

11, Argument ----------------------------------------------------------------- -;;u;;, ·- ?-1
'
III Relevant Legal Authorities -------------------------------------------- ";). 7 - d-°1

IV Cone lusion ---------------------------------------------------------------   30
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 3 of 153


                          United States District Court
                                    for the
                          Northern District of Alabama
                               Western Division



Reshawn Armstrong,
Plaintiff (Pro Se)
                                       Case No. 7:17-cv-01857-LSC
v.

William Pelham Barr; U.S.               "PLAINTIFF"S RESPONSE BRIEF
Attorney General; Head of                     IN OPPOSITION TO
Department of Justice Federal             DEFENDANT'S MOTION AND
Bureau of Prisons,                     BRIEF IN SUPPORT OF SUMMARY
Defendant                                JUDGMENT FOR DEFENDANT"


Plaintifrs Response Brief in Opposition to Defendant's Motion and Brief In Support
                       of Summary Judgment For Defendant

 The Plaintiff Ms. Reshawn Armstrong (Pro Se) hereby responds and opposes Defendant's

Motion and Brief In Support of Summary Judgment for Defendant pursuant to Federal

Rules Civil Procedure 56. The Plaintiff respectfully states the following:

                              I. Plaintiff Statement of Facts

A. Plaintifrs Response to Defendant's Statements:

1. Defendant's Statement of Fact Paragraph 1 is Undisputed.

2. Defendant's Statement of Fact Paragraph 2 is Undisputed

3. Defendant's Statement of Fact Paragraph 3 is Undisputed

4. Defendant's Statement of Fact Paragraph 4 is Undisputed.

5. Defendant's Statement of Fact Paragraph 5 is Undisputed.

6. Dispute Armstrong applied for a GS-8 promotion on USA Jobs. Ex A, Pl. Dep. 86:12-14.
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 4 of 153

Response 6: Plaintiff Objects Promotion was in 2012 not 2015. (Armstrong Dep. Pg 86

Lines 11-12)

7. Defendant's Statement of Fact Paragraph 7 is Undisputed.

8. Defendant's Statement of Fact Paragraph 8 is Undisputed.

9. Defendant's Statement of Fact Paragraph 9 is Undisputed.

10. Dispute. When inmates first came in January 2013, Armstrong worked in the camp

until 2014, doing inmates' accountability, counts, supervising, and making sure they did

not have contraband. Id. 93 :22-94:8. (\:')(..I. ') (fx   -P;
Response 10: Although admit No. 10. Plaintiff also work control center and as escort

officer in 2013 and 2014. (    S< I    J ( I: x PJ
11. Defendant's Statement of Fact Paragraph 11 is Undisputed.

12. Defendant's Statement of Fact Paragraph 12 is Undisputed.

13. Defendant's Statement of Fact Paragraph 13 is Undisputed.

14. Defendant's Statement of Fact Paragraph 14 is Undisputed.

15. Dispute. At the rear gate, Armstrong interacted with camp inmates, who were working,

such as dropping off packages or cleaning; her only interaction with FCI inmates was

when they were escorted and cuffed. Td. 158: 13-160: 10. (

Response 15: Plaintiff Objects to "only interaction" The Plaintiff as the female Escort

Officer is the one who has to cuff and prepare the Inmate for the medical trip.   (1 5'\ ~ 3-'-\)
16. Defendant's Statement of Fact Paragraph 16 is Undisputed.

17. Dispute. Armstrong thought the utilities employees were not supposed to use the rear

gate for entry to the institution. Id. 99:4-100:2.

Response 17: Plaintiff Objects to "thought". (Armstrong Dep. Pg 100 Lines 17-20)
           Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 5 of 153

18. Defendant's Statement of Fact Paragraph 18 is Undisputed.

19. Dispute. There was not a rule against the utilities staff going through the rear gate.

ld. 99:23-25.

Response 19: Plaintiff Objects. The procedures are for staff to enter/exit through the main

entrance. (Armstrong Dep. pg 103-Lines 22-35; pg l 04 line 1-4) (      I::::>< \(')


20. Defendant's Statement of Fact Paragraph 16 is Undisputed.

21. Dispute. Armstrong left the rear gate in March 2016 to go to mobile. Her duties consist

of"riding around the institution, the grounds,just making sure nobody is ... on the

grounds that they shouldn't be and making sure nobody is trying to escape, and if they

call us, I go check it out. Just pretty much riding around" in a BOP truck.

Id. 148:4-14; 21-23; 149:1-2; 9-10.

Response 21: Plaintifrs Object. Plaintiff states she left rear gate due to continuous

harassment and Management ignoring report of hostile work environment (               t."X ti ""\ X)..,;J.4)
22. Defendant's Statement of Fact Paragraph 22 is Undisputed.

23. Defendant's Statement of Fact Paragraph 23 is Undisputed.

24. Defendant's Statement of Fact Paragraph 24 is Undisputed.

25. Defendant's Statement of Fact Paragraph 25 is Undisputed

26. Dispute. Armstrong is making about $65,000 now as her salary. Id. 314:5-9.

Response 26: Plaintiff object to salary, admit to making around 65,000 (Armstrong Dep.

line 7).

27. Defendant's Statement of Fact Paragraph 27 is Undisputed

28. Defendant's Statement of Fact Paragraph 28 is Undisputed.

29. Defendant's Statement of Fact Paragraph 29 is Undisputed.
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 6 of 153

30. Dispute. The last time Armstrong supervised inmates was probably 2015.

Id. 161:5-7.

Response 30: Plaintiff's Object. Plaintiff supervised inmates throughout 2015 until she

went to Mobile in 2016. There were even times she had to write incident report of inmates

code violations.

31 Defendant's Statement of Fact Paragraph 31 is Undisputed.

32. Defendant's Statement of Fact Paragraph 32 is Undisputed.

33. Defendant's Statement of Fact Paragraph 33 is Undisputed.

34. Defendant's Statement of Fact Paragraph 34 is Undisputed.

35. Dispute. Armstrong does not have a counseling degree. Id. 167:4-18

Response 35: Plaintiff's Object. Plaintiff did not apply for a social worker or psychologist

position. (Armstrong Dep. pg 167 Lines 4-15)

36. Dispute. Plaintiff has never served as a unit otlicer. Id. 159: 15-16.

Response 36: Plaintiff's Object. Plaintiff stated "yes" (ERRATA SHEET (pg 5) 159: 16)

37. Dispute. Armstrong never supervised BOP employees. Id. 160:22-161 :4.

Response 37: Plaintiff's Object Plaintiff has mentor/trained new Officers. (Armstrong

Dep. Pg 161 Lines 1)

38. Defendant's Statement of Fact Paragraph 38 is Undisputed.

39. Dispute. Armstrong has never been otlicer in charge in a FCI or penitentiary.

Id. 165:20-166:11.

Response 39: Plaintiff's Objects. Plaintiff has worked as officer in charge (OIC).

Armstrong Dep. Pg 165 Lines 22-23)
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 7 of 153

Armstrong Dep. Pg 165 Lines 22-23)


40. Defendant's Statement of Fact Paragraph 40 is Undisputed.

41. Defendant's Statement of Fact Paragraph 41 is Undisputed.

42. In 2015, Associate Warden Ma'at asked Armstrong to be a temporary acting lieutenant,

and Annstrong declined. Id. 188:7-16; 188:23-189:4.

Response 42: Plaintiff Object. Admit, but reason why is because Plaintiff did not want to

get caught up in anything (Annstrong Dep. pg 188 lines 18-22).

43. Defendant's Statement of Fact Paragraph 43 is Undisputed.

44. Defendant's Statement of Fact Paragraph 44 is Undisputed.

45. Defendant's Statement of Fact Paragraph 45 is Undisputed

46. Defendant's Statement of Fact Paragraph 46 is Undisputed

47. Defendant's Statement of Fact Paragraph 47 is Undisputed

48. Dispute. On May 31, 2013, Plaintiff was arrested for domestic violence.

Ex. H, Pl. discipline file, at BOP_00191 7

Response 48: Plaintiff Objects. Statement is irrelevant (Annstrong's Dep. pg 57 Lines 6-8;

pg 65 lines 20-23; Errata Sheet (pg 2) 57: 18)

49. Dispute. At the time, Armstrong was in a relationship with BOP co-worker Malinda

Belton, and they lived together. Ex. A, Pl. Dep. 12: 18-13:24.

Response 49: Plaintiff Objects. Statement is irrelevant (Annstrong's Dep. pg 57 Lines 6-8;

pg 65 lines 20-23; Errata Sheet (pg 2) 57:18)

50. Dispute. Belton told police that Annstrong grabbed her hair and neck; became angry

and pushed her to the floor; pulled her hair; and began choking her. ld. 58: 1-6.
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 8 of 153

Response 50: Plaintiff Objects. Statement is irrelevant (Armstrong's Dep. pg 57 Lines 6-8;

pg 65 lines 20-23; Errata Sheet (pg 2) 57:18)

51. The police charged both employees with domestic violence. Id. at I 8:7-9.

Response 51: Plaintiff Objects. Statement is irrelevant (Armstrong's Dep. pg 57 Lines 6-8;

pg 65 lines 20-23; Errata Sheet (pg 2) 57: 18)

52. Dispute. A domestic violence conviction can result in a law enforcement officer's

inability to carry a weapon and thus work in law enforcement anymore. Id. 14:8-19.

Response 52: Plaintiff Objects. Statement is irrelevant (Armstrong's Dep. pg 57 Lines 6-8;

pg 65 lines 20-23; Errata Sheet (pg 2) 57:18)

53. Defendant's Statement of Fact Paragraph 53 is Undisputed.

54. Defendant's Statement of Fact Paragraph 54 is Undisputed.

55. Defendant's Statement of Fact Paragraph 55 is Undisputed

56. Defendant's Statement of Fact Paragraph 43 is Undisputed.

57. Defendant's Statement of Fact Paragraph 57 is Undisputed.

58. Dispute. Based on Armstrong's knowledge, four lieutenants went through the

investigative group while the investigation into her domestic violence arrest was pending.

Id. 44:9-45:2.

Response 58: Plaintiff Object "pending", Plaintiff did not hear anything else about an

investigate until after she filed her compliant in2015. (Armstrong Dep. Pg 45 Lines 9-10)

59. Dispute. An investigation into Armstrong's misconduct was open at the time of

Armstrong's reference checks in 2015. Ex. H, Pl. Discipline File, BOP_001907.

Response 59: Plaintiff Object. Second Affidavit/Investigation was never conducted.

(                                  )
            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 9 of 153

60. Dispute. Armstrong found out that there was still an open disciplinary case on her after

she filed her EEO complaint about her 2015 reference checks. Ex. A, Pl. Dep 48:17-23.

Response 60: Plaintiff Object to "disciplinary case" Plaintiff was told she still had an open

case after she filed an EEO complaint. (Armstrong Dep. Pg 48 Lines 19-22)

61. From Warden Adduci's perspective, there was an open disciplinary case on Armstrong

when she completed reference checks on Armstrong in 2015. Id. 50:3-13

Response 61 : Plaintiff Object and assert reference checks ask nothing about investigations

(Armstrong Dep. Pg 50 Lines 14-20)


62. Dispute. Warden Washington-Adduci did not give false reference checks to Ms.

Armstrong. Ex. B, Adduci Aff. at BOP_00447.

Response 62: Plaintiff Object. Adduci gave inappropriate references check which violates

policy. (Armstrong Dep. Pg 226 Line 3; Armstrong Dep. Pg 224 Lines 9-13)


63. Defendant's Statement of Fact Paragraph 63 is Undisputed.

64. Dispute. Ma'at was not sure if Armstrong got disciplinary; he filled out reference

checks based on information he had at the time. ld.

Response 64: Plaintiff Object. Ma'at stated yes to numerous reference (Armstrong doc 69 E.

at 16-24)

65. Dispute. Plaintiff ultimately was suspended for three (3) calendar days for discreditable

behavior under the standards of employee conduct, based on the physical altercation

resulting in an arrest on May 31, 2013. Id. at BOP_001900.

Response 65: Plaintiff Object. Defendant can not produce admissible evidence to support

this statement because the Plaintiff was never suspended.
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 10 of 153

66. Defendant's Statement of Fact Paragraph 66 is Undisputed.

67. Dispute. Armstrong thinks reference checks should be done by looking at evaluations

ld. 199:24-200:2.

Response 67: Plaintiff Object to think. (Armstrong Dep. pg 200 line 2)

68. Dispute. Armstrong believes that everyone who is best qualified for a position is

equally qualified, regardless of applicable experience. Id. 206:21-207:6; 210:18-24.

Response 68: Plaintiff Object to "believe" (Armstrong Dep. pg 201 lines 4-6)

69. Defendant's Statement of Fact Paragraph 69 is Undisputed.


70. Warden Adduci gave Armstrong "all above average" in her reference checks, Id.

198:17-18, and wrote that she would employ Armstrong in the position. Ex.E, Honolulu

Ref. Check, at 8.

Response 70: Plaintiff Object. Plaintiff admits but state Adduci also sated open case on

reference check (Armstrong dep pg 223 lines 22-23).

71. Defendant's Statement of Fact Paragraph 71 is Undisputed.

72. Dispute. Armstrong admits that is was not false for Adduci to write "open case";

however Armstrong believes it was improper because that was not the question asked on

the reference check. Ex. A, Pl. Dep. 223:22-224:10.

Response 72: Plaintiff Object. Plaintiff did not admit was not false (Armstrong Dep. Pg

226 Line 3; Armstrong Dep. Pg 224 Lines 9-13)

73. Dispute. FCI Aliceville managers Ma'at and Adduci were not decision makers for the

positions to which Plaintiff applied where Plaintiff contests the reference checks.

Ex. D, Platis Deel. at 2.
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 11 of 153

Response 73: Plaintiff Object. Plaintiff state Ma'at and Adduci may not have been but they

had influence on decision making. (doc 69 E. at 10-11)

74. Defendant's Statement of Fact Paragraph 76 is Undisputed.

75. Dispute. Being on the best-qualified list does not mean Plaintiff or any other individual

was the best-qualified candidate for any of the positions. Ex. D, Platis Deel. at 2.

Response 75: Plaintiff Object. The BQ list are the highest ranking applicants qualified for

the position (   c\M~ \A'.>f.\-S<>\.i.'.> j   ~o.p}
76. Defendant's Statement of Fact Paragraph 76 is Undisputed.

77. Defendant's Statement of Fact Paragraph 77 is Undisputed.

78. Dispute. No selections were made off the BQ list for announcement PHX-2015-0049,

Correctional Counselor, FCI Phoenix. Ex. D, Platis Deel. at 2.

Response 78: Plaintiff Object. Plaintiff was qualified for Job (Plaintiff Affidavit pg 2 at 3)

79. Dispute. The selected candidate for the Phoenix correctional counselor position

received noncompetitive consideration. Id.

Response 79: Plaintiff Object. Plaintiff was qualified for Job (Plaintiff Affidavit pg 2 at 3)

80. Defendant's Statement of Fact Paragraph 80 is Undisputed.

81. Defendant's Statement of Fact Paragraph 81 is Undisputed.

82. Dispute. The reference check for supervisory correctional officer, lieutenant, in San

Diego stated that Armstrong did not have disciplinary action; Armstrong did not get the

position. Ex. A, Pl. Dep. 229:3-230:1.

Response 82: Plaintiff Object. Reference checks false and derogatory skill/ability ratings

(doc 69 E. at 10).

83. Dispute. Armstrong's reference checks for job announcement HR-N-2015-007-LOM,
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 12 of 153

for Lieutenant GS-09/11 at FCC/USP Lompoc, indicated "none" for Plaintiff's discipline.

Ex. C, Lompoc Ref. Checks.

Response 83: Plaintiff Object. Reference checks false and derogatory skill/ability ratings

(doc 69 E. at 10)

84. Dispute. Armstrong believes Warden Adduci wrote "open case" on her reference check

because Armstrong "know we were short on female staff." Ex. A, Pl. Dep. 72:1-12.

Response 84: Plaintiff Object to "believes" ( Armstrong Dep pg 72 lines 2-12)

85. Defendant's Statement of Fact Paragraph 85 is Undisputed.

86. Dispute. Warden Adduci never said "we need females"; "we need black females" or

any similar comments Id. 201 :17-202:17.

Response 86: Plaintiff Object to "similar comment" (Armstrong's dep pg 201 line 21-22)

87. Dispute. Adduci did not say why she allegedly said it was not Armstrong's time yet to

promote. Id. 201:17-202:17.

Response 87: Plaintiff Object to "allegedly" (Armstrong's dep pg 201 line 21-22)

88. Defendant's Statement of Fact Paragraph 88 is Undisputed.

89. Defendant's Statement of Fact Paragraph 89 is Undisputed.

90. Dispute. Armstrong only knows that "with my reference check, with me being BPT, a

female, a black female as that - as Ma'at put it, very valuable." Id. 72: 19-22.

Response 90: Plaintiff Object to "only knows" (Plaintiff Affidavit pg 1-3 at 1-34 ).

91. Dispute. Armstrong alleges that Associate Warden Sekou Ma'at (Black) told her that

she was "very valuable staff You're black, you're female." Id. 193:20-22; 195:8-9.

Response 91: Plaintiff object to "alleges" (Armstrong Dep pg 193: 22-23) (Plaintiff

Affidavit pg 2 at I 0-11)
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 13 of 153

92. Reshawn can be a male name and a female name, and one reviewing a resume would

not necessarily know Armstrong's gender. Id. 209:12-17.

Response 92: Plaintiff Object. Adduci and Sekou knew Plaintiff was a female. (doc 69 E.

statement of fact at 11)

93. Defendant's Statement of Fact Paragraph 93 is Undisputed.

94. Dispute. Armstrong has no evidence of sex animus toward her by anyone outside of

FCI Aliceville management. Id. 253:5-254:21.

Response 94: Plaintiff Object to no evidence (Plaintiff Affidavit pg 2 at 8-22)

95. Dispute. The only comments Plaintiff alleges are evidence of sex discrimination are one

comment from Adduci and one from Ma'at. Id. 285:9-18.

Response 95: Plaintiff Object. Also reference checks (Armstrong dep. pg 285 line 9-13)

96. Dispute. Ma'at supported Armstrong as an employee. Id. 344:24-25.

Response 96: Plaintiff Object to supported (Armstrong Dep. pg 345 lines 1-4)

97. Defendant's Statement of Fact Paragraph 97 is Undisputed.

98. Defendant's Statement of Fact Paragraph 98 is Undisputed.

99. Armstrong alleges that on October 14, 2015, a facilities employee, tool room officer

Hudson, went inside the institution to the control center to get his keys and radio; went

back to his car; drove his car to the rear gate; and asked Armstrong to let him in the rear

gate to get to his office. Id. 100:24-10:9; Ex. I, Pl. Comp!. re Hudson.

Response 99: Plaintiff Object to "alleges" Armstrong Dep. pg l O1 lines 1-18)

I 00. Dispute. Armstrong alleges that she told Hudson that he could not got through the rear

gate, and Hudson stayed for ten minutes "harassing" her. Id. 101:9-10

Response 100: Plaintiff Object to "alleges" Armstrong Dep. pg 101 lines 1-18)
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 14 of 153

l 01. Defendant's Statement of Fact Paragraph l 01 is Undisputed.

102. Defendant's Statement of Fact Paragraph 102 is Undisputed.

l 03. Dispute. Armstrong did not feel physically threatened by Hudson at any time.

Id 298:11-15.

Response l 03: Plaintiff Object to "at any time" (Armstrong Dep. pg l 01 lines 1-11 ).

104. Defendant's Statement of Fact Paragraph 104 is Undisputed.

105. Defendant's Statement of Fact Paragraph 105 is Undisputed.

106. Defendant's Statement of Fact Paragraph 106 is Undisputed.

l 07. Armstrong alleges that Hudson then left and returned with a BOP vehicle to go

through the gate, which she opened for him. Id. 101:18-25.

Response l 07: Plaintiff Object to "alleges" (Armstrong Dep. pg l 01 lines 18-24)

108. Dispute. Armstrong agrees that employees may go in and out of the rear gate for their

utility work. Id. l 04:8-10.

Response 108: Plaintiff Object to "agrees" (Armstrong Dep. pg 105 lines 8-9)

109. Dispute. Armstrong admits that facilities workers can walk in and out of the facility

by themselves without an escort. Id. 103:3-9.

Response l 09: Plaintiff Object to "admit" (Armstrong's Dep. pg 103 lines 23-25; pg l 05

lines 1-4; lines 8-9) (                      )

110. Dispute. Plaintiff sent a memo to Warden Adduci complaining about the incident with

Officer Hudson on November 17, 2015. Ex. I, Pl. Comp!. re Hudson.

Response 110: Plaintiff Object to 17. Should be 27th. (doc 26. EX 23-a pg 88)
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 15 of 153

111. Dispute. Warden Washington-Adduci sent the Captain and Associate Warden to the

rear gate to resolve arguments and issues between Ms. Armstrong and other staff. Ex. B,

Adduci Aff. at 5.

Response 111: Plaintiff Object. Management did not come to rear gate to resolve issues.

Plaintiff stated retaliation (Formal EEO Compliant page 4 at 3; page 5 at 4-6)

112. Defendant's Statement of Fact Paragraph 112 is Undisputed.

113. Defendant's Statement of Fact Paragraph 113 is Undisputed.

114. Dispute. Armstrong alleges that on October 8, 2015, Demetrius Heatrice and another

co-worker brought a truck into the rear gate with an escort officer, and when he came back,

he did not have the same escort officer. Armstrong refused to open the door back up

because the same officer who signed the paperwork has to bring the truck out.

Id. 299:1-300:6.

Response 114: Plaintiff Object to "allegedly" (Formal EEO Compliant page 4 at 3)

115. Dispute. Heatrice allegedly said to Armstrong, "we all wear blues here, it don't

matter" and got verbally aggressive with Armstrong. Armstrong also claims he blocked the

door when she went to leave her office. Id. 300:7-302:1.

Response 115: Plaintiff Object to "allegedly" (Formal EEO Compliant page 4 at 3)

116. Armstrong complained about the way Heatrice allegedly treated her. Id. 302:22-24.

Response 116: Plaintiff Object to "allegedly" (Formal EEO Compliant page 4 at 3).

117. Defendant's Statement of Fact Paragraph 117 is Undisputed.

118. Defendant's Statement of Fact Paragraph 118 is Undisputed.

119. Dispute. No one made any comments to Armstrong about her EEO complaint or

talked about her EEO complaint in a negative way. Td. 312:17-23.
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 16 of 153

Response 119: Plaintiff object due to she had to remove additional claims (38-66) from

civil action (doc 69)

120. Dispute. Armstrong verbally defended herself against Heatrice. Id. 304:21-22.

Response 120: Plaintiff Object. Plaintiff said "move out her way" due to Heatrice blocking

of doorway. (Armstrong Dep. pg 304 line 22-23)

121. Defendant's Statement of Fact Paragraph 121 is Undisputed.

122. Dispute. Heatrice did not say anything abusive or threatening after the initial incident.

Id. 307:12-21.

Response 122: Plaintiff Object. Behavior intimidating (Armstrong Dep. pg 304 lines 11-23;

pg 311 lines 1-10)

123. Dispute. Armstrong did not write any other memos about Heatrice. Id. 308:25-309: 1.

Response 123: Plaintiff Object. Plaintiff was not comfortable around Heatrice after

incident and informed Captain verbally of such. (Armstrong Dep, pg 311 lines 1-10)

124. Defendant's Statement of Fact Paragraph 124 is Undisputed.

125. Dispute. Plaintiff filed a grievance on the lieu-of-holiday issue. Id. 275:3-8; 277:1-5.

Response 125: Plaintiff Object. Admit to filing grievance but it was not process. (Formal

EEO Compliant pg 4 at 3)

126. Dispute. Plaintiff also claims alleged nonpayment for two hours at ADR and

erroneous taking of 10 hours of annual leave are alleged retaliation. Id. 283:17-21.

Response 126: Plaintiff Object to "alleged' and "erroneous" Plaintiff stated retaliation

(Formal EEO Compliant page 4 at 3; page 5 at 4-6).

127. Defendant's Statement of Fact Paragraph 127 is Undisputed.

128. Defendant's Statement of Fact Paragraph 128 is Undisputed.
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 17 of 153

129. Plaintiff first claimed a violation of the Fair Labor Standards Act (FLSA) in her

Second Amended Complaint (Doc. 59), filed on February 15, 2019. Id. 256:3-24.

Response 129: Plaintiff Object. Plaintiff first stated in EEO compliant which was accepted

into the ROI. (Armstrong's ROI pg 000121 Lines 9-16).

130. Dispute. She did not include this claim in her prior Complaints. Id.; 257:3-5.

Response 130: Plaintiff Object. She did include prior complaints. (Armstrong's ROI pg

000121 Lines 9-16)

131. Dispute. Plaintiff alleged that non-payment for ADR time and taking of 10 hours of

annual leave actions were reprisal before the EEOC. Id. 256:22.

Response 131: Plaintiff Object. Plaintiff did not say alleged. Cited evidence (Id. 256:22)

do not support statement.

132. Dispute. Plaintiff alleges that she was not paid two hours overtime while she attended

ADR for her EEO complaint. Id. 257:6-12; 264:11-21.

Response 132: Plaintiff Object. Plaintiff did not say alleged. Cited evidence (Id. 257:6-12;

264; 11-21) do not support statement. (Armstrong's Dep. Pg 262 line 16).

133. Defendant's Statement of Fact Paragraph 133 is Undisputed.

134. Dispute. Armstrong does not believe that she received those two hours. ld. 258:3-6.

Response 134: Plaintiff Object to "believe" (Armstrong's Dep. Pg 262 line 16).

135. Dispute. More than three years passed between the alleged nonpayment for ADR time

and Plaintiffs FLSA complaint. Id. 259:3-9.

Response 135: Plaintiff Object to "alleged" (Armstrong's Dep. Pg 262 line 16).

136. Dispute. Armstrong was on annual leave the whole week that she came to ADR and

was paid for her leave time. ld. 260: 1-1 O; 267:7-18.
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 18 of 153

Response 136: Plaintiff Object. Plaintiff was at work on November 23, 2015 (Monday) and

was not paid (Revised ROI, Tisdale Affidavit pg 000496 at 7) (Plaintiffs Affidavit at 29).

137. Armstrong did not work forty hours that week. ld. 259:24-260:13; 268:16-20.

Response 137: Plaintiff Object. Plaintiff went to work on day off for ADR (Armstrong's

Dep ERRATA SHEET (pg 8) 260:13)

138. Dispute. Armstrong's second claim ofFLSA violation is that management allegedly

erroneously took ten hours of annual leave from her while she was at firearm training on

October 30, 2015. Id. 278:22-279:5; 280:6-8.

Response 138: Plaintiff Object to "allegedly erroneously". Also other claims of violation

was reported. (Armstrong's ROI pg 000121 Lines 9-16).

139. Dispute. Armstrong was paid for the day that she was charged annual leave. Id.

281:24-281:3.

Response 139: Plaintiff Object. Plaintiff was at work annual leave should not be used.

(Armstrong's Dep. pg 282 lines 3-5)

140. Dispute. Plaintiffs only alleged evidence of intentional wage violations is that they

were not corrected to her satisfaction. Id. 284:3-12; 284:23-285:3.

Response 140: Plaintiff Object to "only alleged" and "her satisfaction". Plaintiff stated

retaliation (Formal EEO Compliant page 4 at 3; page 5 at 4-6).

141. Dispute. Armstrong did not file a tort claim with the Bureau of Prisons alleging that

she was injured under Alabama tort law. Id. 350:15-20.

Response 141: Plaintiff Object. Plaintiff did not know about AL tort but has stated in EEO

retaliation which was accepted into the ROI. (Armstrong's ROI pg 000121 Lines 9-16).

142. Dispute. Armstrong did not claim emotional stress - or intentional infliction of
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 19 of 153

Response 142: Plaintiff Object. Plaintiff states she has suffered IIED. (Armstrong's Dep.

pg 350 Lines 11-14)

B. Additional Undisputed Facts

1. The PlaintiffReshawn Armstrong is a female officer. (              fX H- J
2. The Plaintiff applied for a lateral transfer to FCT Aliceville in 2012.        f\, f \. Of is·~ -ot-• I l
3. FCI Aliceville is a female institution located in Pickens County Alabama. (p:              It>
4. Arcola Washington Adduci was the Warden at FCI Aliceville between 2012 and 2015.
    ( Ro:r-i:z..,,""~) C..l?XJJ
5. Sekou Ma-at was the Associate Warden at FCI Aliceville between 2012 and 2015. (._!;)( J ')

6. PREA (Prison Rape Elimination Act) prevent male officers working at a female

institution to have any physically contact with female inmates except during emergency

situations. \. Da<.. :l<.. ~   .L)
7. In 2014 and 2015 FCI Aliceville Management were sending two male officers out on

routine scheduled medical trips of female inmates without a female staff being present.              (0< )-\
  o.+ "\ J
8. In 2015 Warden Arcola Washington Adduci told the Plaintiff it was not yet

her time to promote. ( P.-.......~ ~"' . f'C> J.o \ I-""-'- J. \ - ad-)

9. In 2015 Associate Warden Sekou Ma'at told the plaintiffFCI Aliceville needs more

female staffs with it being a female institution. ( /;X I+)

10. In 2015 Associate Warden Sekou Ma'at told the Plaintiff she was a valuable employee

because she is a female and a female who is BPT certified.            (ex \-t J
11. In 2016 HR Department had to close for two days due to mass hiring. (               t X AJ
12. The plaintiff yearly evaluations from 2012 though 2016 was rated as excellent and

outstanding with an overall rating as excellent.          (.   EX S)
13. The Plaintiff yearly 2015 evaluation was signed off by Sekou Ma'at on March 26, 2015.
        ( r:x    &   >
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 20 of 153

14. The Plaintiff received not one but two incentive awards in 2015 on March 6, 2015 and

May21,2015. (kXc)

15. The purpose of the Incentive Awards Program (Policy 3451.05) is to recognize and

reward promptly employees who perform in an exemplary manner or make significant

contributions to the efficiency and effectiveness of Bureau operations and to honor those

who have served the government faithfully and well.       ( f )<   0)
16. The Plaintiff has a B.S. (4 year degree) in criminology, and past work experience as a

correctional officer and law enforcement officer for the state of Florida and has previously

served on FCT Aliceville Disturbance Control Team (OCT).           (J:X   \-t)
17. In addition the Plaintiff was certified in Basic Prisoner Transport (BPT), Central Inmate

Monitoring (CTMS), National Crime Information Center and National Law Enforcement

Telecommunications (NCIC/NLETS), Inmate Discipline Certification (IDC), Case

Management Certification, and learning basic Spanish communication skills (novice).

18. WXR BQ RECAP did not state/list all Plaintiff's training certification and B.S. degree

only that she was BPT.    llfX 't' ~
19. The objectives of the Bureau's Diversity Management and Affirmative Employment

programs (Policy 3713.29) are to adopt best practices to promote diversity and inclusion,

and to identify and remove any barriers for achieving equal employment opportunity. (13)(0)

20. In or around March 2015 the Plaintiff started applying for positions within the

Department of Justice Federal Bureau of Prisons.     (   fX !-+) .... ~ \ ~
21. The Plaintiff was qualified and referred as part of the best qualified group for job

announcements HR-N-2015-009-HON, MEN-2015-0030-0002, BSG-2015-0040-0001

PHX-2015-00439, and HR-N-2015-0007-LOM.              (. fx ~) vJr- l 3
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 21 of 153

22. There are two categories of qualified applicants which are "Minimally qualified" and

"Highest Qualified" (. c,~ ; U5W'3o\.s)

23. The "best qualified group" are considered the "highest qualified" applicants and

referred to the next stage. (. ~, 'kJ ; 4$\0r-:Sal.-,)

24. Reference check asked the following question "Disciplinary Action within the last two

years, if known?" (.~'X ~)       lck...2,) ( fX OJ
25, Reference check forms do not ask any questions regarding investigation (open cases).
      (_~)<0')
26. Staffs investigations (open cases) do not always lead to disciplinary action being

taken against staffs under investigation. ( ~~ ~- l'~ \\'\ L",~, \i- ;;i.~)

27. Any investigation stated on reference checks are inappropriate and against

policy/procedures. (.lf-x    D)
28. The Plaintiff has never been suspended since her employment with the Department of

Justice Federal Bureau of Prisons. (      f)< f )
29. On March 30, 2015 Arcola Washington Adduci stated "open case" to question "any
      (fx G- "')
disciplinary action within the last two years, if known", for job announcement HR-N-

2015-0009-HON. (fx        v- J
30. On April 1, 2015 (for the same job announcement HR-N-2015-0009-HON) Sekou ( fXG-)

Ma'at stated "yes" to disciplinary action within the last two years, if known and gave rating

that contradicts Plaintiff's 2015 evaluations and incentive awards. ( E)< G J

31. David Martinez (male) was selected for job announcement HR-N-2015-0009-HON.UXC- J

32. On April 3, 2015 Sekou Ma 'at stated "yes" to disciplinary action within the last two
     (.1:---XG ')
years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and incentive

awards for job announcement MEN-2015-0030-0002.           ( Ex G- )
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 22 of 153

33. On April 23, 2015 Sekou Ma'at stated "none" to disciplinary action within the last two

years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and incentive

awards for job announcement HR-N-2015-0007-0044-EXC-LOM-0005. ( l:Y G- ')

33. Joshua Robbison (male) was selected for HR-N-2015-0007-0044-EXC-LOM-0005. ( fXC..)

34. On May 7, 2015 Sekou Ma'at stated "unknown" to disciplinary action within the last

two years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and

incentive awards for job announcement HR-N-2015-0007-VIX.          ( L:'X G-)

35. On June 5, 2015 Sekou Ma'at stated "unknown" to disciplinary action within the last

two years, if known and gave rating that contradicts Plaintiff's 2015 evaluations and

incentive awards for job announcement WIL-2015-0035. (f)<C- J

36. On July 7, 2015 Sekou Ma'at stated "yes" to disciplinary action within the last two

years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and incentive

awards for job announcement BSG-2015-0040-0001. \. f)( G- J

37. Randolph King (male) was selected foe job announcement BSG-2015-0040-0001. (fX C-)

38. On July 30, 2015 Sekou Ma'at stated "yes" to disciplinary action within the last two

years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and incentive

awards for job announcement PHX-2015-0049. ( fX G- J

39. Steven Lauritsen (male) was selected for job announcement PHX-2015-0049. (l:-X G-)

40. On August 19, 2015 Sekou Ma'at stated "yes" to disciplinary action within the last two

years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and incentive

awards for job announcement HR-N-2015-0007-LOM. ( l.:X G-)

41. Christopher Fernandez (male) was selected for job announcement HR-N-2015-0007-
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 23 of 153

42. On September 9, 2015 Sekou Ma'at stated "Unknown" to disciplinary action within the

last two years, if known and gave rating that contradicts Plaintiffs 2015 evaluations and

incentive awards for job announcement HR-N-2015-0007-0105-MP-VTM. ( l?X G-)

43. The Plaintiff Ms. Reshawn Armstrong was not promoted in 2015.        (,'f)<J   ~ -.,A-   3cJ)
44. The Department of Justice Federal Bureau of Prisons "Diversity Management and

Affirmative Employment Programs" policy (3713. 29) requires all managers to

demonstrate a firm commitment to equality of opportunity for all employees and applicants

for employment and even the best workplace policies and procedures will fail if they are

not trusted, respected, and vigorously enforced.   ( E)(.    p )
45. The plaintiff has never had any disciplinary action taken against her at the time

reference checks were conducted in 2015.      ( I;)<   f )
46. The Plaintiff initiated contact with the Agency EEO Counselor Zelford Thomas on

August 21, 2015.

47. The Plaintiff did not receive her in lieu of holiday entitlement for September 8, 2015.

48. The Plaintiff filed her informal EEO compliant on September 11, 2015 through her

attorney ( at the time) for hostile work environment and disparate treatment discrimination

basis of her sex (female).   (J)(. G.")

49. On September 18, 2015 Management logged into the roster program and changed

Plaintiff daily assignment for September 8, 2015 from "Rear Gate DW" to "Day Off/Rear
                     @ ,;!.(,.
Gate OT"       ( Ooc.. p9I , f x \ 7 )

50. On October 14 2015 Plaintiff sent memo to Management concerning hostile work

environment at the rear gate concerning Demetrice Heatrice (. Ooc. g (, ~ J;:X     ?-6)
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 24 of 153

51. On November 27, 2015 Plaintiff sent memo to Warden Concerning harassment by

Jason Hudson. ( /j ';<. f-f) ,,..,\-   lS
52, Management did not do a treat assessment concerning memo of harassment. ( l;:X I+ .J-J4 ')

53. The Department of Justice Federal Bureau of Prison has a zero tolerance policy against

harassment in the workplace.       (   Ouc. ;l..~ ; l?,x 11, -<- ')
54. On October 29, 2015 the Plaintiff amended her informal EEO compliant through her

attorney (at the time) to include Retaliation and harassment for stopping the formal

grievance process and berating Plaintiff to break certain rules, and using intemperate

language and behavior designed to intimidate and to create a hostile work environment. ( ~ R')

55. On October 30, 2015 Plaintiff was at work for firearm training. ( \;X   Ii ol\- J..'i()
56. Ten ( 10) hours of annual leave was used for October 30, 2105 when Plaintiff was at



57. Mediation-ADR (Alternative Dispute Resolution) was scheduled on Plaintifrs regular

day off(November 23, 2015) concerning Plaintiffs EEO compliant. ( f'X        \+ ....-\- ~)
58. FCI Aliceville Management did not pay Plaintiff for her attendance at mediation on

November 23, 2015 even after the Plaintiff informed Management she was entailed to such.
    ( g~ ~ oJ- .}'\}
59. The Plaintiff filed her formal EEO compliant on December I, 2015. ( ~';('.   \+ "'""\- 3o)
60. The Plaintiff charge for domestic violence was dismissed by the state of Alabama in



61. The Plaintiff arrest of domestic violence was expunged by the state of Alabama in



62. Plaintiff did not hear anything else concerning 2013 investigation until January 2016

after she filed her EEO Compliant. (          fX r\ "'4'"" 3 ) )
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 25 of 153

63. FCI Aliceville Management did not conduct separate investigate/affidavit of Plaintiff

forasinstructedbyOIAin2015.                   (E)< \.. ') ( y\,y,M~ O'-f· (''.'.) J.."'\~ 'J.-\3      J
                                                                              6)
64. The Plaintiff was given a proposal letter on December_;;?, 2016 by the Captain Chandra

based on a 2013 affidavit. ( ~ O-<-f 1..\ 6 ~ \'?> - \ b ')

65. Proposal Letter stated the Warden would make the final decision and Plaintiff could

reply to Warden both in writing and orally before final decision would be made. (~b 0-yi ~(,(.J.1,i

66. Warden Arcola Washington Adduci stated "open case" on Plaintiff reference check yet

retired without given the Plaintiff any disciplinary action. ( l=Xrv                      J
67. Warden Patricia Bradley became Warden at FCI Aliceville after Warden Arcola

Washington Adduci retired.            (   F>< rv J
68. Warden Patricia Bradley made the final decision in February of 2017 and decided a

temporary letter of reprimand placed in Plaintiff file for six ( 6) months would be

appropriate due to Plaintiff having no prior disciplinary actions. ( \;')( N )

69. The Defendant acknowledged claims 1 though 37 as been exhausted and appropriately

before this court   (   f\
                        '.Joe.
                                  \
                                      ~ J
                                          ,


70. Plaintiff (pro se) was not given fair notice by Defendant's attorney Sarah C. Blutter that

motion for summary judgment would tile. (                   A~v,J, '>' J1          f.,.,...- -;)__)

71. Defendant's Attorney Sarah C. Blurter did not provide a copy of evidence in support of

it summary Judgment. ( (\
                             ri   rf W'-O.1 . '')<.   JL -po-r'
                                                                  "' '\
                                                                  c,1-.   I



73. Defendant did not provide all requested discovery by Plaintiff due to official

government records being lost. (              EX YY1      J
C. Additional Disputed Facts:
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 26 of 153




C. Additional Disputed Facts:

I. The Plaintiff did not have any disciplinary action in 2015, CI;)( F   J
2. The Plaintiff was never suspended.    ( \;)( rJ ')


                                        II. Argument

The Defendant has not met its initial burden for summary judgment. Genuine disputes still

exists for the above civil action (7:17-cv-01857-LSC). The Defendant's summary

Judgment stated numerous statements knowing the Plaintiff (Pro Se) only has 30 pages in

which to respond to Defendant's statements and then used the remaining pages to present

Plaintiff's opposition to summary judgment. Most of Defendant's statements of material

facts (SOF) are misleading, irrelevant to the compliant, contain false statement(s), emphasis

on an arrest that was dismissed in 2013 and expunged in 2015 by the state of Alabama,

which a second affidavit/investigation was never conducted. Accurse the Defendant will

say it didn't discrimination but the Plaintiff has established her prima facie and the

Defendant gave no legitimate non-discriminatory reasons to the inconsistencies and

falsification of Plaintiffs reference checks conducted in 2015 by Sekou Ma'at, why Arcola

Washington Adduci stated open case on Plaintiff reference check yet retired without giving

Plaintiff any disciplinary action, who and/or why was Plaintiffs daily assignment for

September 8, 2015 changed (falsified) on September 18, 2015, why ten (10) hours of

annual leave was used for a day Plaintiff was at work, and why Plaintiff was not paid for

her attendance at ADR on November 23, 2015. Also the Plaintiff has denied the
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 27 of 153

Defendant's Affirmative Defenses which the Defendant made no mention ofin summary

judgment. The Plaintiff still does not know the basis of Defendant's Affirmation defenses.

The Defendant's Attorney had not been ethical during the discovery stage. She has not

provided requested document and did not give Plaintiff a copy of deposition in which the

Plaintiff had to pay for copy. Also the deposition appears to have been altered (words

deleted and/or added). Throughout this entire case Plaintiff has filed motions to compel

and hearing requests due to iddues with Discovery. The Plaintiff has provided what she

could but respectfully ask this court to grant additional time for discovery.



                               Ill. Relevant Legal Authorities

42 U.S. Code§ 2000e-2 (a) (2) Unlawful Employment Practices states: "It shall be an

unlawful employment practice for an employer to limit, segregate, or classify his

employees or applicants for employment in any way which would deprive or tend to

deprive any individual of employment opportunities or otherwise adversely affect his status

as an employee, because of such individual's race, color, religion, sex, or national origin"

(42 USC 2000e-2(a)(2). The Supreme Courts have repeatedly recognized that summary

judgment is a harsh remedy that should be granted only when the moving party has

established his right to judgment with such clarity as not to give rise to controversy (New

England Mut. Life Ins. Co. v. Null, 554 F.2d 896, 901 (8th Cir. 1977). The federal rule of

civil procedure 56 states "The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter oflaw." (Fed. R. Civ. P. 56(a). In determining whether a genuine

issue of fact exists, the court must view all facts in the light most favorable to the non-
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 28 of 153

moving party (Judicial Watch, Inc. v. Consumer Financial Protection Bureau, 985 F. Supp.

2d 1, 6 (D.D.C. 2013). The U.S. Supreme Court has held that for a plaintiff to survive a

summary judgment motion, the plaintiff must first demonstrate a rebuttal presumption of

discrimination with evidence that shows the following: (1) the employee belonged to a

protected class; (2) the employee was qualified for the position; (3) although qualified, the

employee suffered an adverse employment action; and (4) the employer treated more

favorably similarly-situated employees outside the protected class (or replaced the

employee with an individual outside the protected class). If the plaintiff can satisfy this

prima facie case, the burden shifts to the employer to articulate a legitimate,

nondiscriminatory reason for the adverse action. The burden then shifts back to the

employee to come forward with evidence that this stated reason is a pretext for an unlawful

discriminatory motive (McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The

EEOC has published a list of indicators that a federal agency's defense to a charge of

discrimination is merely a pretext, adding that "a complainant can demonstrate pretext by

showing inconsistencies or contradictions in the evidentiary record such that a reasonable

fact finder could find the articulated reason for the agency's action unworthy of credence."

Cited https://www.fedweek.com/federal-managers-daily-report/eeoc-lists-indicators-

pretexts-discrimination/. The Supreme Court held an employer is liable for hostile work

environment harassment by employees who are not supervisors if the employer was

negligent in failing to prevent harassment from taking place. In assessing such negligence,

the Court explained, the nature and degree of authority wielded by the harasser is an

important factor to be considered in determining whether the employer was negligent. Also

relevant is evidence that an employer did not monitor the workplace, failed to respond to
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 29 of 153

complaints, failed to provide a system for registering complaints, or effectively discouraged

complaints from being filed (Vance v. Ball State University 1335 S. Ct. 2434 (2013).

                                      IV. Conclusion

In Conclusion the Defendant Motion for summary judgment should not be granted for the

reasons set forth herein Plaintiffs Response Brief in Opposition to Defendant's Motion and

Brief In Support of Summary Judgment for Defendant.



WHEREFORE, the Plaintiff respectfully ask this Court to deny Defendant's Motion and

Brief In Support of Summary Judgment for Defendant and that the above civil action (7:17-

cv-01857-LSC) proceed to trial as scheduled for January 13, 2020 so that the Plaintiff may

fully present her case.




Date:    9- IJ- z..o/9                                  Respectfully Submitted,

                                                           ~~
                                                        Reshawn Armstrong (Pro Se)
                                                        1130 University Blvd
                                                        B9-620
                                                        Tuscaloosa, Alabama 35401
                                                        ral l l l@ymail.com
                                                        (205) 861-5979
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 30 of 153




THE STATE OF ALABAMA




I, FREDERICK ALLAN MCCONNELL a Notary Public - State of Alabama at Large, hereby
certify that   ;ee~.,,...,, l.o.}.,,;   dl..,   ~"t(                whose name is signed to the
foregoing instrument or conveyance:             (:g'f:&# 7   .'{'7- CJ/ ,O/Zl;i7-l,.S(!.    -If
and who is known to me, acknowledged before me on this day that, being informed of the
contents of the conveyance, he/she/they executed the same voluntarily on the day the same bears
date.


Given under my hand this     ~f-~~:'4,___ day of &,             '*" ,..b   v      , A. D.   20~/-+lf~-



FREDERICK ALLAN MCCONNELL - Notary Public - State of Alabama at Large
My commission expires: 11-20-2022
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 31 of 153




                             CERTIFICATE OF SERVICE


This is to certify that on the 13th day of September 2019, I served Plaintiffs Response Brief

in Opposition to Defendant's Motion and Brief In Support of Summary Judgment For

Defendant by placing a copy in the United States Postal Service First Class Mail-Certified

upon the Defendant Attorney whose names and address as listed below:

Sarah C. Blutter
Don Long
Assistant U.S. Attorney
U.S. Attorney's Office for the
Northern District of Alabama
1801 Fourth Avenue North
Birmingham, Alabama 35203

                                                      sha    Armstrong (Pro Se)

                                                    m            ~o· .
                                                   ~ 30 University Blvd
                                                   Tuscaloosa, Alabama 3540
                                                   (205) 861-5979
                                                   rallll(alymail.com
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 32 of 153




                 Evidentiary Material
  Reshawn Armstrong v. William Pelham Barr; U.S. Attorney General

            Case Number: Case No. 7:17-cv-01857-LSC
  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 33 of 153




                          Evidentiary Material

                                   Table of Content

Exhibit A: HR Mass Hiring Email                 ~~~~~~~pj3-~

Exhibit B: Plaintiff Evaluation           - - - - - ~ - - - f::)S-                      ,s
Exhibit C: Plaintiff Awards            ~~~--~~~~-p~\b-~

Exhibit D: BOP Policies            - - - - - - - - - - f ' ) \°l-2b
Exhibit E: WXR BQ Recap
                                       - - - - - - - - - - ~?..7- JS
Exhibit F: Plaintiff Personnel Files
                                                 - - - - - - - - - - ~ J - ' l - 33
Exhibit G: Plaintiff Reference Checks - - - - - ~ - - - - - -
                                                                               f:'.) 3 '-1 - l.\ '\
Exhibit H: Plaintiff Affidavit                                                f') SO- 5'3
Exhibit 1:     Plaintiff Daily Assignments - - - - - - - - - - - -             p:-, .5'1- ~
Exhibit J: Revised ROI - - - - - - - - - - - - - - - - - f5 "l-8-S

Exhibit K: Rear Gate Procedures Email - - - - - - - - - - ~ -                   f'j it.- 87
Exhibit L: OIA Email to SIS
                                                                                  f:> CI~-~'\
Exhibit M: Discovery Log Book Request (Missing Pages Unable To Find)        -p':) ~o-C\ \
Exhibit N: Letter form Warden                                                    fj9J-9S
Exhibit 0: Blank Reference Check Form - - - - - - - - - - - -                     p~ 9(.-c\r"l

Exhibit P: Daily Assignment                                                      tj 'IS- loJ.
1;"'1.,\o·,\--0. ·, 3 ...~..,,,..,1. ri:::o e,."l'h~.\--(~·...rt-11, ~15)      p~ lo3- ll8
fxh,l,\ I- R '. f\.w,'t.,.,J,j l;fo :rn~\ (. O ; : _ ~ Ji, ~ ~ ) - - - -        fJ I~ \3:
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 34 of 153




                    EXHITBIT
                       A
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 35 of 153
           Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 27 of 161


                                                                                                       Pagel of I



  Reshawn Armstrong - Human Resource Department Closure


  From:     AU/Human Resources-
  To:       AU/STAFF
  Date:    4/6/2016 11:23 AM
  Subject: Human Resource Department Closure


 Please be advised that the Human Resources Department will be closed on Thursday and Friday {April 7-8) in
 order to conduct mass interviews in order to fill vacant ositions. Please plan accordingly. We will be available
 from 7:30 - 8:30 a.m. an      p.m. to 4:00 p.m. to address anyurgent issues. Thank you for your understanding
 and patience.




"'h ·mr. tr To-olhnn ?7?71 / A nnnata/Localffemo/XParowise/5704F I AAALIDOM I ALI AD...               411512016
                            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 36 of 153

DISCLOSURE STATEMENT: This information is personal. It must be appropriately safeguarded from improper disclosure and it should only be made available
for review by appropriate management levels having a need to know.
BP-A3 67                                                EMPLOYEE PERFORMANCE APPRAISAL                                                         CDFRt1
JUN 10
U.S. DEl?ARTMENT OF JUSTICE                                                                                                               FEDERAL BUREAU OF PRISONS


A.l. Name of Ernpioyee {Last,             First, Ml)         2. SSN              ,.    r'osition Title      4. Depart.men t /Duty Sto1tion                5. Rati.ng r'eriod

ARMSTRONG, RESHAWN, RA                                       •••-**-4403         CORRECTNL OFFCR            TALLAHAS.SEE FCI (TAL)                        04/01/2011              03/31/2012
                                                                                                                                                                    From                    To
                                .
6. Series/Grade                     Sto1ndard Set
                                                    •   8. ,Oe see of elements 1'.nd st1'.ndards dppropri.ate   Co
                                                                                                                     '"'   emp 1oyee.;; position h,ive been revi.ewed and ace understood

 000-1 /07                      SET NUMBER 38
                                                        Employee Refused to Acknowledge                    07/18/2011                E/S by: K. crozier                                    07/19/2011
                                                                       Employee                                 Date                            Rating Official                              Date

B. PROGRESS REVIEW                                                                    c.   PERFORMANCE ACHIEVEMENTS

1. ,Job Element #1                                                                    1. .Job Element #1                                           u           MS          s          EX         0

SEE ATTACHED                                                                          SEE ATTACHED                                                                                    x
2. Job Element #2                                                                     2. Job Element #2                                            u           MS          s          EX         0

SEE ATTACHED                                                                          SEE ATTACHED                                                                                    x
3. Job Element #3                                                                     3. Job Element #3                                            u           MS          s          EX         0

SC:E ATTACHED                                                                         SEE ATTACHED                                                                                    x
4. ,Job Element #4                                                                    4. Job Element #4                                           u            MS          s          EX         0

SEE ATTACHED                                                                          SEE ATTACHED                                                                                    x
5. Job Element #5                                                                     5. Job Element #5                                           u            MS          s          EX         0

SEE ATTACHED                                                                          SEE ATTACHED                                                                                    x
6. ,Job Etement #6
                                                                                      6. Job Element #6                                           u        MS              s          EX         0



7. Job £1>,ment #7                                                                    7. Job Element #7                                           )J       MS              s          EX         0

SEE A'l'':'ACrlED

8.    PROGRESS REVIEW. Sign ar,d date to ,ackn:y,iledge                               D.     Rater's Comments:
      that progress co date has been discussed.
                                                                                      SEE: ATTACHED
  Emp 1 oyee Refused co Acknowledge                              04/12/2012
         Employee                                                  Date

  E/S by: K. Crozier                                             04/12/2012
         Ro1ting Official                                          Date                E/S by: K. Crozier                                                                      05/13/2012

                                                                                              Rating Official                                                                  Date

                                                                                      F.     CHIEF EXECUTIVE OFFICER'S ~ S :
E.     REVIEWER'S CCM-!ENTS:

SEE ATTACHED


               Overall l>erformance Ra ling
                    u     MS    s
               I I I Ix I I
                                     EX   0



  E/S by: G.        Pedroni                                      04/20/2012
         Reviewing Official                                        Date
                                                                                              Chief Executive Officer                                                          Date
G. FINAL DISCUSSION.                acknowledge that a final discussion of my overall perfonnance has taken place with the rating official.

 Employee:              C/S by: R. Armstron:;i-                                                                                                        Date:         05/07/2012

H. TRAINING AND CAREER DEVELOPMENT

     Specify areas in 1-,'hir:h empLQyee should -receive training to improve skills and/or knowledge required in pr1cse11t
     position and type cf training recommended.

Prisoner Transportation, Basic, Armed -BOP

2. Specify training and other developmental activities where change is required to enhance career advancement arid
   promotion potential.

Central Inmate Monitoring Sys(em (ClMS), Certification -BOP

r::opy to err,pL:iyee at - initial discussion & progress review; Copy to employee at - end-of-year appraisal;
Copy to rater at - end-of-year appraisal; Record copy - r'ersonnel Office

(Thls form may be replicated via WP)                                                                                                                   Replo1ces BP-367.034 of APR 05
                  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 37 of 153
                                                                                 Continued .. Plan start date: 4/1/2011 Plan end date: 3/31/2012

                                                                                                          Name: ARMSTRONG, RESHAWN, RA
Job Element# 1: Supervises Inmates
Progress Review: Officer Armstrong maintains good accountability of the inmates in her assigned area. She ensures an inmates are in
complaince with posted rules and unit regulations.
Rater Final Comments: Officer Armstrong uses her correctional experience to supervise inmates in a variety of settings. She enforces the
rules and regulations fairly and impartially. V\/11en supervising inmate work details she is clear on her expectations and follows up to ensure
compliance which enables her to maintain a high standard of sanitation in her assigned area of responsibility. Officer Armstrong is capable of
mediating minor inmate disputes before they become disruptive to unit operations and ensures her supervisors are informed of any potential
problem areas.


Job Element# 2: Inspects. Operates, Controls Equipment
Progress Review: Officer Anmstrong inspects her equipment regularly for accountability and proper functioning. She reports any discrepancies
appropriately.
Rater Final Comments: Officer Anmstrong is consistent in maintaining accountability for her assigned equipment and ensuring is it functioning
properly. She notes any discrepancies promptly for corrective action. V\/11en working in the Control Center Officer Armstrong checks the
inventory of routine and emergency equipment upon assuming her post ensuring all items are in good working order and ready for issue if
needed.

Job Element# 3: Controls Contraband
Progress Review: Officer Armstrong is conscientious in performing inmate and area searches to prevent the possession of contraband and
excess and altered personal items.
Rater Final Comments: Officer Armstrong is thorough and effective in her inmate and area searches. She is knowledgeable in the area of
allowable inmate property and ensures the inmates in her assigned area are in compliance with these policies. She understands the need to
enforce these rules to enhance the overall safety and sanitation of the unit and the Institution. V\/11en working in the Control Center Officer
Armstrong ensures all persons entering the secure confines of the Institution have been properly screened prior to allowing entry. V\/11en it is
necessary to confiscate excess or altered inmate property, Officer Armstrong properly completes the required paperwork and writes incident
reports are needed for other forms of contraband.


Job Element# 4: Follows Security Procedures
Progress Review: Officer Anmstrong understands the importance of utilizing good security methods to maintain and safe and secure
environment for both staff and inmates.
Rater Final Comments: Officer Anmstrong is alert to potential security issues and reports them immediately through proper channels. She
performs her counts, census counts and unit checks as required by policy to ensure the safety and security of her assigned area. Officer
Armstrong maintains accurate an complete log books and other required documentation of the activities in the unit or in the Institution when
assigned to the Control Center. Officer Armstrong reviews her post orders and the post picture file in a timely manner as required.

Job Element# 5: Communicates
Progress Review: Officer Armstrong communicates effectively and submits written communication which is dear, concise and grammatically
correct.
Rater Final Comments: Officer Armstrong communicates effectively with peers, supervisors and the inmate population. She is clear and
concise when giving inmates directives and follows up to ensure compliance. She is able to mediate inmate disputes and works with staff in
other departments to resolve inmate problems. He written communications are grammatically correct and contain all of the necessary
information. She maintains an open line of communication with her supervisors and ensures her relief is thoroughly briefed on any ongoing
issues prior to departing her post.

Final Review Comments:
CROZIER, KATH LEEN (Rater) : Thank you for a great year and your commitment to the FCI/FDC Correctional Services Department'
PEDRONI, GENA (Reviewer): Thanks, Reshawn, for your dedication and diligence' I wish you the best in future endeavors.
                        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 38 of 153

DISCLOSURE STATEMENT: This Information Is personal. It must be appropriately safeguarded from improper disclosure and It should only be made available
for review by appropriate management levels having a need to know.
BP-A367                                           EMPLOYEE PERFORMANCE APPRAISAL                                             CDFRM
JUN 10
U.S. DEPARTMENT OF JUSTICE                                                                                              FEDERAL BUREAU OF PRISONS


A. l. Name of Employee (Last, First, Mii              2. SSN            3. Positlon Title        4. Department/Juty Station             s.    Rating Period

ARMSTRONG, RESHAWN, RA                                **•-**-4403       CORRECTNL OFFCR          ALICEVILLE CCI (ALI)                   04/01/2012          03/31/2013
                                                                                                                                            From                       To
6. .Series/Grade            7. Standard Set       8. The set of elements and standards appropria~e to the employeecs position have been reviewed and       .,.   understood
                                              '
0007/08                     SET NUMBER 3B
                                                  Employee Refused to Acknowledge               03/22/2013         E/S by; mgm                                        03/22/2013
                                                                Employee                           Date                      Rating Official                            Date
B. PROGRESS REVIEW                                                         c.   PERFOJU.iANCE ACHIEVEMENTS
1. Job Element #1                                                          1. Job Element '1                                     u           MS      s           EX         0

SEE ATTACHED                                                               SEE ATTACHED                                                                          x
2. Job Element '2                                                          2. Job Element                                        u           MS      s

SEE ATTACHED                                                               SEE ATTACHED
                                                                                            "                                                                    EX


                                                                                                                                                                 x
                                                                                                                                                                            0



3. Job Element #3                                                          3. Job Element '3                                     u           MS      s           EX         0

SEE ATTACHED                                                               SEE ATTACHED                                                                                     x
4. Job Element '4                                                          4. Job Element '4                                     u           MS      s           EX         0

SEE ATTACHED                                                               SEE ATTACHED                                                                          x
5. Job Element    ,s                                                       5. Job Element #5                                     u       MS          s           EX         0

SEE ATTACHED                                                               SEE ATTACHED                                                                          x
6. Job Element '6
                                                                           6. Job Element #6                                     u       MS          s           EX         0



                                                                           7. Job Element                                        u           MS      s                      0
7. Job Element #7
                                                                                            "                                                                    EX




8.   PROGR[SS REVIEW. Sign aod date to acknowledge                         D.     Rater's Comments:
     that progress co date has been discussed.
                                                                           SEE ATTACHED
 Employee Refused to Acknowledge                          03/26/2013
       Employee                                             Date

 E/S by; M.McCullough                                     03/26/2013
       Rating Offir.ial                                     Date             E/S by: mgm                                                                 04/22/2013
                                                                                   Rating Official                                                       Date


..   REVIEWER'S Co+!ENTS:
SEE ATTACHED
                                                                           F.     CHIEF EXECUTIVE OFFICER'S C<:»MEN!S:




             Overall Performance Rating


             I u I I Ix I I
                    s           EX   0
                       MS

 E/S by: L. Branch                                        04/08/2013
       Reviewing Official                                   Date
                                                                                   Chief Executive Officer                                               Date
G. FINAL DISCUSSION.        I acknowledge that a final discussion of my overall performance has taken place with the rating official.

 Employee:       Employee Refused to Acknowledge                                                                                     Date:        04/22/2013

H. TRAINING ANO CAREER DEVELOPMENT

1. Specify areas in which employee should receive training to improve skills and/or knowledge required in present
   position and type of training recommended.

Unit Disciplinary Committee, Certification -BOP

2. Specify training and other developmental activities where change is required to enhance career advancement and
   promotion potential.


Copy to emplo"yee at - initial discussion & progress review; Copy to employee at - end-of-year appraisal;
Copy to rater at - end-of-year appraisal; Record copy - Personnel Office

(This form may be replicated ·1ia WP)                                                                                                Replaces BP-367.034 of APR 05
                  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 39 of 153
                                                                                 Continued ... Plan start date: 4/1/2012 Plan end date: 3/31/2013

                                                                                                           Name: ARMSTRONG, RESHAWN, RA
Job Element # 1 : Supervises Inmates
Progress Review: Officer Armstrong is currently assigned to FCI Niceville that is in the Activation Stage of preparing the Institution for inmates.
During this time Reshawn has trained new staff in Policy requirements and correctional techniques in this element. Reshawn has displayed
exceptional communication skills when teaching new staff and has received very positive feedback from both her peers and supervisors.
Rater Final Comments: Currently Officer Amnstrong is activating FCI Aliceville in preparation for the arrival of inmates. Officer Amnstrong has
been trained in all elements on the standard set 38 and is fully capable of performing satisfactory in all required elements

Job Element# 2: Inspects, Operates, Controls Equipment
Progress Review: Officer Amnstrong is currently assigned to FCI Niceville that is in the Activation Stage of preparing the Institution for inmates.
During this time Reshawn has trained new staff in Policy requirements and correctional techniques in this element Reshawn has displayed
exceptional communication skills when teaching new staff and has received very positive feedback from both her peers and supervisors.
Rater Final Comments: Currently Officer Armstrong is activating FCI Aliceville in preparation for the arrival of inmates. Officer Armstrong has
been trained in all elements on the standard set 38 and is fully capable of performing satisfactory in all required elements

Job Element# 3: Controls Contraband
Progress Review: Officer Armstrong is currently assigned to FCI Niceville that is in the Activation Stage of preparing the Institution for inmates.
During this time Reshawn has trained new staff in Policy requirements and correctional techniques in this element. Reshawn has displayed
exceptional communication skills when teaching new staff and has received very positive feedback from both her peers and supervisors.
Rater Final Comments: Currently Officer Armstrong is activating FCI Aliceville in preparation for the arrival of inmates. Officer Armstrong has
been trained in all elements on the standard set 38 and is fully capable of perfomning satisfactory in all required elements

Job Element# 4: Follows Security Procedures
Progress Review: Officer Armstrong is currently assigned to FCI Niceville that is in the Activation Stage of preparing the Institution for inmates.
During this time Reshawn has trained new staff in Policy requirements and correctional techniques in this element. Reshawn has displayed
exceptional communication skills when teaching new staff and has received very positive feedback from both her peers and supervisors.
Rater Final Comments: Currently Officer Armstrong is activating FCI Aliceville in preparation for the arrival of inmates. Officer Armstrong has
been trained in all elements on the standard set 38 and is fully capable of performing satisfactory in all required elements

Job Element# 5: Communicates
Progress Review: Officer Armstrong is currently assigned to FCI Aliceville that is in the Activation Stage of preparing the Institution for inmates.
During this time Reshawn has trained new staff in Policy requirements and correctional techniques in this element. Reshawn has displayed
exceptional communication skills when teaching new staff and has received very positive feedback from both her peers and supervisors.
Rater Final Comments: Currently Officer Amnstrong is activating FCI Aliceville in preparation for the arrival of inmates. Officer Armstrong has
been trained in all elements on the standard set 38 and is fully capable of performing satisfactory in all required elements

Final Review Comments:
MCCULLOUGH, MICHAEL (Rater) : Great Job Thank you
BRANCH, LONNIE (Reviewer): Great job this past year. Thanks
                                 Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 40 of 153
                   •.\
...;·
   DISCLOSURE STATEM!NT: Tttls Information 1s personal, II must be Jpproprlately safeguurdod from Improper dtsclosurc and \tshould only be made available
   for revlow by appropriate management levels having a nood to know.
   BP-1\367                                                                         EMPLOYEE PERFORMANCE APPRAISAL                                                                                 CDFRM
   JUN 10
   U. S • DEPAR'.!MENl' OF JUSTJ:CE                                                                                                                                                           FEDERM. BUIUIAU OF PRISONS

    A,!. !la::o.c         o:   E:r;ployc<! !Last., f'lrat. Ht)                          ,. ss::                      '.    110:i!t.ir.n Title             <.    Do.11.11   tr.:,;-nt/Ou't)' St.Gti.Gn              ,.     Rating Fcriod

    AA-".57?.0::G, R!:!itu...i:r                                                        • • .... ·~~.:01            CORR:£Ct~:L Ot't'CR                   A.LIC!:'IJ l,Lf. t'Cl      (AI.II
                                                                                                                                                                                                                   .04/0:/2/JlJ
                                                                                                                                                                                                                   ~   .. --
                                                                                                                                                                                                                                              03/31 /i:Ol,i
                                                                                                                                                                                                                                                --------- .
                                                                                                                                                                                                                              i'ro:11                To
    ,.     :.c:i.c:i/G:-adl!:              7. Standa:-d S<:t            •          '.   ":11,: ,:1,et of •l•..-•11u •11.t tt.r.11.nu .1r.;,fept14t<1 to ti,~ ,.,.,,ln~~"i" J>O.Hlion h<IV. bo:1:r.                      t.V1cVtcl       •nd &Cit ,,;:a:11::1:ooct


    .JCJl}1 /0D                            Sf.""i" llUHil£R
                                                                '"                 1-:tS b',':
                                                                                                 ••   .:.t:-.:;tr,;i::!J                                  Oi/~i,,'JOl l                E/:i ~~: L'LR
                                                                                                                                                                                                       . - ..
                                                                                                                                                                                                                                                         Oi/29/:!013
                                                                                                                                                                                                                              ---- ··-· ---·-·          .... -----

   ..      -·-.
                                                                                                         i'.:.1,1cy1:t.t                                       Jl,11,:                           iloltln9 O!!:.eial                                         oa:.e


   !. Job &le::i~nt
                                                                                                                           c.    ~ C E ACH:t£YDmf1'8

                                                                                                                           I. Jcb E:lur.itnt.
                                                                                                                                                     "                                                  u               ..              ' e)                   0

   sa       ATt.ACHED                                                                                                      !i£E l~TTAC..11!::D
                                                                                                                           '.  Jcb Elo,:r.cr1t       ,,                                                 u               MS
                                                                                                                                                                                                                                                       •
   2. Jeb Element
                                 "                                                                                                                                                                                                      ' e;J                  0



   ,.
   SEE 1,.TTACIIEV                                                                                                         SF.E ATTAOl!::ll

                                                                                                                           '.                        ,,                                                 u                               s
                                                                                                                                                                                                                                                       x
      Jcb Elc-r:1cnt
                                 "
                                                                                                                                 Job f:lt:::11~nt
                                                                                                                                                                                                                        ""                      CV             0

   SE£ ATTACHED
   ,.     Jcb tler:tent.
                                 "
                                                                                                                           St:£ 1',TTI\C11l:D

                                                                                                                           '.  Jcb Elt1::ic:nl       .                                                  u               ...             ' Q9
                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                               0

   SEz: A:'TACK£tl
   ,.     .!cb t!e~n:            ,,                                                                                        sir; A.TtA~Hr:n
                                                                                                                           ,.    Jco 1:lur,11111L    ,,                                                 u               HS              s       (51
                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                               0

   SEE ;.n;.cHED
   ,.      :ob Ele::ent          .                                                                                         SE[ hTT,\CHF.b
                                                                                                                           <. Jcb tlci:-.enl         ••                                                 ll              HS              s
                                                                                                                                                                                                                                                     "'
                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                               0



                                 ,,                                                                                        7. Jcb £1Cll",Cfll        ,,                                                 u                               s            £'>:
   '       .:cb E:l~ent
                                                                                                                                                                                                                        ""                                     0




    '.       p~i;,£SS P.t"llt'fl. Siqn
              t.l":4t    p:oqress t.O di!.t¢

        EIS r.y: ~.Ari:i:lt.rouq ~- --·· -···-
                                                    ..."'   date ,o .1ckno)<ll '!d9-?
                                                            been d~8Cll9ll'l.:I,

                                                                                                 10/l(,/ZO! J
                                                                                                                            c.        R:it.cr' .s CC!:".'ll'm.t11:




                 t.-:-.plo:,ee                                                                    (J,1 ~,:



        £JS ~y: 0. :tOS,\00
         ~·    ---··· ··- - -····- -· ·-
                 ~.a.ting Off .io::lal
                                            --    .. - ----·-·              - --
                                                                                                 111:011011
                                                                                              ........... ....
                                                                                                  011:.et                   !.1 J/A,7~
                                                                                                                           ..    ..
                                                                                                                                       lli!.t.inl) Of!lci.Jl
                                                                                                                                                                                          .... .. ., .. . -    . ......       ..
                                                                                                                                                                                                                                            D1;t.e
                                                                                                                                                                                                                                                            ·--

    ••         JIEVlSWEJI I ' CCICKEMTS :                                                                                  ••         t11n:r EXECUTIVE OFPICER•s CCNG:Nff:




                          overa.11 Perfor111anci, P..:it.lng

  I" I... I '                  EXj)O _I




   ••
              ---·r··      ;




          rno.t:-inSCUS&ICJI.
                               l,_
                                 l /. ..
                               nq(Ojtici.:,l
                                                                . ·-·


                                           I ocl:nowled•;u, thll\

                                                            S
                                                                              •    ( in,,1
                                                                                             '-\\,~.lr4
                                                                                                  U.itc


                                                                                             d.i.tlCO:ISiiln     ,,
                                                                                                                            ..                             .....
                                                                                                                                       t.:h,cr t::.ccC11l illtt Of I ;c:c,1
                                                                                                                       Ill/ vvitr:.11 1,urfoir.,.;mcu h.:t;; llli:'"11 f>l .,ce Wlt.h
                                                                                                                                                                                         -. . -
                                                                                                                                                                                                  ...
                                                                                                                                                                                                         ..   --   . ··--      ---------------
                                                                                                                                                                                                             rat in11 olf.i.c1al.
                                                                                                                                                                                                                                   Dat.e



        ::_.,..ployce:         .~'    /.,,,......,,,._
                                                                                                                                                                                                                        ''"" d'i-;.'f- ! lj
   l, 5pecify .nrca~ Jn :.lhlch L'll'.pi.oyeu ;o1hould rccuh•1.: troinh19 ~c l~pro••e skills :ind/or ~no,1lL'd\Je rcquin?d in prc£ent
      positiac and typt> of tr,1Jninq rv.-:r.rr.mcndftd,
  Cor~ccticncl Scrvlcc3 !Cro~~ OYlpl .. lfOr
  ;!. Spoci!y tr.1ininl) ,1nd ouutr dc-vc1op::1cr.t,1: ,u:ti~·i:.lcs ~her.: ch.)nqu i.S requirctl to 1:f\h<H\•:11 t:.irc.:1· ,.uv .. ni:i:rnont. ,im.l
          pro:RotiOfl potcntilll.


  Copy to c:cploy@o, ,it • lnitHll diuc>Juolc-r, , pl""ntJrC!l!I r~·,!.c\ll Cop"'/ tc ,m·-11lo•/1Jtt ;u: .. <ma~DC .. yua1· ,trprai.~.a!;
  Cop7 to rat.er at. - 'tlHi•oC•"ft:"t appr,1:~.il; il•Jcuru 1:uw1 • rur.)or,nc! o"ftl:t!
                                Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 41 of 153
·-·.
                                                                                             ConUnued ... Plan start date: 04/01/2013 Plan end date: 03131/2014
                                                                                                                                                   Name: ARMSTRONG, RESHAWN

                                           ..'                        ..   .-         .:::- ·.,:
                                                                                    :.....                               ·.· ..
             -- ·.......~5i/'.·\:::·i;:·
                                                       ·,:                                                                          ·::::'.··:·_
                                                 ·.•                                                                                                      -~<:;" ::.~ :-:.: .-•:_,.,

       Job Element# 1: Supervises Inmates
       Progress Review: Senior Officer Specialist R. Armstrong supervised inmates In a fair and impartial fashion. She enforces all insUlUtional rules
       and regulations without any noted problems.
       Rater Final Comments: Senior Officer Speciallsl R. Armstrong did an excenent job supervising inmates
       Reviewer Final comments:

         . ,'.·     .. . ::. .,    '                    .    ::                     ·. ')                               ;:                   ·.                 .·.·-.
                                                                                                                                                                   •
                                                                                                                                                                         .:r ·-:

       Job Element # 2: Inspects, Operates, Controls Equipment
       Progress Review: Senior Officer Specialist R. Armstrong mainlains control of security devices and equipment. She Is Uiorough in her
       inspection of safety equipment and reports deficiencies verbally and in written form.
       Rater Final Comments: Senior Officer Specialist Armstrong did an excellent job lnspecllng, operating and controlling equipment
       Reviewer Final comments:

                                                                      :,:· ,:
                                                                                .
                                                                                                                .       ...   '.'     -:,·           .



   Job Element# 3: Controls Contrabend
    Progress Review: Senior Officer Specialist R. Armstrong conducts searches of common use areas during her tour of duty. She has knowledge
   ·of poficy and procedures governing inmate personal property and confiscates items which are not eulhorized.
       Rater Final Comments: Senior Officer Specialist Armstrong did an excellent job controlling contra bend
       Reviewer Final comments:

                    .,   '   ',.                                                                                                                                   ..        '·              ..
       Job Element# 4: Follows Security Procedures
       Progress Review: Senior Officer Specialist R. Armstrong patrols her area of responsibility. This contributes to a safe and secure environment
       for the unit Inmates. She takes charoe In emergency situations.
       Rater Final Comments: Senior Officer Specialist Armstrong did an excellent iob !oaowlng security procedures
       Reviewer Final comments:
                     .   .. :
                         .. -·· ...                               .
                                                                                                    .
                                                                                                        .   .       .    .                                                             •..
       ·······-··
       JobElement#S: Communicates
       Progress Review: Senior Office Specialist R. Armstrong communicates confidently with her superiors and her peers. By using good
       communication skills, she Is able to keep minor silUations from becoming major incidents.
       Rater Flnal Comments: Senior Officer Specialist Armstrong communicated excellenUy with oU,er staff
       Reviewer Final comments:
                            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 42 of 153

DISCLOSURE STATEMENT: This Information is personal. It must be appropriately safeguarded from Improper disclosure and It should only be made available
for review by appropriate management levels having a need to know.
BP-A367                                               EMPLOYEE PERFORMANCE APPRAISAL                                               CDFRM
JUN 10
U.S. DEPARTMENT OF JUSTICE                                                                                                     FEDERAL BUREAU OF PRISONS

A. l.    Name of Employee {Last, First, Mii              2. SSN               3. Position Title        4. Department/Duty Station            s.    Rating Period

AR.'1STRONG, RES HAWN                                    **'-**-4403          CORRECTNL Of"fCR         ALICEVILLE FCI {ALI)                 04/01/2014              OJ/31/2015
                                                                                                                                                       From                     To
6. Series/Grade                 7. Standard Set       8. The set of elements and standards appropriate to the employee~s posi.tion have been reviel.'ed and are understood
                                                  '
0007 /08                        SET NUMBER 38
                                                      E/S by: R. Armstrong                             09/05/2014        E/S by: Demetrius L. Rosado                          09/16/2014
                                                                     Employee                            Date                       Rating Official                              Date
B. PROGRESS REVIEW                                                               c.    PERFORMANCE ACHIEVEMENTS

1. Job Element        ,1                                                         1. Job Element   ,1                                  u           MS          s          EX          0

SEE ATTACHED                                                                     SEE ATTACHED                                                                             x
2. Job Element                                                                   2. Job Element                                       u           MS          s          EX

SE[ ATTACHED
                      "                                                          SEE ATTACHED
                                                                                                  "                                                                                  0

                                                                                                                                                                                     x
3. Job Element '3                                                                3. Job Element '3                                    lJ          MS          s          EX          0

SEE ATTACHED                                                                     SEE ATTACHED                                                                             x
4. Job Element                                                                   4. Job Element                                       u                       s          EX
                      "                                                                           "                                               MS                                 0

SEE ATTACHED                                                                     SEE ATTACHED                                                                                        x
S.    Job Element ,s                                                             5. Job Element ,s                                    u           MS          s          EX          0

SEE ATTACHED                                                                     SEE ATTACHED                                                                            x
6. Job Element #6
                                                                                 6. Job Element '6                                    u           MS          s          EX          0



                                                                                 7. Job Element                                       u           MS          s          EX
7. Job Element
                      "                                                                           "                                                                                  0




8.      PROGRESS REVIEW. Sign acct date to acknowledge                            D.     Rater's Comments:
        that progress to date hes been discussed.
                                                                                  SEE ATTACHED
     EIS by: R.Armstrong                                      01/16/2015
          Employee                                              Date

     E/S by: Demetrius L. Rosado                              03/05/2015
          Rating Official                                       Date               E/S by: Demetrius L. Rosado                                                    04/01/2015
                                                                                          Rating Official                                                         Date


..       REVIEWER'S CCM,!ENTS:

SEE ATTACHED
                                                                                 F.     CHIEF EXECUTIVE OFFICER'S CCll-MENTS:




                Overall Performance Rati.ng


I I Is !£: I I
 u      MS                  0


     E/S by:   s.   Ma'at                                     03/26/201 ":i

          Reviewing Official                                    Date
                                                                                          Chief Executive Officer                                                 Date
G.    FINAL DISCUSSION.         I acknowledge that a final discussion of my overall performance has taken place With the rating official.

 Employee:           E/S by: RA                                                                                                            Date:         04/01/2015

H. TRAINnJG AND CAREER DEVELO!MENT

l. Specify areas in which employee should !'."eceive training to improve skills and/or knowledge required in present
   position and type of training recommended.
Incident command System (ICSJ, Introduction {fEMA IS-100) -GOV
2. Specify training and other developmental activities where change i.s required to enhance career advancement ard
   promotion potential.


Copy to employee at - initial discussion & progress review; Copy to employee at - end-of-year appraisal;
Copy to rater at - end-of-year appraisal; Record copy - Personnel Office
(This form may be replicated via WP)                                                                                                        Replaces BP-367.034 of APR 05
                       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 43 of 153

                                                                            Continued .. Plan start date: 04/01/2014 Plan end date: 03/31/2015

                                                                                                             Name: ARMSTRONG, RESHAWN

          ·.                                           ,
                   .                            .··                 .

Job Element# 1: Supervises Inmates
Progress Review: Officer R. Armstrong supeivised inmates in a fair and impartial fashion during this rating period. She enforces all institutional
rules and regulations 'Mthout any noted problems.
Rater Final Comments: excellent job
Reviewer Final comments:

     .                          :
                                      .
                                                                                   .          .·               .
                                                                                                                            .            .   .   .
Job Element# 2: Inspects, Operates, Controls Equipment
Progress Review: Officer R. Armstrong maintains solid control of security devices and equipment. She is conscientious and thorough in his
inspection of safety equipment, and reports deficiencies verbally and in written form.
Rater Final Comments: outstanding job
Reviewer Final comments:

                                      ..                                                                                             .
                                                                        .
Job Element# 3: Controls Contraband
Progress Review: Office R. Armstrong conducts frequent, thorough searches of common use areas during her tour of duty. She has sound
kno'Medge of policy and procedures governing inmate personal property, and confiscates items which are not authorized.
Rater Final Comments: excellent job
Reviewer Final comments:



Job Element# 4: Follows Security Procedures
Progress Review: Officer R. Armstrong makes continuous patrols of her area of responsibility, and her knowledge of policy and procedures
contribute to a safe and secure environment for the unit inmates.
Rater Final Comments: outstanding job
Reviewer Final comments:

               .       .                                                                .                          ..           ..
Job Element# 5: Communicates
Progress Review: Officer R. Armstrong communicates confidently with supervisors and her peers.       By using good communication skills, she is
able to keep minor situations from becoming major incidents
Rater Final Comments: excellent job
Reviewer Final comments:

                                                                              .

Final Review Comments:
ROSADO, DEMETRIUS (Rater): Excellent Job
MA AT, SEKOU (Reviewer): Thank you!
                        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 44 of 153
· o;:;CLOSURE STATEMENT: This information Is personal. It must be appropriately safeguarded from Improper disclosure and It should only be made available
  for review by appropriate management levels having a need to know.
 BP-A367                                           EMPLOYEE PERFORMANCE APPRAISAL                                               CDFRM
 JUN 10
U.S. DEPARTMENT OF JUSTICE                                                                                                    FEDERAL BUREAU OF PRISONS

 A. l. Name of Employee       (Last, first, Ml I      2. SSN              3. Position Title          4. Department/Duty Station         5. Rating Period

 ARMSTRONG, RES HAWN                                  ***-**-4403         CORRECTNL OffCR            AL1CEVILLE fCI   {ALI)             04/01/2015          03/31/2016
                                                                                                                                        ...
                                                                                                                                               from                     To
 6. Series/Grade             7. Standard Set       8. The set of elements and standards appropriate to the employee[5 position have been reviewed and ate understood
                                               '
 0007/08                     SET NUMBER 38

                                                   E/S by: R.A.                                      04/07/2015        ~IS by: Demetrius L. Rosado                    04/15/2015
                                                                   Employee                            Date                     Rating Official                         Date

 B. PROGRESS REVIEW                                                             c.   PERFORMANCE ACHIEVEMENTS

 1. Job F.lement #1                                                             1. Job Element #1                                 u       MS          s          EX          0

SEE ATTACHED                                                                    SEE ATTACHED                                                                      x
2. Job Element #2                                                               2. Job Element                                    u                   s          EX

SEE ATTACHED                                                                    SEE ATTACHED
                                                                                                 "                                        MS

                                                                                                                                                                  x
                                                                                                                                                                             0



3. Job Element #3                                                               3. Job Element #3                                 u       MS          s          EX          0

SEE ATTACHED                                                                    SEE ATTACHED                                                                      x
4. Job Element #4                                                               4. Job Element #4                                 u       MS          s          EX          0

5££ ATTACHED                                                                    SEE ATTACHED                                                                                 x
 5. Job Element #5                                                              5. Job Element #5                                 u       MS          s          EX          0

SEE ATTACHED                                                                    SEE ATTACHED                                                                      x
                                                                                6. Job Element                                    u                   s          EX
6. Job Element #6
                                                                                                 "                                        MS                                 0




7. Job Element #7
                                                                                7. Job E:lement #7                                u       MS          s          EX          0




 8.     PROGRESS REVIEW. Sign acct date to acknowledge                          D.     Rater's Comments:
        that progress to date has been discussed.
                                                                                SEE ATTACHED
     Employee Refused to Acknowlecge                       04/04/2016

          Employee                                          Dale

     E/S by: L. Branch                                     04/04/2016
                                                                           ..

          Rating Official                                   Date                 E/S by: L. Branch                                                        04/27/2016

                                                                                        Rating Official                                                   Date

                                                                                F.    CHIEF EXECUTIVE OFFICER'S Cc:M-fENTS:
 E.     REVIEWER'S Cct-1MENTS:

 SEE ATTACHED

              Ovei:-aLL Perfoi:-mance Rating


I I I ! I I
  u  s  MS
                         0
                   E~

     E/S by: TLG                                           04/15/2016
                                                                        ....•
          Reviewing OfficLal                                Date
                                                                                        Chief Executive Officer                                           Date
G.    FINAL DISCUSSION.      I acknowledge that a final d1scu.5sion of my overall performance has taken place with the rating official.

  Employee:        E/S by: ra                                                                                                         Date:     04/21/2016

H. TRAINING AND CAREER DEVELOPMENT

l.    Specify areas in 1-ihich employee should receive training to improve skills and/or knowledge required in present
      position and type of training recommended.

Disturbance Control Lead Instructor -BOP; Disturbance Control Team -BOP

2. Specify training and other IJevelopmental activities where change is required to enhance career advancement and
   promotion potential.



Copy to employee at - initial discussion & progress review; Copy to employee at - end-of-year appraisal;
Copy to rater at - end-of-year appraisal; Record copy - Personnel Office

 (This form may be replicated via WP)                                                                                                  Replaces BP-367. 034 of APR 05
                                         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 45 of 153
 '
                                                                                                                     Continued ... Plan start date: 0410112015 Plan end date: 0313112016

                                                                                                                                                              Name: ARMSTRONG, RESHAWN

     0
         •    •i;<;, l!,.
                    'ii\
             ' , O ..       .. .   .        ~   "  '  ,!.
                                                                .    .       ,. ,,, •.
                                                                      " . .• i                       .            •' .
                                                                                                                                                          .
$tyle=border-bottom: 1px solid #000; padding: 2px 5px;">Job Element# 1 : Supervises Inmates
 Progress Review: Officer R. Armstrong supervised inmates in a fair and impartial fashion during this rating period. She enforces all institutional
 rules and regulations Without any noted problems
 Rater Final Comments: Officer Armstrong does an excellent job in Supervising inmates on a daily basis.
 Reviewer Final comments:

  ,::!, [;. .           >,:   '!».•.'',;,        ,: . .·, "',·
                                                  ._·-      •. '!\ ""'·,
                                                                    '
                                                                           ,'    , ... :v, ·.,   .   . '
style=border-bottom: 1px solid #000; padding: 2px 5px;">Job Element# 2 : Inspects, Operates, Controls Equipment
                                                                                                                 ·.              :  ',,
                                                                                                                                          ·,                                                      .    ·.


 Progress Review: Officer R. Armstrong maintains solid control of security devices and equipment. She is conscientious and thorough in his
 inspection of safety equipment, and reports deficiencies verbally and in written form.
Rater Final Comments: Officer Armstrong does an excellent job in Inspecting, operating and controlling any equipment assigned to her areas.
Reviewer Final comments:

     .                  ;:;, __-'ifi._   ·;e;:',,, - "'.'      ·f·                                               .                        ..                                    .
style=border-bottom: 1px solid #000; padding: 2px 5px;">Job Element# 3 : Controls Contraband
                                                                                                                                                              .
                                                                                                                                                                                             '    ,,




 Progress Review: Office R. Armstrong conducts frequent, thorough searches of common use areas during her tour of duty. She has sound
 knowledge of policy and procedures governing inmate personal property, and confiscates items which are not authorized
Rater Final Comments: Officer Armstrong does an excellent job in Controlling Contraband by conducting effective searches on inmates or their
packages.
Reviewer Final comments:



tyle=border-bottom: 1px solid #000; padding: 2px 5px;">Job Element# 4 : Follows Security Procedures
Progress Review: Officer R. Armstrong makes continuous patrols of her area of responsibility, and her knowledge of policy and procedures
contribute to a safe and secure environment for the unit inmates.
Rater Final Comments: Officer Armstrong does an Outstanding job in Following Security Procedures. Staff and inmates know what to expect
when entering or exiting the instituition through the rear gate. Officer Armstrong does not take short-cuts and works effectively at any post she is
assigned.
Reviewer Final comments:



style=border-bottom: 1px solid #000; padding: 2px 5px;">Job Element# 5 : Communicates
 Progress Review: Officer R. Armstrong communicates confidently With supervisors and her peers. By using good communication skills, she is
 able to keep minor situations from becoming major incidents
Rater Final Comments: Officer Armstrong is an effective communicator both verbally and in writing. She completes all memorandums and any
other writing in an effective manner.
Reviewer Final comments:

 ...         .           . :~, :rif. ::c ..                                i,,     ',
                                                                                                     .   .   ;                '                ,'   ,..           . .
                                                                                                                                                                        ..,   ., .
                                                                                                                                                                                     Zi\   ,->,   "
Final Review Comments:
BRANCH, LONNIE (Rater) : Great job
GENTRY SR, TROY (Reviewer): Good Job
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 46 of 153




                    EXHITBIT
                               c
                                                Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 47 of 153
                                                 Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 18 of 161

.~!,u,!Jtd      f,i,-,,,   (1)
H,·    i:'lr                                                                                            'iOTIFICATIO;\ Cff PFRSO'i'iH. ACTI0:0-
 1 -~ !lt'11~<<>rru ...... n.i M~ .. ·~"'"c"1
f P'\I ""rr- ~II;, \l, Suhth . .i

 I. \':imt: tL~11r. First ..\llddk)                                                                                                                                       Social !--tcunh ",umhfr




 Fl RSl ,\(TIO:'i
           \. ( ... 1..


                                          .'--l). l.ce-.11 \111hnri1_,
                                                                                                                                                               ,,    I     (   ,,,!,•                         ,, 11 [ •''..',,I \, 111, ..111~




                                                                                                                                                               f,    l'    f   mlr


                                                                                                                                                                1'- ltt l',"1111,•, 1,1'.,·"-11,''-"n,1..-,
                                                                                                                                                                   I fHUH-( 1'\I 01 t·( I<
                                                                                                                                                                         ,1.n·10011 Sl'\11~1·


,1·.,,1·1,i·            ••ot,.1· ... 1.        111.r.,,1, ... 1~«·1'1,~,,.,·,,;:                  1: ,,,,.;,,:,-                           '' ''" 1,,,.         .,_I,, h,·                                [·.-'                     'j,•            ,:,•,,,,,   .,,.,         ".r.,t ' ' - " I   '-• -,-,_      'l   p h j!;•,•




l ' 1 11:<,;, ,, ..                        l !JI. I.,._ ~!l!I \<I;                 '1:1·. \•Ii   "i'"   1'1.1
                                                                                                                                                                                                                                                                                                       (IJ)
                                              ,11<1                                                                                ,UI!
                                                                                                                                                               2?. ;','a111t· and l.oc~•i"'o .,f r .. ,11io11'~ t lr:,:.u111:11,
                                                                                                                                                               Hl"IU· .-\I or rRTS()',S
                                                                                                                                                               .'01 TllL\:0--1 H.f.(,10'\
                                                                                                                                                               FCI. ,\I ICF\'ILLt:.•. \I
                                                                                                                                                               t:ORRF.CTi0:'1-Al "-FR\'ICF-.




  EMPLOYEE DATA __
 2.1. Vurr .. n, Prrfrr•oc.•
             -,                                                                                                                                                                                                                                                         :?ti. \ dtnlH Prtftrtt11<· fot l{ll:
                                                  .t • 1ft-ro;o1,n;,.1.;l,I}
                                                                                                  ,.,,..,.....:JO.,.,                                                                                                                                                            i , r"i         ,            ,·o
                                                                                                                                                                                                              )   loJ,·f,.,,,
      _____l              :-~-P..1111           ~      · lO•f',,I•\'~ ''"l"'•••I ...              \0··1"< . . <<f ...............,:W,.·,                                                L- ror.,os,•1
                                                                                                                                                                                                                          ~-l
__?7: __f:~:5~1,1                                                                                                                                          i   lH. Annuit11nl lndkilor
      Cfl             B,\SJ('                                                                                                                                        ,,                 ~OT ,-\Pl'I.I(' \IH.E                                                             0              l'OT Al'rl.lC.\RIT.
  \\\. Urlir.·1ur-111 Ph1n                                                                                                                                                                                                                                              J~!_l'~n-Tm1c H,•ur~ 1',·r
                                                                                                                                                                                                                                                                                          ltl\\('1·\..!,
      \1        'r:[R;',, A ,n FIC \ :"trFCI \L                                                                                                                                                                                                                                        i P.a, l't•n:"I

  l'OSITION 0.\ T,\

                  t     c""'?t'"'" -... ,...,..           ,   ~E.\ <..-,,r.l                                              ~   - 1 ,,.... ~,
                !.: •   fT.Ypt.~,.... n,.,
                                                                                                              'f>.,~      '     '°'"'"<"~'I'                                                                                                                            · HH"'
  .\ti Out~' S!:.ltion Code                                                                             YI.             ~uiiun {Cu~                C<>m•h · ~hut nr O"cr-scA~ I ,,.·a,ir>nl
  01-01170-10'1                                                                                     , _,1.1rFv11.1_1                        l'iCKr,s .,1.
                                              ,,.
 ,.111. ,\i;:1·m~ O~rn
                                              .... ~    :\:                                  ('II I                                            "
                                                                                                                                              :,1.    ,1 \I':'\
                                                                                                                                                                                               H
                                                                                                                                                                                                t·11 l \ oi \ R nn 1...:..,,1 1•1u~-nnoa1nn

                                          .:.. r. :r~




' 46. •.rnplo)"ini; Ocp:artmtnl Dr A~rnc:,·                                                                                                                         so. Si:::naturt-' Authrnlica,lnn and Tille                         Dr -'-l'I'' "' in~ f lffki11I
      ll.S. nf.P,\RT:\lt:"iT Of ,fl'STl('t.Jrr~                                                                                                                     f:.,~ HY: OfR\\'J'° St"l.\10'.'.

                                        I4ij. l'tnonn•I OHice ID                                                                                                    .'Hr,,,,, Ht             '.\-1,\!\I   RFSOI         n.crs SPEC!              ..;-1
  n.1       f;•

                                                                                                                                                                                                                                                                    hl,!i~.. ,    r ..-, ... '" • VI    "'"' '-<.11 I »bit .. ,.,.,. h'."' •n
                                                                                                  · OPF Cup~- · I oni,t-Tc-rm R«onl - 1)0 ',01' UFSTl~o,                                                                                                                                                      :-,.,:-. ~9,1 Ill .\ H .,;.~
                                                      Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 48 of 153
                                                       Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 20 of 161

~   .. ,
1 , , ,,r.. , ,. 1•,.,.,,.,,,•., ,1,,·.·~·.
I f•\l     .'>.,ri• ~,,,, ... \\. '-ul,, 1,       •

I ,.,111tl! .Ht,l·inl. \hil,!id                                                                                                                                                                                                               -t 111,·:m,·ll.1,·




 FIRST ACTIO:'\
    .: .. \. c,,.Jr                        , ;;_A_ ':ih1rt of Action
                                              1,·n1, !Ot. \ L Tl'"ll-:-OFf \ \\'_\RO
    .,_, .. <"ndr



                                                                                                                                                                                                (,· \. !.~:,:.,\   \qtl"" If~



-. 1- IU)M· l'Mitian Title and :-..·umber                                                                                                                  l."i. TO: ro1l1lnn Tide untl :-.'umlH'r
                                                                                                                                                               CORREC'C\L 01-'FC'R
                                                                                                                                                               AL\f_\0% ~PA020


                                                                                                                                  1.\ ,~~· ftuh
                                                                                                                                                                                                                                                   K.no
                                                                                   ...L. .
                                             l]D_ l.1>n,lJ1) Adj,                                                          1~11. l)11t<r       r,,                                                                                !Hl, \ 'I thsi;: l'n

                                                  -110                                                                       .no                                                                         .00                                                            .00
                                                                                                                                                          ' ' "ri,1111t' ~nll \ .,,~atiun of 1'11,irion ', C)11?,H1i1.,11i.a •·
                                                                                                                                                          HI HF,\I or l'Rl~O,:-.
                                                                                                                                                          ~CH'( Hf. \ST Rf(';f(l_,
                                                                                                                                                          Fl 1. ,1.1cr, 11.1.1-__ At
                                                                                                                                                          ( flH.Hf( 110' \I ~1-.H\                      I(   Fl;




F.\lPLOYEF:   l)ATA
       - ---· --- ---

                       )
                           - ~-'"
                            ~   ,.   ~-·                    ' ' f·, ,., f> .. ,, .. ,
                                                            I••!'...., r· • .,.1~o,.,<ok
                                                                                        ~
                                                                                                                                                                                ,.                                                                        Yf.-.        \.
                                                                                                                                                                                                                                                                                   "'
C- r ..:,.1.1                                                                                                                                                                                                                                       I'." H.11,· !1,t,:rmin,,,,1
      C'!t      I    R.\SfC                                                                                                                                    •1         '\(1! \l'l'l h            \H! I                                                     '\:t)I \l'l'l I( \I;\ I

 in. llrdttll1~n1 l'l.w                                                                              ,1. '•·!, ·,.-., {   ,j,,11• 11.,1,· !I ,..,,, 1      1 ', \\ ,..1, ,, !1,-,l11l,                                                       _1·, l'.,11     l,11,< 11,,.u,!',,

    ,,              Fl-:RS _-\~Jl l•I( ,\ SI'!· Cl \I.                                                                                                                    Fl I I I I \11
                                                                                                                                                                                                                                                              11,,.-,.i_i,
                                                                                                                                                                                                                                                                  1··,,,.,
POSITIO:>i ll..l. TA

                •'    r ·'"'" " " "        "°'"                                                                     ~     ' , . , , _ n-•


 l.'I. liury S1ario11 C ,ulr
OJ..fl071l-107                                                                                       .-\I.It.:[\ It.I F PICt..:F"iS                       \I

                                                                                               .c.
                                                  ,,.H .
                                                  .        _\':   ,.-                         ( 11 /.:
                                                                                                                                            4.1.
                                                                                                                                        ' \'l<"J ,.;, ' \ -, : \                      "
                                                                                                                                                                                      1-1)1.\:UI\H:lltlJ:0,.,..;·1 PHt.·Olllll'"III


-lfi~f~~b\.'F                        AWf<?,D H0URS SHO'.~'~                                  IN :lL,'.')CI(
    AWARD HOURS MUST as :.;st;:;:: WITH!K 1 \."EAR




Jti. f,n1rloyin11o~ru1rn•1en111r .-\i:_tnn·                                                                                                                 ~•l. 'si::n:11111   ~    .\•11htn1•, ,Jinn 11·,! T11f,, ,( \111,· ,I,.,   'H(,.·i ,/
    l'.S, lll':PART'.\ft:.N·1 OF Jl'S'l ll'I :rp!-,.
                                                                                                                                                            , 1 P\ \ llt -,, \ '\: H 1 .,01 ttCI .;. '-l'I ( ·1 , I
 O.Jt-'r

                                                                                               2 - OPF Coin -1             '"'i! Tt·rni R,•1·n1,I. llO :\'CJ'l' Dl-::'ITIH )\                                                               I' -t,l'oon, l',Mr '" •    ''!   ~·~   '·" 1 ;·,1,1,
                                                                                                                                                                                                                                                                                   ,..,, -~4(1
                                                                                                                                                                                                                                                                                                   \fir, ~ 1,1 '' l
                                                                                                                                                                                                                                                                                                   ot   1>1   ~;.•s
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 49 of 153




                    EXHITBIT
                       D
                 Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 50 of 153




     . ...        U.S. Department of Justice
                  Federal Bureau of Prisons
•            .


    PROGRAM STATEMENT
    OPI                  HRD/PDB
    NUMBER               3451.05
    DATE                 October 28. 2016

    Awards Program, Incentive Awards


           /s/
    Approved: Thomas R. Kane
    Acting Director, Federal Bureau of Prisons

    PURPOSE AND SCOPE

    The purpose of the Bureau of Prisons Incentive Awards Program is to recognize and promptly
    reward employees who perform in an exemplary manner or make significant contributions to the
    efiiciency and etrectiveness of Bureau operations and to honor those who have served the
    Government faithfully and well.

    a. Program Objectives. The expected results of this program are:

    To increase the efiiciency and effectiveness of Bureau operations.

    b. Summary of Changes

    Policy Rescinded
    P3451.04      Bureau of Prisons Awards Program, Incentive Awards (7/10/01)

    Chapter 1 is updated to add a notation clarifying that in the event approved award
    recommendations are deferred or denied due to budget curtailment, the employee will be
    notified. A letter indicating the award type that would have been given will be placed in the
    eOPF and will have the same point value as a cash award for merit promotion purposes. It
    clarified that PHS Ofiicers are eligible for awards under Chapter 8.

    Chapter 2 is updated to clarify that a SSP given for an Outstanding evaluation should receive a
    higher amount than that for an Exceeds; adds a section on Letters of Commendation; removes
    the award amounts table; and removes all reference to purchased incentive awards items.
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 51 of 153




, . U.S. Department of Justice
~ Federal Bureau of Prisons

 PROGRAM              STATEMENT
OPI              PRDIAEP
NUMBER           3713.29
DATE             December 4, 2015


 Diversity Management
 and Affirmative Employment Programs


     Isl
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

 1. PURPOSE AND SCOPE

 The objectives of the Bureau's Diversity Management and Affirmative Employment programs are
 to adopt best practices to promote diversity and inclusion, and to identify and remove any barriers
 for achieving equal employment opportunity. The Bureau commits to the goal of achieving a
 diverse workforce and ensuring inclusion for all. No person shall be subject to retaliation for
 participating in any of the programs covered by this policy.

 The Bureau gives full consideration to the recruitment, hiring, placement, retention, training,
 and advancement of staff and applicants in accordance with all applicable laws and regulations.

 Establishing a model Equal Employment Opportunity (EEO) program at each worksite will
 provide the infrastructure to achieve the ultimate goal: a discrimination-free work environment,
 with an atmosphere of inclusion and open competition for employment opportunities.

 Six elements necessary for a model EEO program are:

 •   Demonstrated commitment from agency leadership.
 •   Integration of EEO into the agency's strategic mission.
 •   Management and program accountability.
 •   Proactive prevention of unlawful discrimination.
 •   Efficiency.
      Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 52 of 153




•   Responsiveness and legal compliance.

This policy requires all managers to demonstrate a firm commitment to equality of
opportunity for all employees and applicants for employment. Even the best workplace
policies and procedures will fail if they are not trusted, respected, and vigorously enforced.

a. Summary of Changes

Policy Rescinded
P3713.21      Affirmative Action and Diversity Management Program (5/16/01)

b. Program Objectives. Anticipated outcomes ofthis program are:

•   Equal employment, promotion, and training opportunities will be made available to all
    employees.
•   Affirmative Employment Program (AEP) Committees will continue to operate at each facility
    and will discuss local employment opportunities and diversity topics.
•   The elements of a model EEO program will be communicated to employees as a core principle
    for sound management of a diverse workforce.
•   All applicable laws, regulations, and policies concerning Equal Employment, Affirmative
    Employment, and Diversity Management will be followed.
•   Barriers affecting recruitment, hiring, retention, or career development of staff will be
    identified and eliminated.

c. Institution Supplement Required. Implementation of this policy may require development
of local Institution Supplements.

3. ACTION REQUIRED

Each Chief Executive Officer (CEO) (Regional Director, Assistant Director, Warden, Regional
Reentry Manager [RRM], Staff Training Center Director) will ensure compliance with this policy.

4. AGENCY ACA ACCREDITATION PROVISIONS (see the Program Statement
Directives Management Manual, Sections 2.5 and 10.3)

•   American Correctional Association 4th Edition Standards for Adult Correctional Institutions:
    4-4053, 4-4054, and 4-4116.




1'3713.29   12/04/2015                                                                             2
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 53 of 153




 Section 16. Reference Checking

 This section establishes procedures to enable selecting officials to check the references of
 candidates in the best qualified and non-competitive group.

 References
 5 C.F.R. part 731
 5 u.s.c. 1302, 3301

 1. STAFF AUTHORIZED TO PERFORM REFERENCE CHECKS


 The selecting official or designee is authorized to conduct reference checking.

 2. REFERENCE CHECK CONTACTS


 Three categories of references may be checked:

 •it Individuals in the Jl!llffl'dll:l1rrent or past chain of command.
 ]r For technical positions, individuals expected to have knowledge of the :llM#IMMtchnical
     skills (i.e., institutional, regional, or Central Office counterparts).
 'lL Personal and professional references provided by the applicant.

 Multiple reference checks should be annotated on the same form.

 3. WHO MAY BE REFERENCE CHECKED


 Candidates whose applications are forwarded to the selecting official (i.e., best qualified
 candidates and those in the non-competitive group) may be reference checked.

 For non-bargaining unit positions (regardless of the bargaining unit status of the applicants),
 one has the option of conducting checks on all, some, or none of the candidates.

 For bargaining unit positions (regardless of the bargaining unit status of the applicants), one has
 the option of conducting checks on all or none of the candidates.

 In addition, in the case of bargaining unit positions, the decision to reference check candidates on
 one list (e.g., the best qualified list or non-competitive list) requires that all of the candidates on
 that list be checked. It does not, however, require that the candidates on the other list be
 checked as well, unless the selecting official so desires. For example, the decision to reference


1'3300.03 5/8/2017                                                                                   62
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 54 of 153




 Section 17. Schedule A Hiring

 This section establishes procedures for the recruitment and hiring of persons with disabilities
 under the Schedule A Appointing authority.

 References
 5 C.F.R. 213.3102 (u), Appointment of Persons with Intellectual Disabilities. Severe Physical
 Disabilities, and Psychiatric Disabilities.
 Department of Justice Schedule A Section, (u) Hiring Plan for Persons with Targeted Disabilities.
 Americans With Disabilities Act.
 Rehabilitation Act of 1973.

 1. ELIGIBILITY

 Applicants with disabilities must:

 •it Meet the required qualifications for the position, with or without reasonable accommodation.
 '!l: Provide proof that he/she is an individual with permanent severe intellectual disability,
     physical disability, or psychiatric disability.

 Proof of an .ff      blhlllsability may be appropriate documentation (records, statements, or other
 appropriate information) issued from a licensed medical professional (e.g., a physician or other
 medical professional duly certified by a state, the District of Columbia, or U.S. territory to practice
 medicine); a licensed vocational rehabilitation specialist (state or private); or any Federal agency,
 state agency, or other agency of the District of Columbia or U.S. territory that issues or provide
 disability benefits.

 2. METHOD OF FILLING VACANCIES

 Under the provisions of 5 CFR 213.3102(u), agencies may appoint, on a permanent, time-limited,
 or temporary basis, a person with intellectual disability, severe physical disability, or psychiatric
 disability.

 a. Competitively. Prior to advertising the vacancy, a search will be conducted of the Office of
 Personnel Management (OPM) Shared List of People with Disabilities.
 OPM has partnered with Bender Consulting Services to provide a list of candidates with
 disabilities who are eligible to be hired through the Schedule A hiring authority (213.3102 (u)).

 This service is free to all Federal agencies. 'I 'he O PM Shared List of People with Disabilities can
 be accessed by creating a MAX ID and password via www.MAX.gov.

P3 300.03 5/R/2017                                                                                       65
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 55 of 153




 check the best qualified list requires that all of the best qualified candidates are checked, but the
 non-competitive applicants need not be checked unless the selecting official wishes to reference
 check that list, and vice versa. However, once the decision is made to reference check anyone on
 a list, all candidates on that list must be checked.

If the decision is made to reference check, the •. !Dir [~equirement applies to the first level of
checks only. Should the selecting official or other designees decide to do subsequent reference
checks on any of the candidates, the subsequent reference checking need not be performed on all of
the candidates.

 Applicants will be notified as to whether reference checking was conducted for the vacancy atler
 the selection is made.

 4. APPROPRIATE AREAS OF INQUIRY

 The Confidential Reference Check form (BP-A I 076) will be used for all reference checks. The
 questions outlined on the form are required; follow-up questions for clarification purposes are
 permissible.

 In addition, should the reference checker determine additional job-related questions are necessary,
 those questions arc to be added to the BP-Al 076 and asked of all applicants who arc reference
 checked for that vacancy.

 The reference checker is authorized to verify the information the applicant submitted.

 The form will be used to record the results of the reference checking, ensuring that specific ratings
 are not directly linked to specific references. Checks may be used to distinguish each reference
 received in the appropriate boxes. Additional forms may be used if more than three references are
 contacted.

 5. INAPPROPRIATE AREAS OF INQUIRY


 Inquiries are to be related to the , ~Qi,G!IQmb performance and knowledge, skills, and abilities.
 Inquiries must not address any of the following topics:

 i i Age .
 ._f; Marital status.
   ll • Dependents.
 :·£·--
 . " Country of origin.
 1;• Race.
1'3300.03 5/8/2017                                                                                  63
                Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 56 of 153




 ,:_:; Sex.
 <   '1,i, '
 •" , Religious practices.
     li:       Sexual orientation.
     It Medical history.
 -l.;
 ,,.". Prescription drug use.
     •• Disability or other physical condition.
 :It :!21\\IM&llfffil!lf@lltJtJlaims.
 Jt            Authorized use of leave.
 Jl: Labor union participation.
 ·ii.: Parental stams.
  If Military service.
 ]f Genetic information.
 •!I· Participation in EEO activity.
 ·11. Any investigation.

 6. MAINTENANCE


 For non-bargaining unit staff, the reference check form will be confidential and maintained in
 the Merit Promotion File in accordance with established procedures for file retention.

 For bargaining unit staff, the ,1ffl1111Pfoference check form will be accessible to the applicant
 after a selection has been made or the Merit Promotion File is otherwise closed. The reference
 check forms will be maintained in the Merit Promotion File in accordance with established
 procedures for file retention.




1'3300.03 5/8/2017
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 57 of 153




                   EXHITBIT
                      E
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 58 of 153



                                           WXRBQRECAP
Position: l T GS-9 {SDC)
Announcement#: HRN-:20.iS-0009
   NAME                 DUTY STATION/ DATES     POSITION / GS         EXPERIENCE
   Armstrong.           ALV: 10(2012 -Present   SOS GS 8              BPT
                                                                                                   >

                                                                                                ~-
   Resh awn             AtV: 8(12-10(2012       SO GS 7
                        TAL: 9/08 -8(2012       SO G57
                        COL: 1/08-9/2008        so 657


   Boston Sr; t.ric     Selected MEN 5/2015


   Carey, Darrell       SET: 10/1998-Presenr    SOS, SO, CO, GS-6-8



   Castillo Del Muro,   SOC: 4/2006 - Present   SOS GS 8              OCT
   Carlos                                                             rirearms l11structor
                                                                      Language- Spanish



   Ch;ipma<', 11egina   Selected SflE 2/2015

   Coggins. Stephen     DU 8: 1/2011 ·Present   SOS GS 8              Bus Crew
                        LOX: 6/2009-1/2011      so co                 IIPT
                                                                      IDC
                                                                      Language- Sign Language



   Confer, Timothy      VIX: 6/2005 - Present   SOS GS 8/ GS 7
                        soc: 10/2003 - 6/2005   GS 6



   Macias. Adrian       LAT: 10/2014- Prespnt   SOS GS 8              Language- Spanish
                        HOU: 2/2000 - 1/2006    so

   Ogle Jr., Richard    LEW:12/2014 - Present   SOS GS 8              OCT Instructor
                        VIX: 2005 - 12/2013     SOS GS 8              IDC
                                                                      CIMS


  Pavigianti, Brian     YA2: 12/2013- Present   SOS GS 8              Language- Italian
                        ALM: 4/2010-12/2013     so

   Perez, Andre         SOC: 4/1995 - Present   SOS GS 8




                                                                                          BOP_002841
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 59 of 153




                    EXHITBIT
                       F
                  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 60 of 153




                  Bi Print

r· -------·- -       -------------      ··-··--··-       -· --··------···----- .      ------····--- ···--· - - ·--- ·----- ' ----·-------i
i
! Effective Date
                      i
                      i Form Number     , Form Description                  Type
                                                                                                      . NOA
                                                                                                        Code
                                                                                                                                                       i
                                                                                                                Side          , Create Date
                                                                                                        l

!    09/04/2016           TSP l
                                          THRIFT SAVING PLAN
                                        · ELECTION
                                                                       • BENEms
                                                                     .. ,
                                                                                                                Permanent     ' 09/25/2016

I                                        THRIFT SAVING PLAN
! 09/04/2016          . TSP l
                                         ELECTION
                                                                            BE NEATS                            Permanent       09/25/2016

I                                        EMPLOYEE
     03/ll/2016           BP A367.034    PlaRFORMANCE                  · PERFORMANCE APPRAISAL                  Performance     04/27/2016
                                         APPRAISAL
                                                                                                               --
                                         NOTIFICATION OF
     01/10/2016           SF 50                                             GEN ADJ                    894      Permanent       01/31/2016
                                         PERSONNEL ACTION
'
i
I
     12/27/2015           TSP l
                                         THRIFT SAVING PLAN
                                         ELECTION
                                                                       · BENEffiS                               Permanent       01/16/2016

i                                        THRIFT SAVING PLAN
• 12/27/2015              TSP l                                             BENEFITS                            Permanent       01/16/2016
                                         ELECTION
                                         THRIFT SAVING PLAN
     12/27/2015           TSP 1                                             BENEFITS                            Permanent     . 01/16/2016
                                         ELECTION
                                        , NOTIFICATION OF                   INDMDUAL TIME-OFF
: 05/21/2015              SF 50                                                                        846      Performance     06/07/2015
                                          PERSONNEL ACTION                  AWARD
'                                        EMPLOYEE
II 03/31/2015         . BP A367034       PERFORMANCE                   : PERFORMANCE APPRAISAL                  Performance     04/01/2015
I                                        APPRAISAL

I'   031oe1201s       , TSP l
                                         THRIFT SAVING PLAN
                                         ELECTION
                                                                       , BENEATS                                Permanent     . 03/29/2015


I! 03/08/2015             TSP 1
                                         THRIFT SAVING PLAN
                                         ELECTION
                                                                       'BENEffiS                                Permanent       03/29/2015
'        .                                                                                                                                         ''
I
i    03/06/2015           SF 50
                                         NOTIFICATION OF
                                         PERSONNEL ACTION
                                                                       , INDMDUAL CASH AWARD
                                                                         NRB
                                                                                                       849      Performance     03/15/2015          '
                                                                                                                                                   I'
i    01/11/2015           TSP 1
                                         THRIFT SAVING PLAN
                                                                            BENEffiS                            Permanent       02/02/2015
                                                                                                                                                   ''
                                         ELECTION                                                                                                  I
i                                        NOTIFICATION OF
                                                                                                                                                   I
i 01/11/2015              SF SO
                                         PERSONNEL ACTION
                                                                            GEN ADJ                    894      Permanent       02/01/2015         II
i                                        HEAL TH BFNFFITS
1 01/11/2015              SF 2809                                           BENEFITS                            Permanent       01/29/2015
                                         REGISTRATION
                                                                                                                                                   i
                                         HEALTH BENEFITS
; 01/10/2015              SF 2809                                           BENEATS                             Permanent       12/06/2014
                                         REGISTRATION
                                         NOTIFICATION OF
                                                                                                                                                   I'
: 10/19/2014              SF 50
                                         PERSONNEL ACTION
                                                                            REG WR!                    893      Permanent       11/10/2014
                                                                                                                                                   I
                                                                                                                                                   I

I    03/31/2014           BP A367
                                         EMPLOYEE
                                         PERFORMANCE
                                         APPRAISAL
                                                                            PERFORMANCE                         Performance     11/28/2016
                                                                                                                                                   I
                                                                                                                                                   '
                                                                                                                                                   I
                                         NOTIFICATION OF
     01/12/2014           SF SO                                        i GEN ADJ                       894      Permanent     , 02/04/2014
                                         PERSONNEL ACTION                                                                                          1
                                         EMPLOYEE
i 03/31/2013              BP A367.034    PERFORMANCE
                                         APPRAISAL
                                                                            PERFORMANCE APPRAISAL               Performance     04/25/2013         I
'                                        CERTIFICATION OF
II   1013112012           DG04           INVESTIGATION NOTICE
                                         (POST ADJUDJCA TION)
                                                                            INVESTIGATIONS/SECURJnl
                                                                            CLEARANCE
                                                                                                               · Permanent      11/26/2012
                                                                                                                              ,__
f.
\ 10/21/2012              SF 52                                        'PROMOTION                      702      Temporary       11/13/2012
I



                                                                                                                                    111   o,,,.,n,-r
                 Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 61 of 153




i
\ E.ffective Date      Form Number            Form Description        Type
                                                                                               NOA
                                                                                               Codf'    Side              Create Date
                                                                                               l
i                                            ' REQUESTFOR
I                                              PERSONNEL ACTION
I
I                                             NOTIFICATION OF
110/21/2012            SF 50                                          PROMOTION                702     . Permanent    I   11/12/2012
                                              PERSONNEL ACTION
                                              NOTIFICATION OF
/ 08/12/2012           SF 50                                          REASSIGNMENT             721      Permanent         09/12/2012
                                              PERSONNEL ACTION
'
                                              REQUEST FOR
    08/12/2012         SF 52                                          REASSIGNMENT             721      Temporary         08/30/2012
                                              PERSONNEL ACTION
                                              EMPLOYEE
    03/31/2012         BP A367.034            PERFORMANCE             PERFORMANCE APPRAISAL             Performance   1 05/13/20U




                                                                                                                                        I
                                              APPRAISAL
I
                                              NOTIFICATION OF
J   Ol/15/20U          SF 50                                          REGWRI                   893      Permanent     , 02/06/2012
I                                             PERSONNEL ACTION

I   09/ll;OU
                        NOMINATION FOR
                      . INCENTIVE AWARD
                                              AWARD NOMINATION        PERFORMANCE                       Performance       06/07/2012


I   09/11/2011         SF 50
                                              NOTIFICATION OF
                                              PERSONNEL ACTION
                                                                      INDMDUAL CASH AWARD
                                                                      NR8
                                                                                               849      Performance       10/03/2011

I                                             EMPLOYEE
I 0313112011           BP 5367.034            PERFORMANCE             PERFORMANCE                       Perlormance       09/21/2011
                                              APPRAISAL

I   08/01/2010         TSP l
                                              THRIFT SAVING PLAN
                                              ELECTION
                                                                      BENEFITS                          Permanent         08/22/2010
                                                                                                                                        I
                                                                                                                                        I
                                              EMPLOYEE
I 0313112010
i
                      • BP A367.034           PERFORMANCE
                                              APPRAISAL
                                                                      PERFORMANCE                       Performance       11/04/2010
                                                                                                                                        I
I! 0112112010         • SF 50
                                              NOTIFICATION OF
                                              PERSONNEL ACTION
                                                                      CHG IN TENURE GROUP      880      Permanent         02/13/2010


i   01/17/2010         Sf 50
                                               NOTIFICATION OF
                                             ' PERSONNEL ACTION
                                                                     : REGWRI                  893      Permanent         02/13/2010


I   01/03/2010         SF SO
                                             , NOTIFICATION OF
                                             , PERSONNEL ACTION
                                                                      GEN ADJ                  894     · Permanent    · Oln6/2010
I


I   03/31/2009         BP A367.034
                                              EMPLOYEE
                                              PERFORMANCE
                                              APPRAISAL
                                                                     ' PERFORMANCE                      Performance       OS/29/2009



I   01/18/2009         SF 50
                                              NOTIFICATION OF
                                              PERSONNEL ACTION
                                                                      REG WRI                 , 893     Permanent         02/09/2009


!I 01/04/2009          SF 50
                                              NOTIFICATION OF
                                              PERSONNEL ACTION
                                                                      GEN ADJ                  894      Permanent         02/04/2009

!
Ioe,1412008_           SF 52
                                              REQUEST FOR
                                              PERSONNEL ACTION
                                                                      REASSIGNMENT             721      Temporary         12/01/2008

i
i   09/14/2008         SF SO
                                              NOTIFICATION OF
                                              PERSONNEL ACTION
                                                                      REASSIGNMENT             721      Permanent         10/06/2008

I                      BP 5367.034
                                              EMPLOYEE
                                              PERFORMANCE             PERFORMANCE                       Perionnance   I   12/01/2008
j 01/21/2008
I                                             APPRAISAL
:
                                              EMPLOYEE
\
: 01/20/2008           BP A367.034            PERFORMANCE             PERFORMANCE                       Periormance   ' 12/01/2008
                                              APPRAISAL

I 01/20/.1008          WORKSHEET              GRADE DETERMINATION     EXCEPTION                         Temporary
                                              WORKSHEETS; RECORD
                                              OF TIME WORKED;
                                              QUALIFICATION SHEET
                                              FOR BORDER PATROL
                                              AGENT; QUALIFICATION




                 -.             ,,_.,,.,,.,.n,-,,._.. ____1.,u..of\Pt't'l<>tl>rir,t <1snv?TimeStamn=Wed Jan lll 20 .. _ 1/lll/2017
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 62 of 153
MyeOPF:::Mh1~1sbitsfYFdt-~If~fuitPi-liM'r\n'l!.frifascli#~ig3~ 511s Page 24 of 161Page 3 of 4

I
                                                                                            'NOA
I
!Effective Date      F-orm Number       Form Description          Type                           Code       side         Create Date      i
                                                                                            '1

                                        SHEET FOR CUSTOMS
                                        AND BORDER
                                                                                            ·"
                                                                                                                                         I
                                        PROTECTION OFFICER
                                                                                                                                         I
Io
'
      1/20/2008      SF 52
                                        REQUEST FOR
                                        PERSONNEL ACTION
                                                                  PROMOTION                      702        Temporary    11/20/2008
                                                                                                                                         I
                                                                                                                                         I
I                                       NOTIFICATION OF
\ 0112012008         SF SO                                        PROMOTION                  702            Permanent    02/15/2008
                                        PERSONNEL ACTION
                                        NOTIFICATION OF
I 0112012008         SF SO
                                        PERSONNEL ACTION
                                                                  REG WR!                        893        Permanent   , 02/15/2008
I

I' 01/06/2008     · SF 50
                                        NOTIFICATION OF
                                        PERSONNEL ACTION
                                                                  GEN ADJ                        894        Permanent    02/20/2008

                                        CERTIFICATION OF
I08/02/2007          DG04               INVESTIGATION NOTICE
                                        (POST ADJUDICATION)
                                                                  lNVESTIGATIONS/SECURTTY
                                                                  CLEARANCE
                                                                                                            Permanent    05/16/2008

J.
i 06/01/2007         OTHER              OTHER                     BENEITTS                                  Permanent   · 05/16/2008     i


l    02/04/2007    · TSP 1
                                        THRIFT SAVING PLAN
                                        ELECTION
                                                                  BE NEATS                                  Permanent   . 05/16/2008
                                                                                                                                         II
                                                                                                                                         I
                                        HEALTH BENEFfTS
'1   02/04/2007      SF 2809
                                        REGISTRATION
                                                                  BENEITTS                                  Permanent    05/16/2008
                                                                                                                                         I'
I    01/26/2007      SF 2823
                                        DESIGNATION OF
                                        BENEFICIARY - FEGU
                                        PROGRAM
                                                                  BENEITTS                                  Permanent    05/16/2008      II
                                                                                                                                       --1
/ 011221200_1      : OTHER              OTHER                     PAYROLL                                   Payro~I-     05/16/2008
                                                                                                                                         i
i
'
     01/22/2007      SF 1199A
                                        DIRECT DEPOSIT SIGN-UP
                                        FORM
                                                                  PAYROLL                                   Payroll      05/16/2008
                                                                                                                                         l
l    01/::/2007      W4
                                         EMPLOYEE'S
                                       ' WITHHOLDING
                                         ALLOWANCE CERTIFICATE
                                                               : PAYROLL                                    Payn;;iU     05/16/2008

I                                       DECLARATION FOR                                                                                  I
j 01/22/2007         OF 306
                                        FEDERAL EMPLOYMENT
                                                                  EMPLOYEE                                  Permanent    05/16/2008      I
                                                                                                                                         I
                  ·t .
                                        STATEMENT OF PRIOR                                                                               1
: 01/22/2007         SF 144                                       EMPLOYEE                                  Permanent    05/16/2008
                                        FEDERAL SERVICE
i
i 01/22/2007       · ACKNOWLEDGEMENT
                   'DOCUMENT
                                        ACKNOWl£DGEMENT
                                        DOCUMENTS
                                                                  EMPLOYEE                              I   Temporary   ' 05/16/2008


I'
'
     01/22/2007
! -· - -- .. .-
                     ACKNOWLEDGEMENT
                     DOCUMENT
                                        ACKNOWLEDGEMENT
                                        DOCUMENTS
                                                                  EMPLOYEE                                  Temporary   ' 05/16/2008

i                                        NOTIFICATION Of
i 0112112001       • SF 50-8           . PERSONNEL ACTION        ' CAREER-COND APPT              101        Permanent    05/16/2008
I                                        (PIN-FEED)
I
I
                                        NOTIFICATION OF
I
i

     0112112001      SF 50--8           PERSONNEL ACTION          CORRECTION                     002        Permanent    05/16/2008
                                        (PIN-FEED)
I
                                         APPOINTMENT
j 01/21/2007
I
                     SF61              , AFFIDAVITS (OATH Of      EMPLOYEE                                  Permanent    05/16/lOOB       l
                                         OFFICE)
I
                                        REQUESTFOR
                                                                                                                                          I
'! 01/21/2007
I
                     SF 52
                                        PERSONNEL ACTION
                                                                  CAREER-COND APPT          · 101           Temporary    05/16/2008
                                                                                                                                          I
                                                                                                                                        ··I
                                                                                                                                          I
!'
                                        OPTIONAL APPUCATION
                                                                                                                                          I
                                        FOR FEDERAL
                                                                                                            Permanent
; 12/05/2006         OF612
                                        EMPLOYMENT OR
                                                                  EMPLOYEE                                               05/16/2008
                                                                                                                                          l
I!
I
     12/05{1000      DGJ8
                                        RESUME
                                        SIGll.0 STATEMEllT Of     EMPLOYEE                                  Permanent    05/16/2008
                                                                                                                                         I
                                        UNDERSTANDING WHEN
             Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 63 of 153



                                                                  NOA
Effective Date   Form Number    Form Descriptiol"I       , Type   Code   Side   ! Create Date
                                                                  1
                                                                                I---· ..
                               . LEAVING COMP. SERVICE
                                 FOR EXCEPTED SERVICE
~-----------~·                         ---·--·--------
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 64 of 153




                   EXHITBIT
                      G
               Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 65 of 153
                case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 29 of 161




                 ,_.... LL
                                        CONFIDENTIAL
                                                RBF£RJDICE CHECK
                                                                          )
 Applicant,~)...._.-.......~...,_'-"~~nt~=dll='J:.,-.~~~~vacancy Announcement, HR·N-2015-0009·HON
                                                                                                                             •
Title/LOcation of Vacancy,                                                    Lieutenant (GS-09) / FDC Honolulu
Al naaid In Ille HIIAlln RaCIIINC M1111p111ent M111111I (QI). aeltellq offlcill1, er !heir daipc, 1111)' clcCI to clleclt lhe rer.rcn.e1 or Best
Qualifled er oon<0,npe1idve oppiiclDIS Air 1 ..._. 1bo qucsdou oulllncd btlo,o, n required when reference, 1re ct,ccbd llld
R>IIGW-11J> quosaon, far cllrilicllian pu,pme, arc penniJlible. AddlliOnllly, lboulcl die refere••• chocl<u .......,.,. IUI lddilioul
joll-relac:d quc11ion, are necWUy rar 1,pocific vaoancy, lholc qUHtionl 1re to be odded IO lhls r - ..d ak«I or all appi..- wbo.,..
........,cod cbeckcd rar rhlt vac-y. Care lhauld be llbfl ia hroiq queslions so lnlbrmacian beillg ,elicited ,..ould 11111 iadiel1eao
oppllconr, nee, color, oex, idlgioa, n11i-i origin, op, dlsabillly or _..I p,erermec.

A 111111111ry of n, nfem,ce-clltdlinl l'tlukl ror e1e• appH••nl ls IO lie ffCOrdod on Ullo form ond nulned ID 111, llflplluble
promolioll Ille. Rololll 1n UC to lie dl-lly ll1kod to     nfenaeo coelactod.       1•,
  C:W--Allilllf 1-1


  MmiaiacnUvc Skilh (e..... alll:llilllcs pllM;. dftdalll .,..... uld ll'CIC9ICI,
 .........~lltzcS and o,anaa ~or11,
                                                                                                                  Nol
                                                                                                                  ~
                                                                                                                              -
                                                                                                                              A-      "'-         -
                                                                                                                                                  ·-
                                                                                                                                                  ./
 Or.a Cot,iapwa~ Slilll (•.... tan.n apeo carnMUakwlioa'I, ....._, ddiucn
  -cftllhOIU. i a - - • l 1k\l\t, bundl Nllltonshi- di..,_.,......)
                                                                                                                                                  I
  wnacn Com111111act1-,n Slulk                                                                                                                    ,/
 Tcdto1r;11I f.).ae,tasc                                                                                                                          ,/
 kc1-s1vtnc11 U:.•, ,omm1uncnl IO av1hh', mricu n-1.11.ioru ltld deadhnCII}                                                                       v
 Ni•h.11CII AIN) ...   u,           -obl•m ••MA• dthhu ...01u11l ,1N1-·,11.1bali1V IO an•lY• IUitii!SI                                           ,/
                                                                                                                                                            -"
                            d   •




 Addmon&i Nb R-'ated 1Juc.$tioml(Omtnmu




  _,.._...__...
      ..
                ~·
 -a..-Qoat...............

                A-.. wfdtflM • · - WPOW:


                                                     ,......,
                                                                      •
                                                                                ~6



                                                                   Y'J
 _""1_.,..,. -IPSllllll(.,..,..,__..., __
  fflOIMIIIIIMff: ....... " - - -
                                                                ,n•·....1- _._ ..,_ Id hUI ~ }                    ""'
                                                                                                                  oi-.....    - -
                                                                                                                              A..-    "'- ,._
                                                                                                                                                 ,/

 ,. . . . . .·--°""'. . . - _111,
Rcfcnsa:
                                                                                                                             rv::-)   No
                                                                                                                                                 -
                                                                                                   (TnkJ _ _ _ " _ _ _ _ __
                                           ffllmc)

                                          ,,_, ~ (>.-o                                             iT""l. (,IJMl,e- -   ~




                                                                                                                                           E1tilibi1lJL Page..\L_
                                                                                          000299
               Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 66 of 153
                Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 31 of 161




                                                                                                                                 >
    Alllcblent J..J'T


                                                                                  CONFIDENTIAL
                                                                                   REFERENCI! CHECK

    Appli_, Relh8Wn Atmllronfl                                                                        v.,,..., ·'""°""""'""''         HR-N·201!HIOOM'ION
    l illc/1.ocooic>, nf V"""'Y, l.ieUbln.nl GL-0007~9 FDC Honolulu

     lu nDfn in lhc Kmnm 11.aomce ..f ...ctmcnt M1nua! (CN                 •••>.
                                                                        sclcdiflt,offld.la. OK lhair dNignac. m1yclea to d,eck die re&~ al Bell
     Qualtficd or ftdlt"C1Hnpelil1w: iqq,Jianb tot , YIDUIC)', ne qucuiun1 aadincd below n .eqund - . h e n ~ pe tbleted .-.d tol,O..,...,, qun:Ntns
     for clulll..a... , - ...........Ible
     AddilODftlll)', lhoald lk m'cnn<.--'<cr ...,.....,. Iba! e,ldkionlljol>fflllcd q,,<lllDN n ,-1111y liH a
     - . i ui lhlt lbnll MCI- af 111 llfll'liClnu - .. ..ret.nard-loid wdW · - · C... llu,llld i,, , _ la haioa q-,ou.,
                                                                                                                              -'llc ._,, -...-, .,.
     boln1 ,olicnod - I d Ml fodlalc ID IOPlicanl's ,-. calor, ..._ '""'""" . ..,... o,;,ln. .... <11,al,IWI), or ,....1pm,..oa
                                                                                                                                                11 i,,
                                                                                                                                                                             in--
    A .....,, el di, rth:rc•c.cUCkl•1 rdlll• ,.,. _II tpplic1•C 11 10 .. r'ICenled Oii . .i, fonn tad ,.•...., I• lJN 1,r,lkablt pnt-d• ft ....
    ...... '" ................., Jlakld t• lh nr...... HIIIMIN.


     Cllnwal lldWAbUt, Uffl



     Admini1t1111lwc SklU1 (co1., tll'•H•hcs plus. dc\.-Clc,ps. sysmn, and ptoc,1se,,
    pno,ICius Pd OfJ,IDIZCI 'WOl'k)
                                                                                                                      Nol
                                                                                                                   0 ..........
                                                                                                                      ·,,
                                                                                                                               -'-
                                                                                                                                - ,Jlolow ,,:

                                                                                                                                       ....   -
                                                                                                                                                   A.....,.-,

                                                                                                                                                     i/
                                                                                                                                                                               -'-
                                                                                                                                                                              -~-
                                                                                                                                                                                            I
I 0,,1 Comtnull;dt\lOII S'dll1 (,.,., folWI open cofflmu.nic111u,u, 1it1e111, dcl1vtrs                                                                                   'I     -"1         I
     prci;ent11ia1111. i1ncrpersoA1I 1kills, l,uUd1 rcl111011shipt. dlt1lomaeyJ                                                                      /                   '
    WrlUCn Cn"atUniUlion S\ili,                                                                                                                       /
l 1'cchnkal l-uu·r11,c                                                                                                                               _/
                                                                                                                                                      ,/
    Rc:s:pun11vr-neu (c., .. comntitmcN Ill qu•lity,      lllfflJ   CJCoect11iotts .aad hadtinc1J                                                                                        i
                                                                                                                                                                                         '.
     ~11aJ)1.lc;al AbilUy   <•·•·• problem it0lvin1 ,biUtlcs. 1Dt1nd judp,sri1. allilJt,, to ualne                                                                       I
    IJS~t'S)                                                                                                                                                             /               I
                                                                                                                                                                                      --1
    Addilioo1l Job Rclaud Qgcs1io11slc:ommcn1s                                                                                                                           i
    Addlllonal Job R.cl&led QucsliDnlfCOfflfflt-nl,

    D ...lpll1Hl)'.,MIIIU.wld;l,i .... ...,,...,., ! ( - :
                                                                      '14~
                                                                      '
                                                                                               ,,

                                                                                                       ·.                                                 -.-' ;,   '·
                   o.pi,,•, idlvlduf'iio ...-,..11..,           ',€> ""                                                                                                           ..
    ........ 1D"
                                                                                           '
f S•ptnllory J'a•lll••• Oa111    Le••ctflup Sllllls C•·I•, ptovido,                                   Nol               Below                                                 ,....
    d1rrcl~n. fosuir11eamwork, mo1iv1.11t 111ff, val.cs dl"cNn)·~                                   Obacrved            Avc,..c                   A.vCl&IC                    A.ver..e
i -roma•-s ,- -- c~· "'ilsi"n        •bililv 10 1r•ln 111111.-rdiflatesl      .


'
                                                                                                                                                    v                                    I
                                                                                                    lJn\:no
                                                                                                              *"
    Reti:rcncaa:                    (N,..,)_.Su(Qif f'!lf'lff _                                      1r;1.1et,8\<,c,.,n             ..,,...,»,J
    Form cornplcrecl by:            fNamcJ O,ytt G RrurA..-.~'lr,,c.-
                                                               -U~-=,-                               ff'il1~) A    t   rlale WM'd!.""---




                                                                                                                                                          Exhibitl!L Page_!d_
                                                                                    000297
                       Case 7:17-cv-01857-LSC Document 94 https
                                                           Filed     09/13/19
                                                                :/ imaiL yahoo.com/Page     6753of/messages!
                                                                                    di folders/     153 AG3swOMAAt.a4 v .. ,
'ahoo Maii - Applicant Notification



            Applicant Notification

            From: mpowell@bop.gov

            To:     rallll@ymaiLcorn

            Date: Tuesday, June 9, 2015, 7:30 PM CDT



            APPLICANT NOTIFICATION SA0004 FDC Honolulu
            Supervisory Correctional Officer (Lieutenant (GL-09)), 0007-09 HR-N-2015-0009-Alderson, WV (FPC), Aliceville,
            AL (FCI), Ashland, KY (FCI), Atlanta, GA (USP), Bastrop. TX (FCI), Beckley, VVV (FCI). Bennettsville, SC (FCI),
            Berlin, NH tFCl), Big Spring, TX (FCi), Brooklyn. t..JY (MDC), Bryan; TX (FPC), Cars\AJe!L TX (Ff\~C), Chicago, IL
            (MCC). Cumberland. MD (FCI). Danbury, CT (fCI). Devens, MA (FMC), Dublin, CA (FCI). Duluth, MN (FPC),
            Edgefield, SC (FCI), El Reno, OK (FCI), Elkton, OH (FCI), Englewood, CO (FCI), Estill, SC (FCI), Fairton, NJ
            (FCI). Fort Dix, NJ (FCI). Fort Worth. TX (FCI). Gilmer, VVV (FCI), Greenville. IL (FCI), Guaynabo, PR (MDC),
            Herlong CA (FCI), Honolulu, HI (FDC). Houston. TX (FDC), Jesup, GA (FCI), La Tuna, TX (FCI), Leavenworth,
            KS (USP), Lexington. KY (FMC), Loretto. PA (FCI). Los Angeles. CA !MDC), Manchester. KY (FCli. Marianna.
            FL (FCI), Marion, IL (USP), McDowell, WV (FCI). McKean. PA (FCI), Memphis, TN (FCI), Mendota, CA (FCI),
            Miami, FL (FCI). Miami, FL (FDC), Milan, Ml (FCI), Montgomery, AL (FPC), Morgantown, VVV (FCI), New York.
            NY (MCC) Oklahoma City, OK (FTC\. Otisville. NY (FCI). Oxford. WI (FCI). Pekin. IL (FCI) Pensacola, FL
            (FPC). Philadelphia, PA (FDC), Phoenix, AZ. (FCI). Ray Brook, NY (FCI), Rochester, MN (FMC), Safford, .AZ
            (FCI), San Diego. CA (MCC), Sandstone. MN (FCI), Schuylkill, PA (FCI), Seagoville, TX (FCI), Seatac, WA
            (FDC), Sheridan, OR (FCI), Springfield, MO (MCFP), Talladega, AL (FCI). Tallahassee, FL (FCI). Terminal
            Island, CA (FCI), Texarkana. TX (FCI). Three Rivers, TX (FCI). Waseca. MN (FCI), Williamsburg, SC (FCI).
            "fankton. SD (FPC)

             CANDIDATE(S) SELECTED: David Martinez, SOS, GL-8. FCI Fairton


             Name            Title/Grade       Location




             _x _ _Reference checking \Vas conducted.

             _ _ _.Reference checking was not conducted.

             _ _ _Verification of reference checking is pending. Once it is verified, you wil\ be notified if reference
             checking 1,vas conducted for you.




             _x_You received consideration for selection as part of the "best qualified" group.

             _You received consideration for selection as part of the "non-competitive" group.

             To receive an e-mail notification and keep abreast of all status changes regarding your application, log in to your
             USAJOBS account, select "Edit Profiie" and click next until you .each t11e Account lnfonnation screen. At the
             bottom of the screen, click the box by Notification Settings indicating you would like to receive an e-mail
             notification "When the status of an application I've submitted changes".

             Thank you for your applicatJon!




                                                                                                                           7/28/2019, 6:39
                             Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 68 of 153
                             case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 33 of 161




                                                                                                 i'l   v .      ~                       :\ -·
                                                                                                  !·!"F~·r·:?r:rr:        ·:·i:.. ·;:




T.i:·.1e/!.,.1C:•.i! :,:.r1 c;,f \';,i,:=,r,•:y: ..... ·-·r::,:-r:trsc~..it:;J1.-J1_C.'f.[.::.c1ctr ·'.C,J:.·re_ct".'--..1:;iL_C:,·:1n~~.!.c•r_;,, •'.:L-.~IO(J~r-r:,:J                                t 1: ; M.;!;id;;;!:_,.l

As noted in the Hwnan Resource Mana~ement Manual (CN •••). selC(ling officials, or their designee, may elect to check the references of
Best Qualified or non·con1petitivc: applicanls ror a Yacancy. The questions outlined below are required when refcrencc:s are checked and
foHow-up questions for clarificalion purposes are permissible. Additionully, should the rer~rencc-checker dettrmine lhac additional
_job-related questions are necessary for a specific vacancy, those questions arc to be added to this form anct asked or 1tll applicants who arc
rcf~rencc checked for thnt vacancy. Care should be taken in framing queslions so information being solicited would no1 indicate an
applicant's race. color. se1', religion, national origin. age, disahilily or sc:<ual prcf~rcrn:c.

A ,r,.ummary of the reference--cbecking results for each applicant Is to be recorded on this rorm and retafnt't1 in the appllCAble
(>rOmolfon Ole. Results are not to be dfrectly linked to the reference contacted.


 Cuneil .Sl:iU/AblUl]I i.cvcl
                                                                                                                                                ·~
                                                                                                                                                O,b,c.n,i,d
                                                                                                                                                                Below
                                                                                                                                                                Avct11ic-
                                                                                                                                                                                    Aven1e             ......
                                                                                                                                                                                                       A~tQU
                                                                                                                                                                                                                     -·-
  Ac:miwM.!"li1hc stm, (e.1 .. ewibli~e. plaru, dtveklPl system~ and prOCesf,Ci,
  nrionci1« and or11~ni1c.<, w<ui:1
                                                                                                                                                  .,,,,,.
  Ofll f",11nn-..inlu1i1,n .~L1H1 (1:.i1 , rout" open i;,101n.11rrit:111r,~. bYcl'5. Gf'livt-n                                                   ..,,,.,,,
l-.f!~11t111~. 11-t:fllt'U,Onal 1l1ll,. builllittlJIIOIIMlifl&. ,J1nlnm~t'V}


  Wriuen C'\1ni.n1.1nica11on Skilb
                                                                                                                                                  _./
                                                                                                                                                                                           ,
                                                                                                                                                                                       I
..,!e,,;hnltal   i::~-~,~
                                                                                                                                                                                      I
  R<'1r,.m"11i:1~ it'.!( , cumin,unem to qu.alm. rr.:ru; i:lill(i:t111,uni, and ui:;J.alinc~)                                                           -
  ARJl-,1ial Al.Ii lily 1.:.>l',, prulllen1 wlviQJ llbiliuci;, ,AAlfld Jud&nlenl, abililY 10 aiu.h·u 1'1UC\)
                                                                                                                                                 /                                     I
                                                                                                                                                                                                   '

  Acliilio111l Job Retiud QuclltonW1:onweuu                                                                                                                                                    f
  Add11ioul Job Relu\d Qunriunllcuinitiem~


  Cilripllnmy Aerilm whhlll la• tw0 yafl, If UIDWl'o:              ',,-'.;-:!

  Wguid. you.~ die lncllvklual bl ebb pc,alclon?                   r'o

 Su)IS'fllary PNWou OIIIJt LadmhlP Skills (•·I·• provld• dbecdon, toae11 &lllffl'lfOrt.                                                         N<K Ob,erted   'BeloW   "'~1111'=   ,.......            ......
                                                                                                                                                                                                        A.•Crllll
  motiv~ICS uan..... iua diYfliW, llfQ!TWIIM - ~ - mWIM. abl!iry to IQ\n su~ICI}
                                                                                                                                                                                           ./


                   PodtioDI Oa!Ji II _...,lied fftlbile'!'
                                                                                                                                                               l,Y• !       ti No llu..,,....
                                                                                                                                                                  _/

                                                                                                               (Tllll'I




                                                                                                               (T,11.:1
                              (Nl1111)         . .      ..              • _ . . . ·-··· -----·-        __



                             ·--,_-,tf_d"Lt~//1:~
              Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 69 of 153




                              CONFIDENTIAL
                                REFERENCE CHECK
Applicant, Reshawn AX'!llstrong
vacancy Announcement:HR·N-201s-0001-0044.zxc-LOM·SAooos
Title/Location of Vacancy: LIIWJ'ENANT GS-09 ll - FCC USP LOMPOC
~ noted in the Human Resource Management                         anua           • • • , se ec:t ng           a , or their designee. may elect
to Check the references of Best Qualified or non-competitive applicants for a vacancy. The questions outlined
below are required when references are cheeked and follow·up questions for darification purposes are permissible.
 Additionally. should the reference-checker determine that additional job-related quntlons are necessary for a
specific vacancy, those questions are to be added to this form and asked of au applicants who are referenced
checked for that vacancy. Care should be taken in framing questions so Information being solicited would not
indicate an applicant's race, color, sex, religion, national ongln, age, disability or sexual preference.
A summary of the reference-checking results for each applicant ls to be recorded on this form and
retained In the applfcab~romotion file Re•·u11$    ,,  .                                         .•
                                                         are net to be dlre~lnked :o the reference contacted

 -      Sllm/Abllly .._.                                                                      Not             BelOw        Average   Above
                                                                                               ObMIV8d        Jwereaa

 Admlnismlllve Skills (e.g .. -bllsllft piano, devetopS systems and processes.
 Dri~ end O""'nizn WOtl<)                                                                                                  x
 Cnl Comfflllnicalion Skills (e.g.. loS1ets open communicationa, listens, delivers
 -sanlallo- lnt•-nal skills. builds relation1hins, dlnloma-·)                                                              ><
 Wrinan commun1ealion Skills
                                                                                                                            )(-

 Technical   "·-ruse                                                                                                        y
          tveness le.a.. c:ommillnent 10 omlity, metts -ec:tallons 8llCI deadllnesl                                         ><
 An9l)'llcal Ability (e,g.. problem solving abllltles, SO<Jnd judgment. ablUty to anat)IZe
 lu,Je,;)                                                                                                                   K'
 l\dditlonsl Job ~latacl Questions/canrntnts

 Addllio1111I Job Related Questions/comments

~Aclfllns Within IMI t#O~rs. II Jcnown,                    .l;1i•

 _.._ . . _ . .,. ,.----1- 1-
 Would - · "'""""' .... lndMdual In , """"""'?             ·~
                           · - - Is       t mobffe7 "' 4


 ~ . moltvlteo ,staff, velUes dlve,.ily, rm,rnoles agenc:y mission, ability IO lr'llln
 $Ubonllnral9s)
                                                                                              ObNMd          A.....,,,ge
                                                                                                                           0          /,bt;Ne
                                                                                                                                      Aw,age



                                                                                                  )( .( )
                                                                                                (7XF)

                                                                                     (TiUe) - · · - · - - - - -
                                                                                                (b)(7)(C),(b)(7)
                                                                                                      (F)
Form completod by, (Name)                                                           (Title)   -L...---..r~                 (Date)~
                            Case 7:17-cv-01857-LSC Document 94https:rmail.yahoo.comld!search/keyword91otification%20ot%20app
                                                                  Filed 09/13/19 Page 70 of 153                              ...
Yahoo l'viaii - Applicant-'· _Notification·"· __



               Applicant "_r,Jotification "_

                From: lduenas@bop.gov

                To:      rallll@yr:"'1a\Lcom

                Date: Thursday, July 9, 2015, 11:04 AM CDT


                APPLICANT NOTIFICATION for SA0005 LOMPOC GS-09111 LT

                Supervisory Correctional Officer (Lieutenant (GS-09111 - FCC/USP)), 0007-09 HR-N-2015-0007-Allenwood, PA
                \FCCJ, AtvYater, CA (USP), Beaumon1, T)( (FCC). Big Sandy, KY (USP), Butner. i'.iC (FCC), Canaan, PA (USP),
                Coleman, FL (FCC), Florence, CO (FCC), Forrest City, AR (FCC), Hazelton, VW (FCC), Lee. VA (USP),
                Lewisburg, PA (USP), Lompoc, CA (FCC), McCreary. KY (USP), Oakdale. LA (FCC), Petersburg, VA (FCC).
                Pollock, LA (FCC), Terre Haute, IN (FCC). Thomson, IL (AUSP). Tucson, AZ (FCC), Victorville, CA (FCC). Yazoo
                City. ~.1S (FCC)

                CANDIDATE(S) SELECTED

                JOSHUA ROBSION. SR OFFCR SPECIGL-08. LOMPOC
                Name      Title/Grade    Location




                _XXX_ _ Reference checking v-,as conducted.

                _ _ _ Reference checking was not conducted.

                _ _ _ Verification of reference checking is pending      Once it is verified. you vJill be _notified if reference
                checking v,1as conducted for you.



                _XX_ You recetved consideration for selection as part of the "best qualified" group.

                 _You received consideration for selection as part of the "non-competitive" group.

                 To receive an e-mail notification and keep abreast of all status changes regarding your application. log in to your
                 USAJOSS account. select "Edit Profile" and click next until you reach the Account information screen. At the
                 bottom of the screen. click the box by Notification Settings indicating you would like to receive an e-mail
                 notification "When the status of an application I've submitted changes".

                 Thank you for your applicat!on!
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 71 of 153




 Allnchme111 J-27



                                                                                    CO'.',!~ I L>li '4 t I Al.
                                                                                     REF&RF.'.'-l(l: l'IIECK

 ,\ppli~·~nl: Reshawn Arn:istrong                                                                                V,wnn~)· ,\nnounc,·mcm:            Phx~2-000 \050-00004""9______

 Titlcfl.oca1io11 i'!fVac~n.:y: ~nit q_ounselor I FCI Phoenix

    A~ noted in th,;- l hunan R.:~cmrcc Muna~crm;nl Mamwl ((N """), ~ekctiri~ (1Jliciul~. <'f th~·ir dcsii;in cc. rnay .!l.:Cl to check 1l1c rcli.!rcnct,:, ufBcs\
    Qi.mli f1cd fir n.:in...-:om~liti~~ app!i<:lll1t.~ lilr 11 vi1c:rncy. The q:.ie-itkuv; 01.11\int<l hd,.,w -"''·: r<:q1Ji~d \\'hen 11.0 fer,::nce~ al\! ch<!~'k::J \111(\ follow-up questions
    for cl:1rilln1tion purpo..c~ arc 1h!r111i~~ibl~
    .\<lJili<-111~11y, sh~~ld the rc!C1cn.::e,ch..-el..~r ,klcrminc that additim1aljub·rtl:.i\c11 <!i1~.,1ions nrc ncoc~~ary for a i;pecilic ,·ncunc}·, 1h,1s.: qucscioni. arc to l'!e
    11ddcd I'll this form ru,d a~l;..;:d of JI! a11plic.,n.i-. wh" 11rc rd~-n·nccd Cl\cck~ for Ill~\ ~·uC.llnc~. C.;1.rc should be tn};cn In ti-1111\ing l1_L!~,;ti1uts ~<' in formation
    h-dr1i s,)ILci1cJ ....-ou!d not mdicatc an lll"Pli<.:llnt\ 111~'1:. l..'lJ lor. !>('(. rclig1N,. nat(onill {lr;r.i•i. n~c. d;s(1b;foy l'I sexual p1c1\!1"e11,c.

    I\ summary of the rd1:re11t"t'"'Cilcc k!n)?-fe,;ulh fur Cllfh appllcnnt is 10 b\• rcc•irtlcd on lhi1 l"t1rm and relPin~d in Ill' ll!ll1lical1lc pnrn1otfon !ik
    ltti.ulb 11re nol 111 he dire,·lly linkc!I rn !ht rrTercnec conh1t•tcd.


                                                                                                                               Nm               Be\o\\
                                                                                                                             Oh,-crv.:d       Avernic            Aver.1so:



    l\dmini~rntivc Skills tt.g .. e3bl11ishe,; plJn;. develops 1y~tems a,,d pn>~c.,..cs.
    rr'iorititc.'I and org,o.niNS work)                                                                                          ./
                                                                                                                                                                                          ·-
    Or.il C "11rn1unk3tion Skills (~ .g., fo~tcr~ (\r~n c"rnn11.1nic~ti1ir.s. li5\cn1. d~ li~~r~
    [lrCMCnl~\iuns, int~rpersonal skill>. build~ r~latiun.~hir, dipkimac~·J                                                                                        ./
                                                                                                                                 ./
                                                                                                                                                                   ./
                                                                                                                                 ./
    ,\nal)·tical Ab1\it: 1c .g., rroh k:ni ~·Jlvini al11\i1ics. 501Jnd ,iudp.r1w111. u:,il i1y t1, :1ni ly1.c
    isS\ll"S)
                                                                                                                                                                   ./


                                                                                                                                                                             i
    1Jisc1plina~ Actilins within \a.~1 \IHI f«O.r~.         1n..nuv.n:     Yes



I   Would )·.iu emplo~ th..: iRd1\•iduol iri lhis i,ositfon'!              Ycls •      No


. Sup<!-r\'l'ior~ .. Po;i-tloos Only: 1.c(l,knhip Skill, t~-i.c-, pwvid~,                                         No,
  dir~~ti.,TI. l{,,c\er~ t,rnmw,nk, rnutiva\i:s ~1;it1, vah1cs div1.1r!l1!y,
 _prom,,,~~-(Jg~n,cy_n_\lSS\0_11. al.Ii Ii!\ to lr~ih suhordi11a1c~1                                    I     Oh~c1\·cd




    Sopfrd~ol)' t•ni.ition~ hrd~·:              l1.,pplkunt mvhit~·,


                                       1N:irnrl S. Ma'at                                                        (Tit\~1 Associate Wardenc__ _ __

                                       1~ ~nu.: I Michael Jenkins__. ~~
              Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 72 of 153
               Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 39 of 161




 Attachmen! 3·27



c                                                                    CONFIDENTIAL
                                                                          HHERENCE CHECK

 ~lic:ant: _ Armstrong, Reshawn (FCI Allcevllle)_ Vacancy Announcement: _BSG·2015·00~0-0001-MP _

 Title/Lccatlon of Vacancy: _Correctional Counse,or / FCI Big Sprlne _ _ _ _ _ _ _ _ _ _ _ _ __

 As no,cd l:\ the Humnn Resource Mpnagcmcn! Manu.1.I (CN •••), selcc1i1,r, officials, or their del>ignco, mny elect 10 check the references of
 BcS\ Qi.:slifjc:d or non·compellli\lC app\icnnts for a vacancy. The questions ou1\ini::d below nrc required when references are cheeked :ind
 follow.up questions for clarific11tion purpos.cs .i.rc pcn11issib1c.
 J\ddl1ionally, should lhc rcFcrence,chcckcr de1crmi11e 1hn1 nddllional job-relatcll qucM\ons are necessary for a specific vncancy, lhosc
 q11cs1ions arc to be added to this fonn and iskcd of3tl npplicnols who arc referenced ~hcckcd for \h11.1 vneaney. Caro ihould be tnkcn i11
 frnming que1tions so in(onn:nion being snlicilcd would no1 lndica1c an applicanl's rncC, color, sex, religion, national ori11,in, age. di111billty
 er sr~ual preference.                                                                     ·




 Administra1i"t Sl:ills (cg., est,hlishcs pl:i.ns. (le,·c:lo[)S 11y:'llcms nnd rroccssci,
  rioritizcs ~n<I oqttnlws work)
 Oral Con,nn1nic11ion Skills (c.~ .• rus11:rt n;:nm comm11nicu1ion5, listens, dcliv~rs
  rcscftlltloris in1cr crsona! skills. b~t1on1-hi[l'!,i, diQlom11c.l:'..l_ ______--J..___             .,...c..,~-----j----"'---+------;
 Wri1tcn Communicution Skill~

  r onsivcnen c. comrni1mcn110 1Jali1 , mci:ls ex cctn1ions 11m.! dcadl;ncs)
    lytic11t Ability (c,g,. pniblcm l'iOlvin" ubili1:c1i, so1J11d judg,11cn\. nbility ICI
f-"=:.c,·•e.<-"l':,":e'"'"-:---,.,.--,---,--------~----- ·--------+---
 Addhionnl Job l'\clucd Oui:s1ion~Jcom111i:n1~
                                                                                                           .______..._            ___                 /

                                                                                                                                                      II
 1\ddi1ional Job Rchni:O Quc~1inn.<.lcon11nc!'ltS




                                                                                                                          _ _ _ _ _ _ ___j            I
 Would   ,\·01.1   (mploy 1hc individu11I i11 1!,is pn~itiun? Ycsf N11




 References:                        (Nemo)    £ ·     Ju.. /.;. ' Is:?{
                                    (Name) _ _ _ _ _ _ _ _ __                               {Till.e), _ _ _ _ _ _ ._ _ __




 Form Completed tly:
                                                                                            (Tille)i--16...l"u.,._j.,___ _ _ _i p a t e ~
                     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 73 of 153




A1t1chment J-27
                                                          •
                                                                       CO't-tflDtNTIAL
                                                                       R.ETERENCECll(CK

                                                                                                 Vaw,cy Annooo=nt: _ HR-N-20_15-0007-0105,.MP,V!M

Title1-ioo ofV8QIIC)':              Supemoa,y Corr. Officer, Lieotena,t GS-09/11 VIX
    Al not&d in !.he ni.an.u Rc:IDGRt Mulaemctlt ManulU (CN •••1. sckctini: oOicia.Js. or lhcir dcsilJl,ce, may elect to dlCcit the refcn:nces of Bes;
    Qudifltdor tat.a-,;GJ4,diliTc IR)liczir1u for a \olClllcy. The questions ou1lincd below arc -cquircd \.1,'tt'[I references :re chedcd and l"ollow-#p ~uesioru
    for clarihaltioopu,po,c::s me pamistibk.
    Ad.tilXDally, ~ tbs rcicra.~ de1.cnninc that .Jditi.anal job-fflmd q\lole.1tKlns a.re n.e.c:i:~iU)' foc u specific Vat*\C)', lhot& qu!Sliona ire to be
    added O lhi\ (mu and um.i of all Wicau ..ho Rn' rrfrttn~ chmN:t !or IMI vaancy. CBJ"C ;ho:1ld l,,e ahnt i.n "3mina quectiol'\S 10 in!rum11ion
    bane solicik:d. 'M>uld not a.dic:ate 1fl -.,plieaAt's rac:c. tak>r, sa.. nligion. national cricin, acc. disabilit)'cr sexual ~ftttncie.
    A •m. .r, ordlc n~beddzsc n:salll ror eacb 1pplca11t i.s to be ncordetl un 1bb form tad rrcsinied i1:1 tlle •Ppllc,_bh pn,u.::ciu                             ntc.
    Rtsult, •n aa:i: ta be dind.Jy linked lO tilt rcfcrtou co•larted.

                                   '.
                                                                                                                                       I          I
    Cir.rail SJdll/AblJhyLovcl

                              ,,
                                                                                                                !iol
                                                                                                            Obsetv:d
                                                                                                                               Below
                                                                                                                             Aversge:: i
                                                                                                                                       'i A,"'"'• I             Abow!
                                                                                                                                                                Avenge       II
                                                                                                                                                      I
    Admini5tnt.iw Sldll.r. (e.g.,. esl.11blWu:s plani. develop• systt1m~ or.d pro.:c,s1!1,                                             '       ./     !                      ''
    prioritizes and orvnitc.-. WC1rlr)                                                                                                 i              I ···-·-
                                                                                                                                       I
    Onl Communica\Joa Skills (c:.;.... fos-1m op:r. a>m..TlunJCat~GS, latJ:ru, Jeli\'etl                                                                                     :
    p1C4-CM.&tions, iatc:qMnOnal skilli, builds rcladonshipl. diplomacy)                                                               I
                                                                                                                                               ./     i
                                                                                                                                                      I
                                                                                                                                                                ------1'
                                                                                                                                                                             '
                                                                                                                                       !                                     I
    Writtca COl!Ulloniution Skills                                                                                                     i       I          .                  I
    T ccbnic.al f.ApcttiJ.c
                                                                                             -                                         i                          I
                                                                                                                                                              ---·------ . - i
    RCJPOD$ivcnc.ss (e g., '°mmitnm1t to qualit1, meets c:xpee11i1{tfl:S_ tnd deadlines)____                                           '              I
                                                                                                                                                                  I          !
                                                                                                    ·------·-
                                                                                                        '
                                                                                                                        -~      -          -          '                    -1
    AaalytieeJ Abi1it.y(c.1-, problem sohin1 abilitKS, tour.d j1dg,ncr.l,. llbililf t.o &nalyn:                                                                              I
    il~SIM'I)                                                                                          I                                       I      I                      !
    Additioaal Joi, Related Qucstionslcomm<ots
                                                                                                        '
                                                                                                                                                     !                   __J
    Additional loll Rel.u.ed Qut!ctitnuleom.menu                                                                                       !             l
            ..
· D~.iiix ~cllcu,~ last!WOY,:111, I( lmown; UNK
    - ..
            ..-·..
             . .     .,          ...
                ~
    "


,.
   ~,,--~ <u,ploi'.·~~ualin!!t).
    -"'·-,.
               . ,, . ·• ... . I!"'
                 !, .:,
                             .•
                                .......
                                       · lticn~
                                         • · - c·+   ••
                                                               Y.o,   • No
                                                                                                                                                                             1
' Su,e-rvlurr P•tilkll•• Ooly: Leader.hip Skrlls {e.9 .. prc,11dcs                    jN01                             Heu•"                              '
  dirtetlon, fosters 1cal\work, motivates staff, vah;cs divcri51ly,                     Cb,c, ,·cJ                 ,\vcragc
   romo1os a enc miltio abUit to train ubordinotcs
                                                                                                                                               ./
I
r                       ·------·-· -------.
    Supt"nisoT)' Posilil,111 Only: Is s.pp!icsot eicbi!c'l \cs e Ne


    kcfercnru:                          (Name) Seiwu Ma'al                                        itle) Associate We.rdol"I

    form co:nplcled by:                                                                          (Tit]~) Assodote Werden                            1.Dat•l      09115115




                                                                                                                                                BOP_003059
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 74 of 153




From:            <lduenas@bop.gov>
To:              <r1armstrong@bop.gov>
Date:            12/15/2015 2:55 PM
Subject:         Applicant Notification

APPLICANT NOTIFICATION SA0009 GS-09/11 Lieutenant FCC Lompoc

Supervisory Correctional Officer (Lieutenant (GS-09/11 - FCC/USP)). 0007-09 HR-N-2015-0007-
Allenwood, PA (FCC), Atwater, CA (USP), Beaumont, TX (FCC), Big Sandy, KY (USP), Butner, NC
(FCC), Canaan, PA (USP), Coleman, FL (FCC), Florence, CO (FCC), Forrest City, AR (FCC), Hazelton,
1/W (FCC), Lee, VA (USP), Lewisburg, PA (USP), Lompoc, CA (FCC), McCreary, KY (USP), Oakdale, LA
(FCC), Petersburg, VA (FCC), Pollock, LA (FCC), Terre Haute, IN (FCC), Thomson, IL (AUSP), Tucson,
AZ (FCC), Victorville, CA (FCC), Yazoo City, MS (FCC)

CANDIDATE(S) SELECTED:

Christopher Fernandez, Sr. Officer Spec/GL-08, Lompoc
Name                  Title/Grade           Location



_XX_ _ Reference checking was conducted.

_ _ _ Reference checking was not conducted.

_ _ _Verification of reference checking is pending. Once it is verified, you will be notified if reference
checking was conducted for you.



_XX_You received consideration for selection as part of the "best qualified" group.

_You received consideration for selection as part of the "non-competitive" group.

To receive an e-mail notification and keep abreast of all status changes regarding your application, log in
to your USAJOBS account, select "Edit Profile" and click next until you reach the Account Information
screen. At the bottom of the screen, click the box by Notification Settings indicating you would like to
receive an e-mail notification "When the status of an application I've submitted changes".

Thank you for your application I
      Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 75 of 153
       Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 43 of 161




    A11ach111rnt J-?7



                                                                                   CO~Jll>E'IIIAI.
                                                                                   REF~Jtf!.:-1( t: t'.I 11~1..."K

,\ppliaint: Reshawr: Ar~strong

1hklloeo1ion ol'Vlaino:y: ~nit ~ounselor I FCI Phoenht

     fl.1 iw1cd In 1he th1nan ~uitt Mlll'ollll!fll<:nl Momial (C'N °•), ~i...-cLiull 01Ti1:i.l~ttr their cfl:'SiiJl~ nllJ)'.:~ ltl cl11.-dc lhc: ~ti:l\.'nC',)1.tf8c:lt
    Qualili~nt lklll~p.rtitl\~ l}\j1,lio.:i11L1 '11r l!\'llC:&ncy. ThcQ'Jle:«iaMl'ILl11inet! tw:k,w ~i-: ~qu.iml \\ht'n P:~ce1'1 ~ftl i:ho=tk;:d and illlo\Y-Up q111tStion1
    ro, cl~fk:ttilln purpo!-.-"1 JR p,1:n111~slb'i:.
    >\ddi1ionally. ahouki lbc rrKNJlc~<hoxl.:r .Jc1crminr: lh:!t .Sdltional ju\,-ttblot """'li,:'>ref urc nromruy                     rota ~ilii: \aotll..:). ihu~ qu~5li,.n:1 &fl! 10 :,e
    llill.lc1l ta ihis form n.nd n~-d uf .all 1pplic,u11.. wh,1 ll1'C rcr-.ttncc4 ctwd:ed fot tlltll. ~n'-1'· r~ shovld bo tMcn in lhmina q,11::di11ns st, in rorm111ion
    hi:inw. ,ol,ci11:d would not indie11c vi air,pli.:1nl',. n1i:c, oi1lor• .:.,c. rcll1ion, rll'.IIUJl\111 nritin, !Jllc. disobihly or sc:<1ral p1cl't:~-c:.

    A s•111mt11ry oflliC' ttfcnnt~M;kl«J·'*"ll.1 1i1r i:w.tll 11p~k11111 iii 111 ~t ffi.'lll'th::d"" 11ti, fnr.n 11nd n"t1lncd                        mth, aP11lit1l1k: prll..wd1'11 nk.
    llb.11kll ue nln tu M lllrttfly IInked te tht N!rrttnee i:t1n111rtt1I.


     Cum-111 SkilliAhilll) [..:\'l.'I                                                                                           ~   .
                                                                                                                              ObS11f\1:d
                                                                                                                                                  tho\ol\
                                                                                                                                                 A\.'C:l'tfC        11.vcm,lil"'
                                                                                                                                                                                           .....,
                                                                                                                                                                                           Avcra1•


    .\dn1ini,1.ra1l-.c Skills {e.1-. e.~111hli<1heN pbn s. dcvekip1 ~cmii a.....i:I pnSC:t'.<'I:!<,
                                                                                                                                                                                       -   --
    f'~Ori1iic, 111d orgllli1.0I WOti:.I                                                                                         ./
    Orul Lnmn1u11~:itio11 Still! {c.11., (o~ll?ft n~n c1,mmynk11tittrn, Jis,cns. d~!i,cr:.
                                                                                                                                                                                              ·-
    pR'11Crtt111ionli, intcr,;i;n,,n~I skills. build• r.:l111Kln:'fflir'I. dipkunac,-1                                                                                 I           I

    Writt..:n C:n1nmunk.J<im• ~k 11111                                                                                           ./
    rcch11ic1I E1.per1bc                                                                                                                                              ./
    i«..:ronJivi?nc,~ (~., . i:11111mi1mcn1 kl 1(11:t.tity. m,:elJ C!llpttlalillM 1n~ de~Jlin.:sl                                I
    Analtlical Abilit!"
    \~.I
                           1~., .   ru1hli:m ~h.in1111>1titic1. sound .iud~.:-ni. 11!"1ili1y lo ,uul:,,«
                                                                                                                                                                      ./
                                                                                                                                                                                           ··-
    Add11il>n:d Job Rcl.itcd o,.u:stion,.cea,mm",nlll

    AdJiw)1111I Jtlh ild11cJ Q11cs11t1n1:coinmc11c1                                                                                                                                ;

    Ul5,:4pji,,,r, Ac-1h11u v,fthi.n    111:11   htn yrlll'S. ii L.nov.n: Yes



                                                                        ,... • "•
i
                                                                                                    ~-.,
    Would )\>11 omplo)" lhc i!M:11"ufuo.l ift lhiJ rosi1iol11'f

 S~1Mrvh@r:,,··;.~;J111u111 Only: !..~1.Jvobir !Uil!~ {111.11, .• pmvidct
 din:,:11<111. 1t,,-1c:r,; k11mY.nrk, 1N.J\ivu1~, 511.fi. values <1ivv.11111y,
_pr9-m_,,1~1.?&f1'C}".t!~~11, 11bitih to tulih 1ybordin!t.:J1                                ...
                                                                                                   s•         h>1<:nt~.
                                                                                                                                        ll"luw
                                                                                                                                      i\~·,;r:11.::             ,\ .. Cloiif
                                                                                                                                                                                           ""'O
                                                                                                                                                                                           Aycra,c


                                                                             ··-                                                                               ·-
                                                                                               ••            l.11'r.11ow~



                                        n.f~mr.-l S. Ma'@l_.                                                  i"l i1lr1 AssOCiate Warden

    l'Mm romplctcJ hy·                 \~Jm.:lMtcbael Jenkins - ~                                              n     Ilk)   Actio,sgc,A:,,W=(P.,_)_ _ _ _ _ _                  10.11111 ~
                   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 76 of 153
(10/9/2015) Reshawn Armstrong - Position Application -Applicant Notification                                             Page 1




          From:             <aschindehette@bop.gov>
          To:               <r1armstrong@bop.gov>
          Date:             10/9/2015 12:02 PM
          Subject:          Position Application - Applicant Notification

          APPLICANT NOTIFICATION
          Correctional Officer (Correctional Counselor), 0007-09 PHX-2015-0049-Phoenix, AZ, US

          CANDIDATE(S) SELECTED:
          Steven Lauritsen, Case Manager, GS-11, FCI Herlong




          _xxx __Reference checking was conducted.
           _ _ _ Reference checking was not conducted.

           _ _ _Verification of reference checking is pending. Once it is verified, you will be notified if reference
           checking was conducted for you.



          _XXX_You received consideration for selection as part of the "best qualified" group.

           _You received consideration for selection as part of the "non-competitive" group.


          _Management has decided not to fill this position at this time.

           _This position has been filled in the following manner: _ __


           To receive an e-mail notification and keep abreast of all status changes regarding your application, log in
           to your USAJOBS account, select "Edit Profile" and click next until you reach the Account Information
           screen. At the bottom of the screen, click the box by Notification Settings indicating you would like to
           receive an e-mail notification "V\Jhen the status of an application I've submitted changes".

           Thank you for your application!
                            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 77 of 153
                             Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 37 of 161


                                                                               CUNl'lUt.N I !AL
                                                                                REFERENCE CHECK

Applicant:       Reshawn Armstrong                 Vacancy Announcement:
Title/Location of Vacancy: Correctional Counselor /-GL-0007-09 As noted in the Human Resource Management Manual
(CN ...), selecting officials, or !heir designee, may elect to check lhe references of Best Qualified or non-competitive applicams for a
vacancy. The questions outlined below are required when references arc checked and follow-up questions for clarification purposes
are pennissible. Additionally, should the reference-checker determine that additional job-related questions are necessary for a
specific vacancy, those questions are to be added to this form and asked of all applicants who are referenced checked fur that vacancy.
 Care should be taken in framing questions so infonnation being solicited would not indicate an applicant's race, color, sex, religion,
national origin, age, disability or sexual preference.

A summary of the nfereucwhecldng results for each applicant is to be recorded on this form and retained 111 the
annJlcable oromot1011 file. Results are not to be dlrec'"' linked to the reference contacted.

 Cumnt SkilVAblHcy Ltvel                                                                                      NotOblef'lcd   Below       A-          Aho,e
                                                                                                                             ANrliC                  A-


 Aaministratw( Stitls (c:.g.• establishes pl1ns, dfldoJU s~tc:rm and processes,
 prioritizel &r\d tw11anizcs work)
                                                                                                                                               xx    xx

  Orw.l Comrmmicctioft Skills {e.1.• fotten optn communicarions.. listens, delivers
                                                                                                                                               xx    xx
   r.resenta.tions, in-Anal skills, builds telatiooahins. dinklmacvl

  Wrinen Communicatian Skills                                                                                                                  xx    xx
  Technical Ew.pc:rllse                                                                                                                        xx    xx
  R.esponsivcnoss (e.g., convnibftent IO qualily, meets expo;1.1,tions and dcadlincS)                                                          l(X   xx
  Ar.alytical Ability (e.g., ptobkm solving abilities. sound judgrnc:rn, 1bility to analyz.e isl.es)                                           xx    xx
  Additionll Job R.cll\td nucstlons/conunents

  Additional Job Rclued Questions/commcaL\



  Ofsciplinuy Ac:tioas wilhin t.si two yain. if known: No1e



  Wendel you employ Che ioctitiduaJ in Ulic por;ricm? (Ya} I No




  Sltlptrvllory Polldola 011:yt Leadership Si.ills tc.a.. ~ides direcdon, filltcrs team.work,                 Nol            Below       A-          Above Avenge
   mo<h>-mff; v-cliv,nily, ,...,..,_ · ~ - mluioa, abftily IO ntn subafdmalel)                                <ll,to,vod     A"""i'

  Soprrvllory Po1ltloaa <Joly: t, 1ppllcU'lt rnobit.e1                                                                       v..          No             Unlo,awn


R.r:fuenccs:                        (Narne)_Margucl Rchcnnan, FCI Aliceville _ _ __                    (Title)_Atsoel11< Warden_20S-J7l·SOIJ, _ _ _ __

                                                                                                       (Tid•l, _ _ _ _ _ _ _ _ _ _ _ __

                                    (N,me,1..._ _ _ _ _ _ _ _ _ __                                     (Tiiie)) _ _ _ _ _ _ _ _ _ _ _ _ __


form complci.ed by: {N11mC)_~ l n l r & _ _ _ _(Title:)_Asl°"illC W1rdcn - -

                                    (Da.te) _ _Junc 9, 201s _ _ _ _ _ _
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 78 of 153
           Case 7:17-cv-01857-LSC Document 26 Filed 09/25118 Page 35 of 161




  PS 3000.02
  Clll·29 10/28198
  Attachment 3-27

                                                                CONFIDENTIAL
                                                                  Reference Check
,--·      ----------------------
 "e£~l(.Jni1 ~ O f \ ; 1 k•1h~wn IFCJ ~·£!!!..il~J                 J V!'c1nty -'!l,.~~~r.t:; Hll•N-1.;:!'I
                                                                                                                                                      ---1
JT:l.t'/l.cco1tior. o( V•c•r.=v: Supt,..,llllty -:e.rr11i;"t.:.:n•~ nl~i::er :LTl ,K<:C SAc. '!11t"Qt..'
           ----------
l i\t '.141C:J \!I th<t M~•n l't'IO\H(I K&n•9,:1.1nt Hinwtl           ::w .:,:.                                                             -----·
                                                                                  >11~:l.1ft!) off)('l.:tl.S, or lhClL <.lC!:lll,f;'lt'lt~ . . y tlr;t t.O
 \"r,t'cJ.. tt,1 r•f•rc-nc•• I)? NSt 01...11lill1d o: uon·c:>:aptta\:..,, •PPllc•r.tt tor .,             ..,•<-•::..::.,.
                                                                                                                       ':~.c q,1r11a-;1.;r.1 o-,1:1n1d t1r:'Jlw
 ,u,1 r«M1~1.r~d whaP rc!1r'"'r.c:•• jCv t'ht>t'\tCI •~ l.:~.o.. w..:p q,;f"t•~"I~ ::.:r cl1ir:.!~c.i:.,:r1 p:Jcpo1t1 ,ue pcr:r:1,aiblt.1.
 I\CfCitoon,1Lty, ,1i,ou;c; 1.ht ,,1.,enc•·c~c-t:"11:,e: ~•:•r"l.:.:ie tr,4t •~C11t,or,•~ i"P tc~•t•d Q.,.,.;.,0011 dtt ne,·,s••ry for.,
 ':pe,·1!·. v.ti:11n.·)I, lht"l!lf'! 1.;,,011: 1nn" 41111 ro ~. <1r.c•a to tri.;.1 toa:111: •nd 1,11.~(J ,:t all d?t)l1cintr. wfto •:c rettro:,,c11ed
 , tuu!l:.CO: tor \.h4\. 1ldC4l!':;y, C:_r, :St\Qu1U be ~•"-•·· in ft.ui1n9 quesrac.r:s n~ .rfur~.:1i \Cr, 1:t.e1n1; 1,n11t";.t•u wo;i,::. f,Ol
 u'ldli:,11.. 11 •n •sip:,:•r.\.'s r11c1t, :olOl, ,,.-.. 1·e1t:,~o~. r. .. ;;.c.r..ii. or~91n, .iQf', c,s•bJl;.t.,· or liAxJ•I preftr•:ic•,
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 79 of 153
         Case 7:17-cv-01857-LSC Document 26 Filed 09/25/18 Page 41 of 161



                                                                                                              T
ARMSTRONG,RESHAWN
        Date            Staging Area        Grade     Comments                                   Entered By

    Y   8{7/2015       SA-BOP-0002                                                  BACK };.~PPLICANTS
                                                                                   .....   --~    --~    "    --~---·
        3:37:58 PM                                                                               Schindehette

                Tracking Code:         EMAIL
                  Public Status:
         Additional Information:       APPLICANT NOTIFICATION Correctional Officer (Correctional
                                       Counselor). 0007-09 BSG-2015-0040-Big.Spring, TX, US
                                       CANDIDATE($) SELECTED: Randolph King, Correctional Sys
                                       Officer, GL-08, FCI Aliceville _xx__Reference checking was
                                       conducted.        Reference checking was not conducted.
                                       _ _ _Verification of reference checking is pending. Once it is
                                   verified, you will be notified if reference checking was conducted
                                   for you. _XX_ You received consideration for selection as part of
                                   the "best qualified" group _You received consideration for
                                   selection as part of the "non.competitive" group. _Management
                                   has decided not to fill this position al this time. _This position
                                   has been filled in the following manner:             To receive an
                                   e-mail notification and keep abreast of all status changes regarding
                                   your aPPlication, log in to your USAJOBS account, select "Edit
                                   Profile" and click next until you reach the Account Information
                                   screen. Al the bottom of the screen, click the bo>< by NoWicatio"
                                   Settings indicating you would like lo receive an e-mail notification
                                   ''When the status of an application I've submitted changes". Thank
                                   you for your application•
        Public Status Comment:
              USAJOBS Status:
                     -·-·----~------------,.·------------·---- ---·          ---




                                                                                                                )




I                                                     FIRST       PREVIOUS                 NEXT        LAST
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 80 of 153




                   EXHITBIT
                      H
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 81 of 153


                             United States District Court
                                       for the
                             Northern District of Alabama
                                  Western Division



Reshawn Armstrong,
Plaintiff (Pro Se)

v.
                                              Case No. 7:17-cv-01857-LSC
William Pelham Barr; U.S.
Attorney General; Head of
Department of Justice Federal
Bureau of Prisons,
Defendant

                          Affidavit of Plaintiff Resbawn Armstrong

I am the Plaintiff (Pro Se) in civil action 7:17-cv-01857-LSC and currently resides in
Tuscaloosa County, Alabama. I have personally knowledge of facts concerning this case. I
am of sound mind and under penalty of perjury hereby state the following:

     1. FCI Aliceville is a female institution.

     2. I transferred to FCI Aliceville in 2012.

     3. From 2012 until mid 2013 I served on FCI Aliceville Disturbance Control Team
        (DCT).

     4. From mid 2013 until December of2015 I was certified as Basic Prisoner Transport
        (BPT) escort officer.

     5. My evaluations from 2012 through 2016 were rated as excellent/outstanding with an
        overall rating of excellent.

     6. I received two incentive awards in 2015 (March 6, 2015 and May 21, 2015).

     7. Also I was trained in Central Inmate Monitoring (CIMS), National Crime
        Information Center and National Law Enforcement Telecommunications
        (NCIC/NLETS), Inmate Discipline Certification (IDC), Case Management
        Certification,
    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 82 of 153

8. Due to PREA (Prison Rape Elimination Act), male staffs working
   at a female prison are not allowed to pat search and/or to have any
   physical contact with female inmates except during emergency situations.

9. ln 2014 through 2015 FCl Aliceville Management were sending two male officers
   out on scheduled routine medical trips without female staff

1O.FCI Aliceville was in need of more female staffs due to FCI Aliceville being a
   female institution.

11.FCI Aliceville was especially in need of more BPT female staffs.

12.In 2016 Human Resource Department had to close for two days in order to conduct a
   mass hiring for FCI Aliceville.

13.ln 2015 I applied for job announcements HR-N-2015-0009-HON. MEN-2015-0030-
   0002, BSG-2015-0040-0001. PHX-2015-0049. HR-N-2015-0007-LOM and was
   qualified.

14. The above mentioned job announcements reference checks stated "open case" and
    "yes" to question "Disciplinary Action within the last two years, if known". Also
    skills and ability level ratings contradicts my performance evaluations and incentive
    awards received in 2015.

15. There were also two other reference checks dated May 8, 2015 and June 9, 2015 for
   two additional job announcements I qualified for written in a confusing manner.

16.I never had any disciplinary action taken against me from 2007 through 2016.

17.1 have never been suspended since my employment with the Department of Justice
   Federal Bureau of Prisons.

18. On August 21, 2015 I contacted the Agency EEO Office to start EEO process.

19.ln September of2015 l did not received my lieu of holiday entitlement.

20. On September 11, 2015 I filed an informal EEO compliant for sex discrimination
   (disparate treatment).

21.0n September 18, 2015 my daily assignments for September 8th 2015 was changed
  to reflect inaccurate post assignment for that day (September 8, 2015).

22.0n October 8, 2015 Demetrius Heatrice became verbally aggressive with me at the
  rear gate for following post procedures. He then blocked the office doorway when I
  tried to leave.
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 83 of 153



   23.1 reported incident to Management which no one in Management came to speak with
      me concerning incidents, nor was there a threat assessment conducted.

   24.I never felt comfortable around Demetrius Heatrice after that incident. He continued
      to do things to give me a hard time at my post. I was always nervous whenever he
      came to the rear gate not knowing ifhe would again become verbally aggressive or
      worse.

   25.Also on October 14, 2015 I was harassed at the rear gate by Jason Hudson who
      demanded to come through the rear gate area to bypass main entrance to go to his
      office, l told him he had to use the main entrance in which he stood outside for over
      15 minute screaming and banging on the gate to let him in.

   26.1 reported both incidents of hostile work environment and was not contacted
      concerning investigation and/or a threat assessment.

   27. On September 11, 2015 I amended my complaint to include retaliation.

   28.0n October 30 2015 Ten (10) hours of annual leave was used for that day which
     should not have been taken because I was at work on October 30, 2015 for training.

   29.1 was not paid for my attendance at mediation-ADR (Alternate Dispute Resolution)
      on November 23, 2015 which was scheduled on my day off.

   30. On December 1, 2015 I filed my formal EEO compliant which included 10 hours of
      annual leave was taken and not being paid for ADR.

   31. In January of2016 when I returned from vacation I was confronted by Lt. Branch
      concerning a 2013 incident.

   32. I told Lt. Branch I did not feel comfortable speaking with him without a rep and that
      I'm willing to speak with him with a representative present.

   33. During this conversation Lt. Branch gave me a email that was sent to him by OIA.

   34. A second affidavit /investigation was never conducted concerning discreditable
      misconduct.

"I declare under o. ath and penalty of perjUI"};• ··~iif,~~}'.     J
                                                            ~),ps thelt"id ~ates that the
foregoing is true and correct"              •, ·: ··~~:r~~·~       1. ifi ')}\ q
Signature:       .
                             .

                        ~- ; :
                                          .. .   ....-
                                                            . ..
                                                            : :
                        ~~·                                 •41•
Print Name: K ~ ltr""""'~             \;\ p{JB\..\v /~:'               My Commission Expires 8/20/2023
Date Signed: () 9 - I J., - ;;J.o J q  ··~e~~; ....... ··¢'f'
                                          ··.'!"'A ST~~.--
                                                ··~-·._ ...
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 84 of 153




                   EXHITBIT
                      I
  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 85 of 153

                                        FCI, Aliceville
                                    ALICEVILLE, ALABAMA
                               Armstrong - Daily Assignments                     Page 22


   Date          Quarterly Roster           Assignment         Shift
   10/18/2013    FCI ALICEVILLE 3           Hospital 2         CT 00:00-01 :00
   10/18/2013    FCI ALICEVILLE 3           Mobile 1           E/W 6
   10/17/2013    FCI ALICEVILLE 3           Escort 1a          19:45-00:00
   10/17/2013    FCI ALICEVILLE 3           Mobile 1           16:00-19:45
   10/16/2013    FCI ALICEVILLE 3           FIRE ARMS
   10/15/2013    FCI ALICEVILLE 3           Day Off
   10/14/2013    FCI ALICEVILLE 3           Day Off
   10/13/2013    FCI ALICEVILLE 3           Mobile 1           E/W 6
   10/13/2013    FCI ALICEVILLE 3           Hosp #2            OT 00:00-04:30
   10/12/2013    FCI ALICEVILLE 3           Mobile 1           16:00-23:30
   10/12/2013    FCI ALICEVILLE 3           Rendon #2          23:30-00:00
   10/11/2013    FCI ALICEVILLE 3           Mobile 1           E/W 6
   10/10/2013    FCI ALICEVILLE 3           Mobile 1           E/W 6
   10/9/2013     FCI ALICEVILLE 3           FIRE ARMS
   10/8/2013     FCI ALICEVILLE 3           Day Off
   10/7/2013     FCI ALICEVILLE 3           Day Off
   10/6/2013     FCI ALICEVILLE 3           Hospital #1        E/W 6
   10/5/2013     FCI ALICEVILLE 3           Hosp #1            E/W 6
   10/4/2013     FCI ALICEVILLE 3           HOSP #2            E/W 6
   10/3/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   10/2/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   10/1 /2013    FCI ALICEVILLE 3           Day Off
   9/30/2013     FCI ALICEVILLE 3           Day Off
   9/29/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/28/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/27/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/26/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/25/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/24/2013     FCI ALICEVILLE 3           Day Off
   9/23/2013     FCI ALICEVILLE 3           Day Off
   9/22/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/21/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/20/2013     FCI ALICEVILLE 3           Mobile 1           E/W 6
   9/19/2013     FCI ALICEVILLE 3           Hospital 1         E/W 6
   9/18/2013     FCI ALICEVILLE 3           HOSPITAL#2         E/W 6
   9/17/2013     FCI ALICEVILLE 3           Day Off
   9/16/2013     FCI ALICEVILLE 3           Day Off
   9/15/2013     FCI ALICEVILLE 3           Annual Leave
   9/14/2013     FCI ACTIVATION 2           Day Off
   9/13/2013     FCI ACTIVATION 2           Camp 1             M/W 1
   9/12/2013     FCI ACTIVATION 2           Camp 1             M/W 1
   9/11/2013     FCI ACTIVATION 2           Camp 1             M/W 1
   9/10/2013     FCI ACTIVATION 2           Camp 1             M/W 1
   9/9/2013      FCI ACTIVATION 2           Camp 1             M/W 1
   9/8/2013      FCI ACTIVATION 2           Day Off
   9/7/2013      FCI ACTIVATION 2           Day Off
   9/6/2013      FCI ACTIVATION 2           Camp1              M/W 1
   9/5/2013      FCI ACTIVATION 2           Camp 1             M/W 1
   9/4/2013      FCI ACTIVATION 2           Hospital #2        M/W 1
   9/3/2013      FCI ACTIVATION 2           Camp 1             M/W 1
   9/2/2013      FCI ACTIVATION 2           Camp 1             M/W 1
   9/1/2013      FCI ACTIVATION 2           Day Off
   8/31/2013     FCI ACTIVATION 2           Day Off

7/26/2016 4 01:54 PM
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 86 of 153

                                       FCI, Aliceville
                                  ALICEVILLE, ALABAMA
                               Armstrong - Daily Assignments           Page 23

   Date          Quarterly Roster           Assignment         Shilt
   8/30/2013     FCI ACTIVATION 2           HOSPITAL#2         MIW 1
   8/29/2013     FCI ACTIVATION 2           Control 1          MIW 1
   8/28/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/27/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/26/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/25/2013     FCI ACTIVATION 2           Day Off
   8/24/2013     FCI ACTIVATION 2           Day Off
   8/23/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/22/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/21/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/20/2013     FCI ACTIVATION 2           Camp 1             MIW
   8/19/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/18/2013     FCI ACTIVATION 2           Day Off
   8/17/2013     FCI ACTIVATION 2           Day Off
   8/16/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/15/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/14/2013     FCI ACTIVATION 2           Camp1              MIW 1
   8/13/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/12/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   8/11/2013     FCI ACTIVATION 2           Day Off
   8/10/2013     FCI ACTIVATION 2           Day Off
   8/9/2013      FCI ACTIVATION 2           Camp 1             MIW 1
   8/8/2013      FCI ACTIVATION 2           Camp 1             MIW 1
   8/7/2013      FCI ACTIVATION 2           Camp 1             MIW 1
   8/6/2013      FCI ACTIVATION 2           Camp 1             MIW
   8/5/2013      FCI ACTIVATION 2           Camp 1             MIW 1
   8/4/2013      FCI ACTIVATION 2           Day Off
   8/3/2013      FCI ACTIVATION 2           Day.Off
   8/2/2013      FCI ACTIVATION 2           Camp 1             MIW 1
   8/1/2013      FCI ACTIVATION 2           Sick Leave
   7/31/2013     FCI ACTIVATION 2           Sick Leave
   7/30/2013     FCI ACTIVATION 2           Sick Leave
   7/29/2013     FCI ACTIVATION 2           Sick Leave
   7/28/2013     FCI ACTIVATION 2           Day Off
   7/27/2013     FCI   ACTIVATION   2       Day Off
   7/26/2013     FCI   ACTIVATION   2       Camp 1             MIW 1
   7/25/2013     FCI   ACTIVATION   2       Camp 1             MIW 1
   7/24/2013     FCI   ACTIVATION   2       Camp1              MIW 1
   7/23/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   7/22/2013     FCI ACTIVATION 2           Sick Leave
   7/21/2013     FCI ACTIVATION 2           Day Off
   7/20/2013     FCI ACTIVATION 2           Day Off
   7/19/2013     FCI ACTIVATION 2           Sick Leave
   7/18/2013     FCI ACTIVATION 2           Sick Leave
   7/17/2013     FCI ACTIVATION 2           Control 1          MIW 1
   7/16/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   7/15/2013     FCI ACTIVATION 2           Camp 1             MIW 1
   7/14/2013     FCI ACTIVATION 2           Day Off
   7/13/2013     FCI ACTIVATION 2           Day Off
   7/12/2013     FCI ACTIVATION 2           Sick Leave
   7/11/2013     FCI ACTIVATION 2           Camp1              MIW 1
   7/10/2013     FCI ACTIVATION 2           Sick Leave
   7/9/2013      FCI ACTIVATION 2           Sick Leave

7/26/2016 4:01 54 PM
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 87 of 153

                                         FCI, Aliceville
                                     ALICEVILLE, ALABAMA
                                Armstrong - Daily Assignments                 Page 24


   Date           Quarterly Roster           Assignment         Shift
   7/8/2013       FCI ACTIVATION 2           Sick Leave
   7/712013       FCI ACTIVATION 2           Day Off
   71612013       FCI ACTIVATION 2           Day Off
   71512013       FCI ACTIVATION 2           Annual Leave
   71412013       FCI ACTIVATION 2           HOLIDAY OFF
   713/2013       FCI ACTIVATION 2           Annual Leave
   71212013       FCI ACTIVATION 2           Annual Leave
   71112013       FCI ACTIVATION 2           Annual Leave
   6130/2013      FCI ACTIVATION 2           Day Off
   6/2912013      FCI ACTIVATION 2           Day Off
   612812013      FCI ACTIVATION 2           Camp 1             MIW     1
   612712013      FCI ACTIVATION 2           Camp 1             MIW     1
   6/2612013      FCI ACTIVATION 2           Camp 1             MIW     1
   6125/2013      FCI ACTIVATION 2           Camp 1             MIW     1
   6/2412013      FCI ACTIVATION 2           Camp 1             MIW     1
   6123/2013      FCI ACTIVATION 2           Day Off
   612212013      FCI ACTIVATION 2           Day Off
   612112013      FCI ACTIVATION 2           Sick Leave
   6120/2013      FCI ACTIVATION 2           Sick Leave
   6119/2013      FCI ACTIVATION 2           Sick Leave
   6/1812013      FCI ACTIVATION 2           Camp 1             MIW 1
   611712013      FCI ACTIVATION 2           Camp 1             MIW 1
   611612013      FCI ACTIVATION 2           Day Off
   6115/2013      FCI ACTIVATION             Day Off
   6/1412013      FCI ACTIVATION             Camp 1             MIW 1
   611312013      FCI ACTIVATION             Camp 1             MIW
   6112/2013      FCI ACTIVATION             Camp 1             MIW 1
   611112013      FCI ACTIVATION             Annual Leave
   6110/2013      FCI ACTIVATION             Annual Leave
   6/912013       FCI ACTIVATION             Day Off
   61812013       FCI ACTIVATION             Day Off
   617/2013       FCI ACTIVATION             Camp 1             MIW 1
   616/2013       FCI ACTIVATION             Camp 1             MIW 1
   615/2013       FCI ACTIVATION             Annual Leave
   614/2013       FCI ACTIVATION             OCT 6-2
   61312013       FCI ACTIVATION             Camp 1             M/W 1
   6/2/2013       FCI ACTIVATION             Day Off
   61112013       FCI ACTIVATION             Day Off
   5/3112013      FCI ACTIVATION             Camp 1             MIW 1
   5/3012013      FCI ACTIVATION             Annual Leave       02:00-08:00
   5130/2013      FCI ACTIVATION             Camp 1             00:00-02:00
   5/2912013      FCI ACTIVATION             Camp 1             MIW 1
   512812013      FCI ACTIVATION             SPEC AS OW 6-2
   512712013      FCI ACTIVATION             HOLIDAY OFF
   5/2612013      FCI ACTIVATION             Day Off
   5125/2013      FCI ACTIVATION             Day Off
   5124/2013      FCI ACTIVATION             Camp 1             MIW 1
   512312013      FCI ACTIVATION             Camp1              MIW 1
   512212013      FCI ACTIVATION             Annual Leave       06:30-08:00
   5122/2013      FCI ACTIVATION             Camp 1             00:00-06:30
   512112013      FCI ACTIVATION             Camp 1             MIW 1
   5/2012013      FCI ACTIVATION             Camp 1             MIW 1
   511912013      FCI ACTIVATION             Day Off

712612016 4:01 :54 PM
  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 88 of 153

                                         FCI, Aliceville
                                     ALICEVILLE, ALABAMA
                                Armstrong - Daily Assignments                 Page 25

   Date          Quarterly Roster            Assignment         Shift
                 --
   5/18/2013     FCI ACTIVATION              Day Off
   5/17/2013     FCI ACTIVATION              Camp 1             MAN 1
   5/16/2013     FCI ACTIVATION              Camp 1             MAN 1
   5/15/2013     FCI ACTIVATION              Camp 1             MAN 1
   5/14/2013     FCI ACTIVATION              Camp 1             MAN 1
   5/13/2013     FCI ACTIVATION              Camp 1             MAN 1
   5/12/2013     FCI ACTIVATION              Day Off
   5/11/2013     FCI ACTIVATION              Day Off
   5/10/2013     FCI ACTIVATIQN              Camp 1             MAN 1
   5/9/2013      FCI ACTIVATION              Camp 1             MAN 1
   5/8/2013      FCI ACTIVATION              Camp 1             MAN 1
   5/7/2013      FCI ACTIVATION              Camp1              MAN 1
   5/6/2013      FCI ACTIVATION              Sick Leave
   5/5/2013      FCI ACTIVATION              Day Off
   5/4/2013      FCI ACTIVATION              Day Off
   5/3/2013      FCI ACTIVATION              Camp 1             MAN
   5/2/2013      FCI ACTIVATION              Camp 1             MAN 1
   5/1/2013      FCI ACTIVATION              Camp 1             MAN 1
   4/30/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/29/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/28/2013     FCI ACTIVATION              Day Off
   4/27/2013     FCI ACTIVATION              Day Off
   4/26/2013     FCI ACTIVATION              Sick Leave
   4/25/2013     FCI ACTIVATION              Camp1              MAN 1
   4/24/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/23/2013     FCI ACTIVATION              OCT SHFT 4
   4/22/2013     FCI ACTIVATION              Sick Leave
   4/21/2013     FCI ACTIVATION              Day Off
   4/20/2013     FCI ACTIVATION              Day Off
   4/19/2013     FCI ACTIVATION              Sick Leave
   4/18/2013     FCI ACTIVATION              Camp 1             00:00-02:30
   4/18/2013     FCI ACTIVATION              Sick Leave         02:30-08:00
   4/17/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/16/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/15/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/14/2013     FCI ACTIVATION              Day Off
   4/13/2013     FCI ACTIVATION              Day Off
   4/12/2013     FCI ACTIVATION              Camp1              MAN 1
   4/11/2013     FCI ACTIVATION              Camp 1             MAN 1
   4/10/2013     FCI ACTIVATION              BPT
   4/9/2013      FCI ACTIVATION              Camp 1             MAN 1
   4/8/2013      FCI ACTIVATION              Camp 1             MAN 1
   4/7/2013      FCI ACTIVATION              Day Off
   4/6/2013      Camp Activation 4           Day Off
   4/5/2013      Camp Activation 4           Day Off
   4/4/2013      Camp Activation 4           Annual Leave
   4/3/2013      Camp Activation 4           Annual Leave
   4/2/2013      Camp Activation 4           Annual Leave
   4/1/2013      Camp Activation 4           Annual Leave
   3/31/2013     Camp Activation 4           Annual Leave
   3/30/2013     Camp Activation 4           Day Off
   3/29/2013     Camp Activation 4           Day Off
   3/28/2013     Camp Activation 4           OCT SHIFT 4

7/26/2016 4 01:54 PM
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 89 of 153

                                        FCI, Aliceville
                                   ALICEVILLE, ALABAMA
                                Armstrong - Daily Assignments                 Page 26


   Date           Quarterly Roster           Assignment         Shift
   312712013     Camp Activation 4           CONTROL2           PIM 5
   312612013     Camp Activation 4           CONTROL1           E/W 6
   312512013      Camp Activation 4          CONTROL 2          PIM 5
   312412013     Camp Activation 4           CONTROL2           PIM 5
   312312013     Camp Activation 4           Day Off
   312212013      Camp Activation 4          BPT
   3121/2013     Camp Activation 4           BPT
   312012013      Camp Activation 4          CONTROL 2          PIM 5
   311912013      Camp Activation 4          CONTROL2           PIM 5
   311812013      Camp Activation 4          Sick Leave
   311712013      Camp Activation 4          Day Off
   311612013      Camp Activation 4          Day Off
   311512013      Camp Activation 4          Day Off
   311412013      Camp Activation 4          CONTROL1           E/W 6
   311312013      Camp Activation 4          CONTROL 2          PIM 5
   311212013      Camp Activation 4          CONTROL2           PIM 5
   311112013      Camp Activation 4          CONTROL2           PIM 5
   311012013      Camp Activation 4          CONTROL 2          PIM 5
   31912013       Camp Activation 4          Day Off
   31812013       Camp Activation 4          Day Off
   31712013       Camp Activation 4          Annual Leave
   31612013       Camp Activation 4          CONTROL 1          E/W 6
   31512013       Camp Activation 4          CONTROL1           E/W 6
   31412013       Camp Activation 4          CONTROL1           E/W 6
   31312013       Camp Activation 4          CONTROL1           E/W 6
   31212013       Camp Activation 4          Day Off
   31112013       Camp Activation 4          Annual Leave
   212812013      Camp Activation 4          Annual Leave
   212712013      Camp Activation 4          Annual Leave
   212612013      Camp Activation 4          Annual Leave
   212512013      Camp Activation 4          Annual Leave
   212412013      Camp Activation 4          Day Off
   212312013      Camp Activation 4          Day Off
   212212013      Camp Activation 4          Annual Leave
   212112013      Camp Activation 4          Annual Leave
   212012013      Camp Activation 4          Annual Leave
   211912013      Camp Activation 4          Annual Leave
   211812013      Camp Activation 4          Annual Leave
   211712013      Camp Activation 4          Day Off
   211612013      Camp Activation 4          Day Off
   211512013      Camp Activation 4          Day Off
   211412013      Camp Activation 4          Annual Leave
   211312013      Camp Activation 4          CONTROL 2          PIM 5
   211212013      Camp Activation 4          CONTROL2           PIM 5
   211112013      Camp Activation 4          CONTROL 2          PIM 5
   211012013      Camp Activation 4          CONTROL 2          PIM 5
   21912013       Camp Activation 4          Day Off
   21812013       Camp Activation 4          Annual Leave       15:00-16:00
   21812013       Camp Activation 4          ART                08:00-15:00
   21712013       Camp Activation 4          ART
   21612013       Camp Activation 4          ART
   21512013       Camp Activation 4          ART
   21412013       Camp Activation 4          ART

712612016 4:01 :54 PM
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 90 of 153

                                         FCI, Aliceville
                                     ALICEVILLE, ALABAMA
                                Armstrong - Daily Assignments                 Page 27


   Date          Quarterly Roster            Assignment         Shift
   21312013      Camp Activation 4           Day Off
   21212013      Camp Activation 4           Day Off
   21112013      Camp Activation 4           Day Off
   113112013     Camp Activation 4           Annual Leave
   113012013     Camp Activation 4           CONTROL1           E/W 6
   112912013     Camp Activation 4           CONTROL1           E/W 6
   112812013     Camp Activation 4           CONTROL1           E/W 6
   1/2712013     Camp Activation 4           CONTROL 1          E/W 6
   112612013     Camp Activation 4           Day Off
   112512013     Camp Activation 4           Day Off
   112412013     Camp Activation 4           CONTROL1           E/W 6
   112312013     Camp Activation 4           CONTROL1           E/W 6
   112212013     Camp Activation 4           CONTROL1           E/W 6
   1121/2013     Camp Activation 4           Sick Leave
   112012013     Camp Activation 4           CONTROL 2          PIM 5
   111912013     Camp Activation 4           Day Off
   111812013     Camp Activation 4           Day Off
   111712013     Camp Activation 4           CONTROL1           16:00-22:30
   111712013     Camp Activation 4           Comptime Used      22:30-00:00
   111612013     Camp Activation 4           CONTROL1           E/W 6
   111512013     Camp Activation 4           CONTROL1           EIW 6
   111412013     Camp Activation 4           CONTROL 2          PIM 5
   111312013     Camp Activation 4           CONTROL 2          PIM 5
   111212013     Camp Activation 4           Day Off
   111112013     Camp Activation 4           Day Off
   111012013     Camp Activation 4           CONTROL1           1400-22:00
   11912013      Camp Activation 4           CONTROL2           PIM 5
   11812013      Camp Activation 4           CONTROL2           PIM 5
   1/712013      Camp Activation 4           CONTROL 2          PIM 5
   11612013      Camp Activation 4           CONTROL 2          PIM 5
   11512013      Camp Activation 4           Day Off
   11412013      Camp Activation 4           Day Off
   11312013      Camp Activation 4           CONTROL1           E/W 6
   11212013      Camp Activation 4           CONTROL 2          PIM 5
   11112013      Camp Activation 4           CONTROL 2          PIM 5
   1213112012    Camp Activation 4           CONTROL 2          PIM 5
   1213012012    Camp Activation 4           CONTROL2           14:00-22:00
   1212912012    Camp Activation 4           Day Off
   1212812012    Camp Activation 4           Day Off
   1212712012    Camp Activation 4           CONTROL 2          PIM 5
   1212612012    Camp Activation 4           CONTROL2           PIM 5
   1212512012    Camp Activation 4           CONTROL 2          PIM 5
   1212412012    Camp Activation 4           CONTROL 2
   1212312012    Camp Activation 4           CONTROL2           PIM 5
   1212212012    Camp Activation 4           Day Off
   1212112012    Camp Activation 4           Day Off
   1212012012    Camp Activation 4           CONTROL1           E/W 6
   1211912012    Camp Activation 4           CONTROL1           E/W 6
   1211812012    Camp Activation 4           CONTROL1           E/W 6
   1211712012    Camp Activation 4           CONTROL1           E/W 6
   1211612012    Camp Activation 4           MOBILE 2           E/W 6
   1211512012    Sanitation                  Day Off
   1211412012    Sanitation                  Annual Leave

712612016 4 01:54 PM
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 91 of 153




                   EXHITBIT
                      J
      Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 92 of 153

                                                  U.S. Department of Justice


                                                  Federal Bureau of Prisons


                                                   Washington, DC 20534

                                                   August 19, 2016


Reshawn Armstrong
1130 University Boulevard, #B9-620
Tuscaloosa, Alabama 35401

            Re:   Armstrong v. United States Department of Justice
                  EEO Complaint No. BOP-2015-02217

Dear Ms. Armstrong:

     Enclosed is a revised electronic copy of the Complaint File,
including the Report of Investigation, for the above mentioned
Complainant for your Equal Employment Opportunity Commission
administrative hearing at the Birmingham District Office.

     If you have any questions, please contact this office at (202)
514-6165.


                                               /jc;J,ely,/

                                          I
                                              '     /    ' '
                                          (/ //L/_,,./_,,,_-~ /
                                                        //     //
                                                                 //

                                                                      /
                                                                          .
                                                                              /
                                                                                   //;/}
                                                                                  ..   '/

                                      7 ~-
                                     ,/
                                                     Martin Hill
                                                   Supervisory Attorney
                                 /




Enclosure


cc:   Teresa Lavatai
      3139 Arbor Lane
      Tuscaloosa, Alabama     35405

      Robert Abraham, Supervisory Attorney
      CAO
     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 93 of 153

                                U.S. DEPART OF JUSTICE
                                 BUREAU OF PRISONS

                            REPORT OF INVESTIGATION
                             (CASE NO. BOP-2015-02217)

                                 Discrimination Complaint
                                            of
                                   Reshawn Armstrong

I.   The Complaint

     A.    Complainant's Position:

           Senior Officer Specialist, GS-007-08

     B.    Location Involved:

           United Stated Department of Justice
           Federal Bureau of Prisons (BOP)
           Federal Correctional Institution (FCI)
           11070 Highway 14
           Aliceville, Alabama 35442

     C.    Nature of Action giving rise to complaint:

           Reference checks; Timekeeping; Official Time

     D.    Date(s) of Alleged Discrimination:

           August 21, 2015-November 23, 2015

     E.    Kind of Discrimination Alleged:

           Sex (female) and Reprisal (EEO activity)

     F.    Date of Formal Complaint:

           1. December 1, 2D 15
           2. December 12, 2015 (Amendment)

     G.    Responsible Management Officials (RMOs):

           1. Arcola Washington-Adduci, Warden
           2. Sekou Ma'at, Associate Warden (AW)
           3. Donald Zielenski, AW




                                        000002
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 94 of 153

              4. William Johnson, Captain (CPT)
              5. Demetrius Rosado, Administrative Lieutenant (LT)

11.    The Investigation:

       A.     Investigator Assigned:

              Dennis Kurzydlo, Contract Investigator
              JDG Associates, Inc.
              27 Scenic Loop Road
              Boerne, Texas 78006

       B.     Date Case Received for Investigation:

              January 25, 2016

       C.     Dates of Investigation:

              March 22, 2016 -July 15, 2016

       D.     Date Report oflnvestigation Submitted:

              July 20, 2016

       E.     Place oflnvestigation:

              Telephone and Interrogatories

III.   Issues in Complaint

       A.   Specific Allegations:

            In a letter dated January 6, 2016, from Mina Raskin, EEO Officer, the following
            issues were accepted for investigation:

            Specifically, you claim the Bureau unlawfully discriminated against you on the bases
            of your sex (female) and reprisal (EEO activity) when:

               I. On August 21, 2015, you became aware that you were subjected to false and
                  derogatory reference checks that interfered with your application for
                  employment within the Agency.

               2. From October 2015 to November 12, 2015, you have experienced problems
                  with your post assignments, and had 10 hours of annual leave removed from
                  your account. (Amendment)




                                          000003
             Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 95 of 153

                  In a letter dated February 11, 2016 from Mina Raskin, EEO Officer, the complaint
                  was amended to include the following issue:

                      3. You allege that you were discriminated against on the basis of sex (female)
                         when you were denied overtime pay for the date of November 23, 2015, (the
                         date mediation was held on your day oft) and your request for official time to
                         work on your EEO Complaint was ignored.

             B. Management's Response:

                  1. Management denies discriminating against the Complainant in any manner.
                     Management explains the ratings on the vouchers and identifies approved raters.
                     An administrative error may have been made regarding Complainant's
                     disciplinary action.. Management advises the vouchers were not completed based
                     on Complainant's gender or EEO activity.

                  2. Management denies discriminating against the Complainant in any manner.
                     Management advises action was taken to address problems Complainant was
                     having on her post Time and Attendance records were provided by Management
                     to show the outcome of her complaints. Management states the problems on her
                     post and the time and attendance issues were not because of Complainant's
                     gender or EEO activity.

                  3. Management denies discriminating against the Complainant in any manner.
-~--                 Management advises no request for overtime submitted by Complainant was
                     found and they were not aware of a request. Management doesn't recall her
                     request for official time and states approval would be made by her supervisor who
                     has retired and is not available for comment. Management states Complainant-not
                     receiving overtime pay or not receiving official time was not because of her
                     gender or EEO activity.

       IV.   Remedies Sought by the Complainant

             I.    Correct all vouchers.
             2.    Promotion to Correctional Counselor with back pay.
             3.    Monetary compensation for emotional distress.
             4.    Punitive damages.
             5.    Letter of apology from the Warden.

       V.    Informal Adiustment/ Resolution of Complaint

             An unsuccessful attempt was made through EEO Counseling and Alternative Dispute
             Resolution (ADR) to informally resolve this complaint.




                                                 000004
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 96 of 153

VI.    Other Information Related to the Complaint

       None, other than identified herein.

                                     Affidavits and Statements

Resllawn Armstrong (the "Complainant") (female, no prior EEO activity) is employed as a
Senior Officer Specialist (SOS), GS-8, at FCI Aliceville. She states she has been with the BOP
for over nine years, starting as a Correctional Officer (CO) at the Federal Correctional Complex
(FCC), Coleman, Florida. She states she was there for almost two years and ihen transferred to
FCI Tallahassee, Florida as a Senior Officer (SO). She continues that she stayed there a little
over three years and then transferred to FCI Aliceville during August 2012. She notes she
arrived at FCI Aliceville as a GS-7 and was promoted to GS-8. Complainant states as a SOS, -she
works for various LTs and that during the period of August - November, 2015, she worked
under CPT William Johnson. She states Sekou Ma'at was the AW and that he left in September
2015 and AW Margaret Rehennan filled in until a new AW was named. Complainant states
Warden Arcola Washington-Adduci is presently the Warden and that she was the Warden during
the period of August- November 2015. (Exhibit 7)

Complainant identifies that she is a female. She states this is the first time she has filed an EEO
complaint and because she filed an EEO complaint standing up for her rights, she is now having
problems. She states she made management aware of her problems a.Tld they are just ignoring it.
(Exhibit 7)

Arcola Washington-Adduci (female) is the Warden GS-15, at FCI Aliceville. She states she
has been in this position since February 2012. She notes she hired Complainant as a CO at FCI
Aliceville. (Exhibit 8)

Warden Adduci states she is aware Complainant is a female. She states she learned of
Complainant's EEO activity when notified by the EEO Counselor. She states she has not treated
Complainant differently because of her gender or EEO activity and notes she has very little
contact with Complainant. (Exhibit 8)

Sekou Ma'at (male) is the AW, GS-14, at FCC, Butner, North Carolina. He states he has been
with the BOP since 2000 and in his current position since August 2015. He states he was at FCI
Aliceville from May 2012 to August 2015. He states during that time, he was over the Custody
Department and Complainant was a CO. He states he was in Complainant's chain of command
and that he knows Complair.ant. AW Ma'at states Warden Washington-Adduci was his
immediate supervisor (Exhibit 9)

AW Ma'at states he learned of this EEO complaint when interviewed by the EEO Counselor. He
states he did not treat Complainant any differently because of her gender or her EEO activity.
(Exhibit 9)

Donald Zielenski (male) is the AW, GS-14, at FCI Aliceville. He states he has been in this
position since November 30, 2015. He states he met Complainant one time. (Exhibit I 0)




                                             000005
              Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 97 of 153


·-     AW Zielenski states he is aware that Complainant is a female CO. He states he learned of
       Complainant's EEO activity during the week of July 15, 2016. He states he did not treat
       Complainant differently because of her gender or EEO activity. (Exhibit 10)

       Demetrius Rosado (male) is a LT, GS-11, at FCI Aliceville. He states he has been with the
       BOP since October 1996, a LT since January 2007 and at FCI Aliceville since November 2012.
       LT Rosado states he is the Administrative LT and explains he sets the schedules for the COs to
       include annual leave if requested through the annual leave procedure. LT Rosado explains
       requests for leave once the schedule is released are made by the shift supervisor. LT Rosado
       states he was the Administrative LT during the period of August to November 20 i 5 and that his
       immediate supervisor was CPT Johnson. He states he was a LT over Complainant, but not her
       immediate supervisor. He states he knows Complainant. (Exhibit 11)

       LT Rosado states he is aware Complainant is a female and that he learned of her EEO activity
       recently when scheduled for an interview. He states he did not treat Complainant differently
       because of her gender or EEO activity. (Exhibit 11)

       Kylie Tisdale (female) is the Human Resource Manager (HRM), GS-12, at FCI Aliceville. She
       states she has been in this position for just over two years. She states she knows Complainant
       and that her relationship to Complainant is that she is the HRM. (Exhibit 28)

       Issue 1: On Augnst 21. 2015. you became aware that you were subjected to false and
                derogatory reference checks that interfered with your application for employment
·-..            within the Agency.

       Complainant states she waited three years before applying for positions as she believes once
       you get a positon, you stay in that for a while. Complainant states she has been applying for
       positions as LTs, Counselor and Case Manager outside of FC! Aliceville. She states when she
       started applying for positions she did not understand why she was not getting selected. She
       states before she started looking for her vouchers, she went to AW Ma'at and to Warden Adduci
       and spoke to them about not getting selected. She states when she spoke with AW Ma' at, she
       asked him what she could do to make herself better so she could get selected. She continues that
       AW Ma'at told her she was an excellent worker and that she will make a great counselor and LT.
       She states he noted that with FCI Aliceville being a female institution and with the PREA law
       coming in effect, they really needed females there. She states he asked if she thought of putting
       in for LT there at FCI Aliceville and that when she replied she was not interested in that, he
       looked like he was offended by what she said. (Exhibit 7)

       Complainant states she continued to apply for other jobs and still was not being selected so she
       went to speak with War<len Adduci and asked her what she could to improve herself. She states
       Warden Adduci replied that she had only two calls about Complainant, but she could not
       remember the institutions or what she said. Complainant states Warden Adduci told her it just
       was not her time. She continues that she did not know why Warden Adduci said that and she
       decided it was time to look at her vouchers for the selection process. (Exhibit 7)




                                                 000006
              Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 98 of 153

      Complainant states when she received the vouchers she noticed remarks such as "not obseI"Yed"
·•P   or "average" and that some reference checks checked more than one category. She states there is
      also a question on the reference check about disciplinary action within the last two years and that
      "yes" was put down. Complainant maintains she never had any disciplinary action and that her
      evaluations have always been "Excellent" and "Outstanding!' She concluded she was not
      selected as they were relying on her vouchers. Complainant reports she found a voucher where
      they contacted a friend of hers for a reference and that the friend called her and told her that as
      well. Complainant maintains vouchering is to be done by the Warden, AW or CPT. She states
      she was upset when she reviewed the vouchers because none of that was true. She states based
      on what AW Ma'at told her, she felt they were trying to keep as many females there as they
      could. She states they went to the extreme to lie on her voucher about her having dis\;ipiinary
      action and that they had not observed her. She repeats that she was there since 2012. She notes
      she had an open investigation during 2013, but that as far as she knows, that was closed.
      Complainant states there were five vouchers that say "yes" to her having disciplinary action and
      one that said she had an "open case" on it. Complainant states they also gave her lower ratings
      when they reported her as "average" and she has "Excellent" and "Outstanding" evaluations.
      (Exhibit 7)

      Complainant states she had the union check with management regarding the reference checks
      and that management agreed they made a mistake and that it was done in error. She provided
      documents showing this conversation. Complainant maintains this was done deliberately as there
      could not be that many mistakes. Complainant states the reference check is conducted over the
      telephone and usually the AW gives the information and someone on the other phone writes
      down the report. She claims management has said that maybe the person on the phone heard
=     wrong. She maintains they still represent the Agency and comments that not all these people can
      hear something that was never said. She states her name bas been slandered. (Exhibit 7)

      Complainant states the fact that reference checks were made indicates she was rated in the "Best
      Qualified" group for selection. She states the selections were made and the mistakes cannot be
      corrected. She states no offer was made to correct the mistake. · Complainant states she does not
      believe it was a mistake, but believes she was discriminated against because the institution is
      having a hard time getting females. She notes under PREA, a male CO is not allowed to pat
      search a female inmate unless it is an emergency. She states many staff ieft after the activation
      of the institution, but she did not and was there for three years before applying for positions. She
      states she should not be blamed for not wanting to apply for positions at FCl Aliceville. (Exhibit
      7)

      Complainant states she did see some positive reference checks from a couple of LTs who were
      acting CPT. She states the ratings were all "Above Average." (Exhibit 7)

      Warden V\!ashington-Adduci states she bas no knowledge of the alleged false and derogatory
      reference checks. She states she bas never given a false or derogatory reference check to anyone
      regarding Complainant or any staff. Warden Adduci states she did not have any discussion with
      AW Ma'at about reference checks he may have done regarding Complainant. She advises she
      has no concerns about LTs doing reference checks as they are the COs' supervisors. She states




                                                 000007
              Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 99 of 153

      Complainant did not speak to her about the reference checks. Warden Adduci states there are
      one hundred and seventeen female staff at FCI Aliceville. (Exhibit 8)

      AW Ma'at reviewed reference checks he completed in June and July of 2015. He states in
      regard to the section on disciplinary action, his understanding from Warden Adduci during
      meetings was that Complainant had been involved in a domestic violence dispute and was
      incarcerated. He states typically when that happens, the Warden will send that information in for
      investigation and he was net sure if Complainant received disciplinary action. He states he
      completed the reference checks based on the information he had at that time. AW Ma'at states
      that a person can still be promoted with disciplinary action as the same disciplinary policy
      applies at all institutions. He states it does not preclude her from selection as she made the Best
      Qualified list, but that would be determined by the Selecting Official. (Exhibit 9)

      AW Ma'at states he recalls Complainant came to him and asked what does she need to do to get
      promoted and that he told her part of career promotion is being in different positions where
      people are able to see her skill level. He states on many of the questions he answered either "not
      observed" or "average" because Complainant was working the Rear Gate. He states when you
      work the Rear Gate, typically you do not see that person ail that much. He states it is not highly
      visible 1ike the Front Lobby, the Control Center, the Special Housing Unit (SHU) or the
      Compound Officer. He states most of the Executive Staff do not go to the Rear Gate. unless it is
      on a routine walk-through or tour. He states he told her if she was interested in moving up and
      going different places, she prnbably wanted to be in some more high visibility positions. AW
      Ma'at states he doesn't recall discussing positions at FCI Aliceville or being offended when
      Complainant "declined" to apply for positions at FCI Aliceville. He states he doesn't recall
.._   discussing being at a female institution and the need for females to stay there. (Exhibits 9, 29)

      AW Ma'at states Complainant was working the Rear Gate and that is important to the safety and
      security of the institution, but she was not speaking or communicating with inmates, dealing with
      disturbances or dealing with anxious inmates and things of that nature. He states as far as
      "Communication," Complainant spoke well and as far as "Technical Expertise," Complainant
      knew how to work the Rear Gate. He states he never saw her write or see her administrative
      skills, so he did not know those. As far as "Responsiveness," he states Complainant was noi
      responsive to him in terms of deadlines and expectations. (Exhibit 9)

      AW Ma'at states he does not recall that Complainant spoke to him about the reference checks
      after she received them. (Exhibit 9)

      AW Ma' at states typically it is the CPT or LT that provides the first-line supervisor reference,
      then the AW and then the Warden. AW Ma'at states that if the Captain is not available for a
      reference check, it is acceptable for L Ts to complete the reference check as they are the fast line
      supervisor. (Exhibit 9)

      LT Rosado states if calls for reference checks are forwarded to LTs, they conduct reference
      checks. l!e states he does not do reference checks and never has done any for Complainant. LT
      Rosado states acting LTs should not do reference checks as they would not be authorized to take
      that call. (Exhibit 11)




                                                 000008
            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 100 of 153


      Issue 2: From October 2015 to November 12, 2015, you have experienced problems with
               your post assignments. and had 10 hours of annual leave removed from your
               account.

      Complainant states that there was a holiday on September 8, 2015, and she wa~ working the
      Rear Gate post. She states she should have been off because the Rear Gate is closed on holidays,
      but she was scheduled to work. She states she wanted the day off. Complainant states because
      she works a compressed schedule and based on the Master Agreement people who have the
      holiday off get a day off in lieu of the holiday. She states she had to work and she received
      holiday pay for working. She states she did not want to work and wanted her day off. (Exhibit
      7)

      Complainant states fais is a grievance she filed because ever since she filed her EEO complaint,
      she has been having problems. She continues that when management found that she was going
      to file a grievance, they went back into the roster program and changed it and then lied to the
      union and told them Complainant was paid overtime, when she was not. Complainant states
      CPT Johnson came to her and asked how they could settle the grievance, but that it was not
      resolved. Complainant states they were retaliating against her and giving her a hard time.
      (Exhibit 7)

      Complainant states she does not know who made the changes to her schedule and that it was the
      CPT or the LTs who were able to go in and make changes. She states the Administrative LT
      should be making the changes, but Operations and Activities LTs also make changes. She states
-.-   she complained to the Ad.'Tlinistrative LT who advised he didn't know who made L'ie changes
      and he just left the schedule as it was. (Exhibit 7)

      Complainant states during October 2015, she was scheduled for firearms training but was not
      feeling well so she did not go to work. She states she believes this was Wednesday of the last
      week in October. She states she spoke with CPT Johnson when she came back to work and
      advised him she needed to be re-scheduled for firearms training because she missed that day.
      She advises he told her it was the last week of firearms training and she would have to come in
      on Friday, a day she was scheduled off from work on leave. She states she believes this was
      October 30, 2015. She states she sent Administrative LT Rosado an e-mail advising him she
      would be coming in for training on that Friday and not taking annual leave. She continues that
      she went to firearms training and LT Rosado was in the same class as her, so he knew she was at
      work. She states they took annual leave and when she told them about it, they did not even try to
      give her back her annual leave. She states she still has not gotten back the annual leave. (Exhibit
      7)

      Complainant states that she found out there was firearms training the foliowing week and she
      could have gone then. She states she did not want to give up her scheduled annual leave but did
      so based on what CPT Johnson told her. Complainant states this is harassment where
      management does not care and is doing things and not trying to correct things. She states they
      are supposed to have open communication but that when she sends e-mail, the majority of time


--
                                                 000009
              Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 101 of 153

       they do not open the e-mail. She states when she tries to call them, they do not answer ihe
.,,.   phone. (Exhibit 7)

       Complainant' talked about problems she experienced while working her post at the Rear Gate.
       She states some staff wanted to use the Rear Gate as a main entrance. She states she told staff
       they were supposed to go through the Front Lobby because they have chits they turn over if they
       are in or out of the institution. She states this is for use if something happens like a riot as it
       allows the Control Center to know who is inside the institution. She continues that some staff
       would come back there anci harass her because she would not let them come through and she
       would have to get permission from her supervisor. She states she would call her supervisor and
       tell them what was going on, but they would not do anything. Complainant states she had one
       staff member who basically went and got a BOP vehicle just to come into the institution. She
       describes he was saying he was coming in to pick up the trash compactor, but once he came
       through the rear gate, he got out of the vehicle and gave the key to another staff member and then
       walked to his office. She concludes he basically just used a vehicle to get inside the institution.
       (Exhibit 7)

       Complainant reports another incident on or about October 8, 2015, in which a staff member
       nearly blocked her from leaving the Rear Gate office because he was upset she would not let him
       come out with a vehicle because he did not have an escort to clear him. She states when sbe told
       him she had to call a LT, he became verbally aggressive saying how they all wear blues there
       a.Tld that it did not make sense. She states his escort came, she cleared the vehicle and she then
       went to her office to call the Control Center to tell them to open the gate so the vehicle could
       come in. She states she saw the staff member coming back to her office so she approached the
-      door and he blocked her from exiting the office, asking why she was not talking. Complainant
       states she told him several times to move out of her way and he did not until the escort told him
       to get back to the truck so they could leave. Complainant states she reported the incident to CPT
       Johnson and thought something would be done immediately, but nothing was done. She states
       she then decided to write a memorandum and still nothing was done. She states she reported this
       to CPT Johnson, her AW and Warden Adduci, and nothing was done. She believes this was
       retaliation for filing her EEO complaint. She reports she was assigned to the Rear Gate during
       mid-2014 and problems didn't start until after she filed her EEO complaint. (Exhibit 7)

       Warden Washington-Adduci states an e-mail was copied to her in reference to Complainant
       working the holiday schedule. She states the issue was given to the AW and CPT for follow-up
       and according to the CPT, the issue was resolved. (Exhibit 8)

       Warden Adduci states she does not recall any specific issues, but recalls Complainant was
       having arguments with numerous staff. She states the CPT and the AW were directed to the
       Rear Gate on numerous occasions to resolve issues betv\leen Complainant and other staff. She
       states the supervisor is notified of any incidents. (Exhibit 8)

        AW Ma'at states he was not aware of any problems Complainant was having at the Rear Gate.
       (Exhibit 9)




                                                  000010
           Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 102 of 153

     LT Rosado states he does not know about problems with Complainant's schedule for the holiday
     on September 8, 2015. He reports the Rear Gate is closed on holidays and when this happens,
     staff can have the day off, but at the discretion of the CPT. He states he does not know why
     Complainant did not have the day off. (Exhibit 11)

     LT Rosado states he has no knowledge of the incidents with staff reported by Complainant.
     (Exhibit 11)

     LT Rosado states the arrangement for Complainant to go to the range and not take annual leave
     was hetween her and the CPT. He states he recalls Complainant was at training because he was
     also there. (Exhibit 11)

     Issue 3: You allege that you were discriminated against on the basis of sex (female) wh~n
              you were denied overtime pay for the date of November 23, 2015, (the date
              mediation was held on your day off) and your request for official time to work on
              your EEO Complaint was ignored.

     Complainant states she received notice from her attorney about a week before that they had
     ADR for her informal EEO complaint on November 23, 2015, which was a Monday. She recalls
     thinking that that was the day she was going out of town. She explains that was her regular day
     off and also was the week she was supposed to have her vacation. She states she was actually
     going to leave the Friday before when she got off work, so it shortened her vacation two days.
     Complainant states management waited until it went past ninety days and she felt like they
     waited for that particular week because they knew she was on vacation. She speculates maybe
-.   they did not want her to be there, even though she put on the form that she wanted to be present.
      She continues the mediation lasted two hours and she submitted a request for two hours of
     overtime, not counting the driving time or anything else. She states she sent the request to the
      CPT, HRM Tisdale, the AW, and Warden Adduci and that they opened it, but ignored it. She
     states she believes BRM Tisdale sent the request to LT Rosado teliing him Complainant was
     entitled to two hours, but reports she never got paid. She states she later found out from the EEO
      Counsellor that if they schedule the mediation on your day off, you are supposed to get paid the
     whole day. She states she never got paid for that day and still has not. She states this is
     retaliation for filing an EEO complaint. (Exhibit 7)

     Complainant states that a couple of days after she received a letter dated January 6, 2016, from
     the EEO Office that her case was going to be assigned to an Investigator, she wanted time to
     work on her case and get everything together. She states she sent an e-mail, a memo and even
     the form requesting official time and they opened the e-mail and ignored her request. She states
     this was sent to the Warden, the AW, the CPT and HRM Tisdale. She states nothing was retuned
     as denied or anything. She acknowledges that when HRM Tisdale returned from vacation, she
     asked Complainant if she got a response and Complainant advised she had not, but nothing
     further was received. (Exhibit 7)

     Complainant states she is not sure who approves requests for Official Time so she sent it to
     everyone and did not hear anything. She states the only official time she received was for the
     interview with the Investigator. Complainant states this is retaliation for filing an EEO




                                                000011
           Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 103 of 153

    complaint. She states nobody said anything to her about filing an EEO complaint and possible
    retaliation for that. (Exhibit 7)

    Warden Washington-Adduci states she has no knowledge of Complainant's request for
    overtime pay as this would be handled with the Captain and AW. She states the same is true of
    Complainant's request for official time. She notes the supervisor can approve requests for
    official time. (Exhibit 8)

    AW Zielcnski states he does not recall any request from Complainant for official time and that
    this is granted by the CPT. (Exhibit I 0)

    LT Rosado states he was not aware Complainant attended ADR on November 23, 2015 alld that
    no request for overtime came to him. (Exhibit 1I)

    LT Rosado states he has no knowledge of Complainant's request for official time and that
    official time requests go to the CPT. (Exhibit I l)

    HRM Tisdale states she provided notice on December 4, 2015, via e-mail to CPT Johnson, LT
    Rosado, AW Reherman, Warden Washington-Adduci and Complainant stating, "Please note that
    the employee is entitled to two hours of overtime. Purpose: Mediation Meeting." (Exhibit 28)

    HRM Tisdale states she received e-mail from Complainant requesting ten hours of Official Time
    to work on an EEO complaint that had been sent to CPT Johnson, Warden Adduci and AW
    Zielenski. She states she forwarded the e-mail to CPT Johnson to ensure awareness. HRM
-   Tisdale continues she was absent from the office and upon her return on January 11, 2016, due to
    additional e-mail from Complainant, she followed up to see if a response was provided. She
    states Complainant told she had not received a response so she sent another e-mail to CPT
    Johnson, LT Rosado and a copy to AW Zielenski stating, "Good Morning. Please review the
    employee's request below. Once a decision has been made, please advise HR." She adds an
    employee's supervisor is responsible for reviewing requests for official time and approving or
    denying the request. (Exhibit 28)

    Other evidence:

    The Agency provided an Organizational Chart of Correctional Services at FCI Aliceville, which
    is at Exhibit 12.

    The Agency provided information about Complainant's position as noted by a Notification of
    Personnel Action dated October 2, 2012 and a Position Description for Correctional Officer
    (Senior Officer Specialist), which are at Exhibits 13 and 14.

    Exhibits 15, I Sa, 15b and 15c have documents submitted by Complainant in support of her claim
    which include Reference Checks, correspondence, memoranda regarding incidents and
    harassment and minutes from a Labor Management Relations meeting.

    Exhibit J6 has Reference Checks provided by the Agency.




                                              000012
            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 104 of 153


      The Agency provided Time and Attendance Records for Pay Period 18 (September 6 - 19,
      2015), Pay Period 21 (October 18 - 31, 2015) and Pay Period 23 (November 15 - 28, 2015),
      which can be found at Exhibit 17.

      Exhibit 18 has a formal grievance filed by Complainant and received on September 18, 2015,
      regarding Holiday Pay.

      Exhibit 19 has a report of Complainant's prior EEO activity.

      Exhibits 20, 21 and 22 has BOP Program Statements regarding Discrimination and Retaliation
      Complaints Processing, Anti-Discrimination and Anti-Harassment.

      Exhibit 23 has BOP policy regarding Standards of Employee Conduct.

      Exhibit 24 has Article 19 of the Master Agreement addressing Annual Leave.

      Exhibit 25 has the request for Agency documents and Agency response.

      Exhibit 26 has an Investigator Memo for the file regarding witnesses who were not interviewed.




~--




                                                 000013
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 105 of 153

                                         TABLE OF CONTENTS

Exhibit I:      Formal Complaint of Discrimination; dated December I, 2015, and electronic
                request for amendment, dated January 14, 2016.

Exhibit 2:      EEO Counselor's Report, dated December 1, 2015.

Exhibit 3:      Letter Acknowledging Receipt of Complaint, dated December 23, 20] 5.

Ex!:'Jbit 4:    Revised Letter of Accepta.'lce oflssue, dated March 2, 2016.

                a Letter of Acceptance ofissue, dated January 6, 2016.
                b. Correspondence from Mina Raskin, EEO Officer, to Complainant, dated
                   February i 1, 2016, regarding dissatisfaction with Letter of Acceptance.
                c. Letter of acknowledgment and acceptance of request of amendment from Mina
                   Raskin, EEO Officer, to Complainant, dated February 11, 2016.

Exhibit 5:      Memorandum for Warden Arcola Washington-Adduci, FCI Aliceville, dated
                January 6, 2016.

Exhibit 6:      Letter of Assignment to JDG Associates, Inc., Authority to Investigate, dated
                January 6, 2016.

                 a. Letter of Authorization to EEO Investigator, dated January 25, 2016.

Exhibit 7:       Sworn Statement of Complainant Reshawn Armstrong, dated March 22, 2016.

                 a. Complainant's documentation regarding her request for official time.
                 b. Complainant's documentation regarding her request for overtime.

Exhibit 8:       Affidavit by Interrogatory of Warden Arcola Washington-Adduci, Responding
                 Management Official, dated July 17, 2016.

Exhibit 9:       Sworn Statement of AW Sekou Ma'at, Responding Management Official, dated
                 May 10, 2016.

Exbbit 10: Affidavit by Interrogatory of AW Donald Zielenski, Responding Management
           Official, dated July 18, 2016.

Exhibit I I: Sworn Statement of LT Demetrius Rosado, Responding Management Official,
             dated May 24, 2016.

Exhibit 12: Organizational Chart, Correctional Services, FCI Aliceville, AL, not dated. 1

Exhibit 13: Notification of Personnel Action, Reshawn Armstrong, dated October-2, 2012.

I
    Source: Human Resources Office, FCI Aliceville, AL otherwise noted.



                                                   000014
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 106 of 153


    Exhibit 14: Position Description, Correctional Officer (Senior Officer Specialist), GS-0007-08.

    Exhibit 15: Documents submitted by Complainant in support of her Claim-Reference Checks

                a. Correspondence dated October S, 2015, to Ray Coleman, Union President, from
                   Warden A. Washington-Adduci.
                b. Memoranda regarding incidents and harassment.
                c. Labor Management Relations Monthly Meeting Minutes - October 2015.

    Exhibit 16: Reference Checks regarding Vacancies HR-N-2015-0009 (Lieutenant); MEN-2015"
                0030-0002-MP (Correctional Counselor); BSG-2015-0040-0001-MP (Correctional
                Counselor). (Source: Consolidated Staffing Unit (CSU), Grand Prairie, TX)

    Exhibit 17: Time and Attendance Records -Pay Period 18 (September 6 - 19, 2015).

                a. Time and Attendance Records - Pay Period 21 (October 18 - 31, 2015).
                b. Time and Attendance Records - Pay Period 23 (November 15 - 28, 2015).

    Exhibit 18: Formal Grievance Filed by Complainant regarding Holiday Pay, received
                September 18, 2015

    Exhibit 19: Prior EEO Activity Information of Complainant. (Source: BOP EEO Office)

    Exhibit 20: Program Statement OGC/DCE, P3713.24, "Discrimination and Retaliation
                Complaints Processing," updated June 16, 2014. (Source: BOP)

    Exhibit 21: P3713.25, BOP Anti-Discrimination Policy, dated June 16, 2014. (Source: BOP)

    Exhibit 22: P3713.26, BOP Anti-Harassment Policy, dated June 16, 2014. (Source: BOP)

    Exhibit 23: P3420.1 J, Standards of Employee Conduct, dated 12/6/2013 (Source: BOP)

    Exhibit24: Master Agreement, Article 19, Annual Leave, July 21, 2014 - July 20, 2017.
               (Source: BOP)

    Exhibit 25: Investigator Request for Agency Documents and Agency response.

    Exhibit 26: Copy oflnvestigative Plan.

    Exhibit 27: Investigator Memo for the File regarding Witnesses Not Interviewed.

    Exhibit 28: Affidavit by Interrogatory of Human Resource Manager Kylie Tisdale, Witness,
                dated July 25, 2016.

    Exhibit 29: Supplemental Affidavit by Interrogatory of AW Sekou Ma'at, dated July 25, 2016.


-
                                              000015
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 107 of 153
BOP-2015--02217

                            Affidavit by Interrogatory
                                        of
                    Kylie Tisdale, Human Resource Manager
                     Federal Correctional Institution (FCI)
                           U.S. Department of Justice
                          . Federal Bureau of Prisons
                              Aliceville, AL 35442

My name is Dennis Ku,-.zydlo, EEO Investigator for JDG Associates, Inc.
conducting the investigation into complaint number BOP-2015-02217, filed
by Senior Officer Specialist Reshawn Armstrong. The accepted issues
concerning the above referenced complaint are as stated:

Specifically, you claim the Bureau unlawfully discriminated against you on
the bases of your sex (Female) and reprisal (EEO activity) when:

     • On August 21, 2015, you became aware that you were subjected to
       false and derogatory reference checks that interfered with your
       application for employment within the Agency.

     • From October 2015 to November 12, 2015, you have experienced
       problems with your post assignments, and had 10 hours of annual
       leave removed from your account. (Amendment)

Tne case was amended on 2/11/16 to accept the following issue:

     • You allege that you were discriminated against on the basis of sex
       (female) when you were denied overtime pay for the date of
       November 23, 2015, (the date mediation was held on your day off)
       and your request for official time to work on your EEO Complaint
       was ignored.
(Note: ff you do not have any knowledge or are not aware of the specific issue, pleai,e
state so and continue to the next issue. Also, when answering questions, please provide
as much detail as possible. Thank you.)

1.     Please state your name, job title, grade and plaee of assignment.

A. Kylie Tisdale, Human Resource Manager, GS-12, FCI Aliceville.
                                                                                      Exhibita'S__ Page____L



Page! of5



                                          000494
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 108 of 153
BOP-2015-02217




2.     How long have you been in this position?

A.     2 Years and 25 Days, as of July 25, 2016.




3.     Was this your position during the period of August 21, 2015 -January 6,

2016? If not, what was your position during this time? How long were you in that

position?

A.     Yes.




4-     What was your professional relationship to Ms. Armstrong during that time?

A. .   I am the Human Resource Manager at FCI Aliceville.




S.     Do you know Ms. Armstrong? If so, when and bow did you first meet or

become aware of her?

A. Yes. I cannot recall a specific date when I first met or became aware of Ms.

Armstrong.




6.     Ms. Armstrong is alleging discrimination because of her gender? As a

comparison, what is your gender?
                                                                                         ,--. 'Q        ,,..
A.     I 2Il1 a female.                                                           Exhibit ,.-f O Page   :-1

Pagel ofS



                                       000495
     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 109 of 153
BOP-2015-02217




Issue: You allege that you were discriminated against on the basis of sex(female)
when you were denied overtime pay for the date of November 23, 2015, (the date
mediation was held on your day oft) and your request for official time to work on
your EEO Complaint was ignored. (Amendment)


7.      What do you know of Ms. Armstrong's request for overtime pay to attend

mediation on or about 11/23/15? She provided e-mail from you inquiring if that was

her day off. Did you take auy action? Please explain.

A        Yes, I provided notice on December 4, 2015 (via email) , to the ell/,ployee's

supervisor, William Johnson, Captai.'1, Administrative Lieutenant, Demetrius Rosado,

LMR Chairperson/Associate Warden, Margaret Reherman, Warden, Arcola Washington-

Adduci and Correctional Officer, Reshawn Armstrong, in which stated, "Please note that

the employee is entitled to 2 hours of overtime. Purpose: Mediation Meeting."




8.       Do you know anyihing of Ms. Armstrong requesting official time on or about

January 6, 2016 to work on her EEO complaint? I believe this was by-e-mail. She

provided e-mail from you inquiring if she received a response. Did you take any

 action? Please explain.

 A.      Yes, On January 8, 2016, Ms. Armstrong sent an<ID1ail requesting IO hours of

 Official to work on an EEO compliant to William Johnson, Kylie Tisdale, Washington

 Adduci and Donald Zielenski. Yes, I took action. On Janwny 7, 2016, at i2:59 p.m., I

 forwarded the email to Ms. Armstrong's supervisor, William Johnson, Captain, whom

 was included in the original email (dated January 7. 2016, 12:49 PM) to ensure



 !'age 3 of S                                                          !nitia&~

                                                                                 Exhibit1Ji Page   ~
                                       000496
    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 110 of 153
    BOP-2015--02217


-   awareness. I then became absence from the office. Upon my-return, due to additional

    emails from Ms. Armstrong, I followed up with her on January 11, 2016, to see if a

    response   was provided regarding her request. Ms. Annstrong replied, ''No, I received no
    response from Mac"lllgement other than you asking if there was a response provided which

    there hasn't been thus far." I then sent an email to William Johnson, Captain, Demetrius

    Rosado, Administrative Lieutenant and Cc, Donald Zielenski, Associate Warden. The

    email stated, "Good Morning, Please review the employees request below.                    Once a

    decision has been made, please advise HR."



    9.      Is there anything else, relevant to this claim, that-you would like to add?

    A.      Yes, an employee supervisor is responsible for reviewing such request for

    approval or denial (i.e., official time).




                              WITNESS STATEMENT CERTIFICATE

    I, _ __,K~y'-"li=e_.,,TI=1s"'dal=e-~, declan: under penalty of perju.-y that the preceding statement
    consisting of       5     pages is true and complete to the best of my knowledge and

    recollection.     I understand that the information I have given is not to be considered
    confidential and that it may be shown to the interested parties. I have initialed each page

    and signed the statement below.




    Signature                                                 Date Executed


    I)
                                                                                 ~
    Page 4of5                                                                    l !niti~



                                                000497
    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 111 of 153
    BOP-2015--02217


-

                                PR!YACY ACT NOTICE m COMPLAINANT INTERVIEW wrrNESSES
                                            (OTHBR THAN COMPLAINANT)
                               FOREMPLOYMENTDISC!tlMINATION COMPl.AlNT INVESTIGATIONS

                                                             GENERAL'
                 This information is provided ptll>VBll[ IO Pubfic Law 93--579 (Privacy Act or 1974).

                 Dcccmbe< 31, 1974, for individuals supplyingiofommtinn for inclusion in a sysicm of rooonls.


                                                             AUlllORITY

                 The audioril)' IO colJ<ct the infonnalioa n,quested by Ibis interview is derived from one or more of lhe
                 following: .


                 T~ S, Code offcde,a! RegulatiotlS, Section S.2 OAd 5.3; Title 29, C<>de-0r Federal Regulations,
                 Secllon 1614; ·rmcS, Uni red Stalel Code, Seeliollll 1J03 and 1304; Ti~e 42, Unired Slates Code,
                 Seelioo 200Qo.16; ...i Executive Order 11478, os amended.

                                                        PURPOSES AND USES
                 The infOIJDllion you aipply will be used along with dala dcvclopod to resolve or otherwise determine
                 die merits oflbe complaint of dismmiaatioo in the delivery of t'ederal!j, assisted or fede,ally
                 tonducted prognuqs or serviees. This lnfonollioo may be furnished lo dcsignaicd olf"""11 ond
                 employo:1 of agcnclq. and dcpattmcots of lbe Ft:rlkral Government in order to rcaolvc or olt.crwisc
                 delt:m,iDe the malts of the c:omplaint of discrimination. The information may also be disclosed lo ..y
                 -        orthe Federal Govemmeal bavutg • wodting n,laliDDShip with regard IO BOP activities, IO Ibo
                 intelligeoce -cics of the Federal Govemm<>rt, or lO otbeu for- u,es as pubHshod it, the Federal
                 Register.

                                                   EFPECTS OF NONDISCLOSURE
                 Disclosure of th• illformation sough( isvohmtary; however, fai- on the part of BOP cmployc<,s to
                 fwnish the infom1ation will result in a <fJrCCIHln by the head of Ille agency, l1I' his/her dcsignaied
                 rcp,esentati,ie, to prodoot or provide such information u is available, Faihmo IO provide the
                 information II thal time may ""1111 in the Initiation of disciplinmy praa,eding, against you, up to and
                 incloding tcnninaUon, A.pp1icams io aucb cases-may be rofuscd employment.

                 Disclosure or infonnat.ion by present or prospective Government eontracton is alto Yolnntary.
                 although failure to furnish u,e above roqU$ed lJlfonnalion where !he con"'"" so providea may n,so!t
                 in adrninillnltivc -sanction&. in<::toding dilqualification 10 enter into a contract or t OD
                 elUSling conttact


                 Signanw of Witnoss (person providlll(,SSIBfeJD;_;;;;ont~)~~~~::;:::;;.,~~~~=,d~(_---

                 Daie: ::, \      %\I ¥
                 Place:   8          Mi




    Page 5 of5                                                                                    Initials _ _ __

                                                                                                              Exhibit.2'.6_ Page ·=:=:i
                                                        000498
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 112 of 153
BOP-2015-IJ??J 7

                             Affidavit by Interrogatory
                                           of
                        Sekou Ma'at, Associate Warden
                      Federal Correctional Complex (FCC)
                           U.S. Department of Justice
                           Federal Bureau of Prisorr3
                             Butner, North Carolina

My name is Dennis KurZ-ydlo., EEO Investigator for JDG Associates, Inc.
conducting the investigation into complaint number BOP-2015-02217, filed
by Senior Officer Specialist Reshawn Armstrong. The accepted issues
concerning the above referenced complaint are as stated:

Specifically, you claim the Bureau unlawfully d.isL-riminatetl against you on
the bases of your sex (Female) and reprisal (EEO activity) when:

    •    On August 21, 2015, you became aware that you were subjected to
         false and derogatory reference checks that interfered with your
         application for employment within the Agency.

    • From October 2015 to November 12, 2015, you have cxperieoced
         problems with your post assignments, and had 10 hours of annual
         leave removed from your account. (Ameodment)

The case was amended on 2/11/16 to accept the foliowing issue:

    •    You allege that you were discriminated against on the basis of sex
         (female) when you were denied overtime pay for the date of
         November 23, 2015, (the date mediation was held on your day off)
         and your request for official time to work on your EEO Complaint
         was ignored.
(Note; Jf you do noi have any knowledge or are nol aware of lhc specific issue, pkasc
state so and continue lo the next issue. Also, when answering questions, please provide
as much detail HS possible. Timnk you.)




.Page I of 4                                                           Initials •


                                                                                    ExhibitJ)l Pagel_
                                      000499
    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 113 of 153
    BOP-2015-02217

-   l.      Pleuse state your name, job title, grade and place of assignment.

    A.     Sckou Ma.al, Associate Warden, GS-14, FCC Butner.




    Issue: On August 21, 2015, you became aware that you were subjected to false and
    derogatory reference checks (hat interrered with your upplicution for employment
    within the AgenC)'.


    2-      Ms. Annstrong mentioned that she spoke to you about her career and that

    you encouraged her to apply for positions at FCI Aliceville. She states you seemed

    offended when she dt.'Clined to appiy for positions at FCI Aliceville. Were you

    offended'! Please comment on this-

    A_      Ms. Armstrong is making an inaccurate statemenL I don't recall discussing

    positons al FCI Aliceville or being offended when she "declined" to apply for position al

    FCl Aliceville.

    3.      Ms. Armstrong continues that you spoke of PREA and with FCI Aliceville

    being a female institution, the need for females to stay there. She alleges you wanted

    females to stay there and this impacted your vouchering_ ls this accurate, please

    discuss.

    A.      Ms. Armstrong is making an inacmrdle statement I don't recall dL~cussiog being

    at a femaie institution, thi.: need foi females to stay there.

    4.      L~ there anything else, relevant to this claim, that you would like to add?

    A.      Nol ill Lhis time.


                                 WITNESS STATEMENT CERTIFICATE

    I. ____fu,kQu Ma '.m~--' declare under penalty of perjury that the preceding statement

    consisting of     __!/__     pages is true and complete to the best of my k n o ~ and

    Page2o[4                                                                initials. '


                                                                                    Exhlbi{l-1   Page   tf
                                              000500
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 114 of 153
BOP-2015-02217

recollection.   I understand duit the i nfonnalion l have given is not lo be considered

confidential and tbal it may be shown lo the interested pariies. I have initialed each page

and signed the statement below.




                                                      o-+z S-{ '-1"-- __
Signature                                           Date Executed




Page '3 of 4                                                               I nilia Is   :%1:
                                                                                        Exhibi(:}j Page ~
                                       000501
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 115 of 153
BOP-20J5-02217




                            PRJVACY ACT NOTICF. TO COMT'LAINANT INTERVIEW WITNESSES
                                          (OTHER THAN COMPLAINANT)
                          FOR EMPLOYMENT DlSCRlMlNATION COMPLAJNT1NVESTIGAT10NS

                                                         GENERAL'
              This infonnntion is proYidcd pursuani lo Public Law 93-579 (Pdvacy ,'\ct uf 1974),

              Decc:n1ber 3 I, l 974, for inciividuais supplying information for inclusion in a system of TCCOnls.


                                                                AUTitORTI'\'

              The authority to coUcct lhc infonnaiion requested hy this inten-'it::w is dcri'"ctl fro1n one or more of the
              IOUo,ving:


              Title 5, Code of fedi:rnl Rt:&,rulalio1\s, Section S.2 and 5~3; Title 1.9, Code of feder.11 Regulations,
              Sec-.tion l 614; Title S, United States Code, Seel-ions 1303 r.nd 1304: Tl"de 42, Unilcd States Code,.
              Sec.Lion 2000e~ 16; and Execulive Order I 1478, as- arnende.d..

                                                        PURPOSES AND USES
              The information You supply will be used along with duta developed lo resolve or otl1en.,,is~ determine
              the merits of the complaint of discri1nination in lhe delivery of federally o.i;siste.d or federoJly
              condilelc<l pn:rgrains or scntices. This information n1ay be furnished-to dcsigrnucd officers end
              eroployees of agencies .md dcpanmc1us of the Federal Govemn;ent in order to res-vive or olh.:n,·isc
              detenn1ne the 1n1;rits of the complaint of discri,nination. The information n1ay also be disclosed to any
              agency of the Fcdcr.tl Govcrnmt...'Tll ha\•ins a working rclolionship with .regard to BOP activities., 10 the
              intelligence ug1..-ncics ilf the Federal Government, or to others for U\ie.,;;; as publish~ in the Fc..-dera·l
              Register.

                                                   EFFECTS OF NONDISCLOSURE
              Disclosure of !he infon1ntion sough! is volunl.81)'; however, failure on the pli11 of BOP cmpioyce."i tu
              funtish the h1forn1a1ion will result in a.direction by the hca-d of the.agency, or his(her dt:..ignated
              representative, to produce or pro..,•idc such infttnnation-!tS is nvnilablc. Failure to provide (be
              ioromHll;"on ni that iilnc n1.ay result in the initiation ofdisciplinary-proccc:ding!* agnlr.sl ;1nu, up 10 r.nd
              including lci:JJ1inatio11. Applicants iJ\ such cases may be refused en1ploymcn1,

              Disclosure orinforn1atiot1 by prc.,;cnl or prospecth·c Government contractors is rJso voluntary,
              t1-llhough fa.ihue lo furnish the above requested i.nfonnation tvhcrc the contra.cl so provides may result
              in ·administrative s~ncticns, indudin,g disquifrfic.atlor. to CTJter in!c a contr?.ct or l•.!!'!!'ination of r.11
              exis1ing con1ra.:1.


              Signi:nurc of\Vhncss (person providlnr, s1~atlo•"""'"">i1}e;;;;;.!§~aai;ieeaii,;;;\3.,"°"hst!o,~~,s]L...
              Date:     C:il:75       l ':c,<>_

              Place:----·-----




Page 4 of 4                                                                                               Initials~\, __ _


                                                                                                                     Exhibit.al Page~
                                                         000502
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 116 of 153




                   EXHITBIT
                      k
     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 117 of 153




From:           AU/Corr Svcs
To:             AU/STAFF
Date:           12/7/2015 3:50 PM
Subject:        Rear Gate Procedures

With the issuance of this email, the Rear Gate will not be utilized as a general entrance or exit for
staff.
Employees may pass through the Rear Gate only during the performance of duties which require
the use of Rear Gate. General entrance or exit to the FCI will occur at the FCI Front Lobby. The
Rear Gate Officer will control traffic in and out of the institution, including commercial trucks and
institution vehicles. Visitor and inmate traffic through the Rear Gate will be authorized by the
Captain.
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 118 of 153




                   EXHITBIT
                      L
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 119 of 153




From:            Jerry Cramer
To:              Branch, Lonnie R.
Date:            12/9/2015 8:55 AM
Subject:         Re: cases

Lonnie,

This was sent to you from Agent James. See below concerning this case.

Hello Mr. Branch.

I was going through some of your cases and noticed that I sent Michael McCullough some instructions
back in January 2015, regarding how to complete this case. Basically, please interview Armstrong and
Belton and have them clarify in their affidavits specifically what transpired between the two of them on the
date of their arrest for Domestic Violence. According to their initial affidavits, they both stated that they
were arrested for "having conflicting stories and scratches." Review the police report and have Armstrong
and Belton specifically described what they did to each other (as they described to the police officer in the
police report).

Also, in the last paragraph of the "Factual Information" section of the report, please document the
following information that was provided by the Employment Law and Ethics Branch (ELE), based on their
review

"According to ELE, Armstrong and Belton were not convicted of the offense which they were charged
with, and accordingly, neither falls under the 18 U.S.C 922(9)(9)."

Please submit Armstrong and Belton's additional affidavits and the revised report to the OIA for review.

Thank you,
Jeff


»> Lonnie R. Branch 12/8/2015 10:53 AM >»
I am going down the line on open cases here. A question I had was on case OIA-2013-
05724 in the Event it states that Local Investigative Packet Deficient. Anyway to find out
what was the issue so I can get this one closed out? Thanks.
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 120 of 153




                   EXHITBIT
                      M
                     Case
Yahoo Mail - Mobile Log Book7:17-cv-01857-LSC
                             l and 2               Document 94 https://mail
                                                                 Filed 09/13/19
                                                                            .yahoo.com/Page   121 of 153
                                                                                       d/search/keyword~don%201ong/messages/ A ...




          Mobile Log Book 1 and 2

          From: Long, Don (USAALN) (Don.Long2@usdoj.gov)

          T-·
           v.    rallll@ymaii.com

          Cc:    Sarah.Blutter@usdoj.gov

          Date: Tuesday, May 14, 2019, 4:03 PM CDT




          Ms. Armstrong,



          Attached are copies of the Mobile Log Book 1 and 2 pages that we photocopied together. They are Bates
          stamped BOP_003376-79.



          Regarding any Mobile Log Book entries between June 16, 2016 and September 27, 2016, BOP has searched in
          the facility for the log book containing entries for those dates, and has not been able to locate a log book
          containing entries for those dates.



          Regards,



          Don B. Long

          Assistant United States Attorney

          Northern District of Alabama

          1801 Fourth Avenue North

          Birmingham, AL 35203

          (205) 244-2106 (phone)

          (205) 244-2171 (fax)

          Don.l.91192.@usdoj.gov




                 5.14.2019 Mobile Log Book Pages Copied Together.pd!
                 2.3MB
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 122 of 153




                   EXHITBIT
                      N
     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 123 of 153


                                              U.S. Department of Justice
                                              Federal Bureau of Prisons
                                              Federal Correctional Institution
                                              P.O. Box445
                                              Aliceville, Alabama 35442

                                              February 3, 2017



Reshawn Armstrong
Senior Officer Specialist
Federal Correctional Institution
Aliceville, AL 35442

Dear Ms. Armstrong:

On December 14, 2016, you were issued a notice that proposed you
be suspended for a period of three (3) calendar days for
Discreditable Behavior.  In making my decision, I have given
full consideration to the proposal, your written response dated
January 12, 2017, and to the evidence contained in the
disciplinary action file, which has been made available to you.
You did not provide an oral response for consideration.

In your written response, you admit that you were involved in an
"incident" with Ms. Malinda Belton. You further admit that you
and Ms. Belton were arrested by police following the incident.
It is imperative that, as a law enforcement officer, you act in a
manner which creates and maintains respect for the Bureau of
Prisons, Department of Justice, and the U.S. Government both on
and off duty. Your discreditable behavior reflects negatively on
you and the Agency as a whole and could compromise the public's
confidence and trust in the Agency.

After careful consideration, I find the charge fully supported by
the evidence in the disciplinary action file.  In determining the
appropriate penalty, I considered, among other factors, that your
performance is at an acceptable level, and you have no p r i o r ~
discipline. Therefore, it is my decision that a Letter of
Reprimand is warranted, in the efficiency of the service, and
will have the desired corrective effect.  A copy of the Letter of
Reprimand is attached to this letter.

You have the right to appeal this decision under either of the
following procedures:
      Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 124 of 153


  •   a grievance under the grievance procedure contained in
      the Master Agreement (negotiated grievance procedure);
      or

  •   a formal complaint under the Department of Justice
      Equal Employment Opportunity Commission complaint
      procedures (EEO).

If you appeal this decision, you must elect to do so under only
one (1) procedure.  You are considered to have made an election
when you timely file, in writing, a grievance under the
negotiated grievance procedure or a formal complaint with EEO.
Please ensure you elect under which procedure you wish to
proceed because, if you file under more than one procedure, the
procedure under which you timely file first shall be considered
to be your elected procedure.

If you elect to file a grievance under the negotiated grievance
procedure, you must file, in writing, no later than forty (40)
calendar days from the date you receive this letter. You should
file under Article 31 of the Master Agreement. A grievance form
may be obtained from any union steward.

You may file an EEO complaint only if you believe this decision
is based on discrimination because of race, sex, color,
religion, age, physical or mental disability, national origin,
parental status, genetic information, gender identity,
retaliation, or sexual orientation.  If you elect to file a
formal complaint of discrimination, you must contact an EEO
counselor within forty-five (45) calendar days of your receipt
of this letter.  If after counseling you wish to file a formal
complaint, the complaint must be mailed no later than fifteen
(15) calendar days after your receipt of the EEO counselor's
Notice of Final Interview. The address to which a formal
complaint should be sent is: EEO Officer, 320 First Street,
N.W., Washington, D.C. 20534. A formal complaint form may be
obtained from an EEO counselor.  The EEO Counselor for FCI
Aliceville is Zelford Thomas at (404) 635-5627 or
ZThomas@bop.gov.

Should you have any questions or need assistance in this matter,
contact Kylie Tisdale, Human Resource Manager, extension 5180.




Patricia V. Bradley
Warden
     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 125 of 153



I have received the original and one copy of this letter.
                                                           o~
                                                     Date 0-0',r-   )7
                                                          @
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 126 of 153




                   EXHITBIT
                      0
                    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 127 of 153

BP-A1076                                                           CONFIDENTIAL
MAR16                                                              REFERENCE CHECK
U.S. DEPARTMENT OF JUSTICE                                                                                              FEDERAL BUREAU OF PRISONS

Applicant: ________________ Vacancy Announcement:---------

Title/Location of V a c a n c y : - - - - - - - - - - - - - - - - - - - - - - - - - - - -

As noted in the Human Resource Management Manual (CN ***), selecting officials, or their designee, may elect to check the references of Best
Qualified or non-competitive applicants for a vacancy. The questions outlined below are required when references are checked and follow-up
questions for clarification purposes are permissible. Additionally, should the reference-checker determine that additional job-related questions are
necessary for a specific vacancy, those questions are to be added to this form and asked of all applicants who are referenced checked for that
vacancy. Care should be taken in framing questions so information being solicited would not indicate an applicant's race, color, sex, religion,
national origin. age, disability, sexual preference, genetic information, or participation in EEO activity.

A summary of the reference~checklng results for each applicant Is to be recorded on this fonn and retained in the applicable promotion
file. Results are not to be directly linked to the reference contacted.

                                                                                                     Not          Below                    Above
Current SkilVAblllty Level                                                                           Observed     Avef'f:U'le   Average    Averal'tA
Administrative Skills (e.g., establishes plans, develops systems and processes, prioritizes and
organizes work)                                                                                       n D D D
                                                                                                      D n D n
Oral Communications Skills (e.g., fosters open communications, listens, delivers presentations,
interpersonal skills, builds relationships, diplomacy)
Written Communications Skills
                                                                                                      n D n n
                                                                                                      D D n D
Technical Expertise

Responsiveness (e.g., commitment to quality, meets expectations and deadlines)
                                                                                                      n D n D
                                                                                                       D n n n
Analytical Ability (e.g .. problem solving abilities. sound judgment, ability to analyze issues)

Additional Job Related Questions/comments
                                                                                                       D D D D
Additional Job Related Questions/comments

Disciplinary Actions within last two years, if known:
                                                                                                       n            D            n D
Would you employ the individual in this position? Yes/No

Supervisory Positions Only: Leadership Skills (e.g., provides direction, fosters teamwork,           Not          Below                    Above
motivates staff, values diversity, promotes agency mission, ability to train subordinates)                                      Average
                                                                                                     Observed     AveranA                  AveranA



Supervisory Positions Only:      Is applicable mobile?
                                                                                                       n
                                                                                                     Yes
                                                                                                         n n n    No            Unknown


                                                                                                       n n n n
                                                                                       (Tltle) _ _ _ _ _ _ _ _ _ __
References: ( N a m e ) - - - - - - - - - - - - - -



                (Name) _ _ _ _ _ _ _ _ _ _ __                                         (Title) _ _ _ _ _ _ _ _ __




               (Name) _ _ _ _ _ _ _ _ _ _ __                                          (Title) _ _ _ _ _ _ _ _ _ __




                                                                  (Title): _ _ _ _ _ _ _ __
Form completed by: ( N a m e ) - - - - - - - - - -                                                     (Date):----

PDF                                                                       Prescribed by P3300
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 128 of 153




                   EXHITBIT
                              p
    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 129 of 153

                                        FCI, Aliceville
                                   ALICEVILLE, ALABAMA
                              Armstrong BPT - Daily Assignments                 Page 22

   Date           Quarterly Roster           Assignment           Shift
   312912013      Camp Activation 4          Day Off
   312812013      Camp Activation 4          OCT SHIFT 4
   312712013      Camp Activation 4          CONTROL 2            PIM 5
   312612013      Camp Activation 4          CONTROL1             E/W 6
   312512013      Camp Activation 4          CONTROL 2            PIM 5
   312412013      Camp Activation 4          CONTROL2             PIM 5
   312312013      Camp Activation 4          Day Off
   312212013      Camp Activation 4          BPT
   312112013      Camp Activation 4          BPT
   312012013      Camp Activation 4          CONTROL2             PIM 5
   311912013      Camp Activation 4          CONTROL2             PIM 5
   311812013      Camp Activation 4          Sick Leave
   311712013      Camp Activation 4          Day Off
   311612013      Camp Activation 4          Day Off
   311512013      Camp Activation 4          Day Off
   311412013      Camp Activation 4          CONTROL 1            E/W 6
   311312013      Camp Activation 4          CONTROL 2            PIM 5
   311212013      Camp Activation 4          CONTROL2             PIM 5
   311112013      Camp Activation 4          CONTROL 2            PIM 5
   311012013      Camp Activation 4          CONTROL2             PIM 5
   31912013       Camp Activation 4          Day Off
   31812013       Camp Activation 4          Day Off
   31712013       Camp Activation 4          Annual Leave
   31612013       Camp Activation 4          CONTROL1             E/W 6
   31512013       Camp Activation 4          CONTROL 1            E/W 6
   31412013       Camp Activation 4          CONTROL 1            E/W 6
   31312013       Camp Activation 4          CONTROL1             E/W 6
   31212013       Camp Activation 4          Day Off
   31112013      Camp Activation 4           Annual Leave
   212812013      Camp Activation 4          Annual Leave
   212712013      Camp Activation 4          Annual Leave
   212612013      Camp Activation 4          Annual Leave
   212512013      Camp Activation 4          Annual Leave
   212412013      Camp Activation 4          Day Off
   212312013      Camp Activation 4          Day Off
   2/2212013      Camp Activation 4          Annual Leave
   212112013      Camp Activation 4          Annual Leave
   212012013      Camp Activation 4          Annual Leave
   211912013      Camp Activation 4          Annual Leave
   211812013      Camp Activation 4          Annual Leave
   211712013      Camp Activation 4          Day Off
   211612013      Camp Activation 4          Day Off
   211512013      Camp Activation 4          Day Off
   211412013      Camp Activation 4          Annual Leave
   211312013      Camp Activation 4          CONTROL2             PIM 5
   211212013      Camp Activation 4          CONTROL 2            PIM 5
   211112013      Camp Activation 4          CONTROL2             PIM 5
   211012013      Camp Activation 4          CONTROL2             PIM 5
   21912013       Camp Activation 4          Day Off
   21812013       Camp Activation 4          Annual Leave         15:00-16:00
   21812013       Camp Activation 4          ART                  08:00-15:00
   21712013       Camp Activation 4          ART
   21612013       Camp Activation 4          ART
212312016 2:21 :32 PM
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 130 of 153

                                        FCI, Aliceville
                                   ALICEVILLE, ALABAMA
                              Armstrong BPT • Daily Assignments                     Page 23

   Date           Quarterly Roster                Assignment          Shift
                    --------                ---    -    --        -   ---   ---
   21512013       Camp Activation 4               ART
   21412013       Camp Activation 4               ART
   21312013       Camp Activation 4               Day Off
   21212013       Camp Activation 4               Day Off
   21112013       Camp Activation 4               Day Off
   113112013      Camp Activation 4               Annual Leave
   113012013      Camp Activation 4               CONTROL1            EM/ 6
   112912013      Camp Activation 4               CONTROL1            EM/ 6
   112812013      Camp Activation 4               CONTROL 1           EM/ 6
   112712013      Camp Activation 4               CONTROL 1           EM/ 6
   112612013      Camp Activation 4               Day Off
   112512013      Camp Activation 4               Day Off
   112412013      Camp Activation 4               CONTROL1            EM/ 6
   112312013      Camp Activation 4               CONTROL1            EM/ 6
   112212013      Camp Activation 4               CONTROL 1           EM/ 6
   112112013      Camp Activation 4               Sick Leave
   112012013      Camp Activation 4               CONTROL 2           PIM 5
   111912013      Camp Activation 4               Day Off
   111812013      Camp Activation 4               Day Off
   111712013      Camp Activation 4               Comptime Used       22:30-00:00
   111712013      Camp Activation 4               CONTROL1            16:00-22:30
   111612013      Camp Activation 4               CONTROL 1           EM/ 6
   111512013      Camp Activation 4               CONTROL 1           EM/ 6
   111412013      Camp Activation 4               CONTROL 2           PIM 5
   111312013      Camp Activation 4               CONTROL 2           PIM 5
   111212013      Camp Activation 4               Day Off
   111112013      Camp Activation 4               Day Off
   111012013      Camp Activation 4               CONTROL 1           1400-22:00
   11912013       Camp Activation 4               CONTROL2            PIM 5
   11812013       Camp Activation 4               CONTROL2            PIM 5
   117/2013       Camp Activation 4               CONTROL2            PIM 5
   11612013       Camp Activation 4               CONTROL2            PIM 5
   11512013       Camp Activation 4               Day Off
   11412013       Camp Activation 4               Day Off
   11312013       Camp Activation 4               CONTROL 1           EM/ 6
   112/2013       Camp Activation 4               CONTROL 2           PIM 5
   11112013       Camp Activation 4               CONTROL 2           PIM 5
   12131/2012     Camp Activation 4               CONTROL 2           PIM 5
   1213012012     Camp Activation 4               CONTROL 2           14:00-22:00
   1212912012     Camp Activation 4               Day Off
   1212812012     Camp Activation 4               Day Off
   1212712012     Camp Activation 4               CONTROL2            PIM 5
   1212612012     Camp Activation 4               CONTROL2            PIM 5
   1212512012     Camp Activation 4               CONTROL2            PIM 5
   1212412012     Camp Activation 4               CONTROL2
   1212312012     Camp Activation 4               CONTROL2            PIM 5
   1212212012     Camp Activation 4               Day Off
   1212112012     Camp Activation 4               Day Off
   1212012012     Camp Activation 4               CONTROL 1           EM/ 6
   1211912012     Camp Activation 4               CONTROL1            EM/ 6
   1211812012     Camp Activation 4               CONTROL1            EM/ 6
   1211712012     Camp Activation 4               CONTROL 1           EM/ 6
   1211612012     Camp Activation 4               MOBILE 2            EM/ 6

212312016 2:21 :32 PM
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 131 of 153

                                          FCI, Aliceville
                                      ALICEVILLE, ALABAMA
                                Armstrong BPT - Daily Assignments               Page 24

   Date            Quarterly Roster            Assignment           Shift
   -    ----   -
   12/15/2012      Sanitation                  Day Off
   12/14/2012      Sanitation                  Annual Leave
   1211312012      Sanitation                  Annual Leave
   1211212012      Sanitation                  Annual Leave
   1211112012      Sanitation                  Annual Leave
   12/10/2012      Sanitation                  Annual Leave
   1219/2012       Sanitation                  Day Off
   121812012       Sanitation                  Day Off
   1217/2012       Sanitation                  Day Off
   121612012       Sanitation                  EM/3                 EM/ 4
   121512012       Sanitation                  EM/3                 EM/ 4
   121412012       Sanitation                  EM/3                 EM/ 4
   1213/2012       Sanitation                  EM/3                 EM/ 4
   121212012       Sanitation                  EM/3                 EM/ 4
   121112012       Sanitation                  Day Off
   11130/2012      Sanitation                  Day Off
   1112912012      Sanitation                  EM/3                 EM/ 4
   1112812012      Sanitation                  EM/3                 EM/ 4
   11/27/2012      Sanitation                  EM/3                 EM/ 4
   1112612012      Sanitation                  EM/3                 EM/ 4
   1112512012      Sanitation                  EM/3                 EM/ 4
   11/24/2012      Sanitation                  Day Off
   11/23/2012      Sanitation                  Day Off
   1112212012      Sanitation                  EM/3                 EM/ 4
   1112112012      Sanitation                  EM/3                 EM/ 4
   11/20/2012      Sanitation                  EM/3                 EM/ 4
   1111912012      Sanitation                  EM/3                 EM/ 4
   1111812012      Sanitation                  EM/3                 EM/ 4
   11117/2012      Sanitation                  Day Off
   1111612012      Sanitation                  Day Off
   11/15/2012      Sanitation                  EM/3                 EM/ 4
   1111412012      Sanitation                  EM/3                 EM/ 4
   11/13/2012      Sanitation                  EM/3                 EM/ 4
   1111212012      Sanitation                  EM/3                 EM/ 4
   11/11/2012      Sanitation                  EM/3                 EM/ 4
   1111012012      Sanitation                  Day Off
   1119/2012       Sanitation                  Day Off
   1118/2012       Sanitation                  EM/3                 EM/     4
   11/7/2012       Sanitation                  EM/3                 EM/     4
   11/6/2012       Sanitation                  EM/3                 EM/     4
   11/5/2012       Sanitation                  EM/3                 EM/     4
   11/4/2012       Sanitation                  EM/3                 EM/     4
   1113/2012       Sanitation                  Day Off
   111212012       Sanitation                  Day Off
   111112012       Sanitation                  EM/3                 EM/ 4
   1013112012      Sanitation                  EM/2                 EM/ 4
   1013012012      Sanitation                  EM/3                 EM/ 4
   10/2912012      Sanitation                  EM/3                 EM/ 4
   10/28/2012      Sanitation                  EM/3                 EM/ 4
   1012712012      Sanitation                  Day Off
   10/26/2012      Sanitation                  Day Off
   10/25/2012      Sanitation                  EM/3                 EM/ 4
   1012412012      Sanitation                  EM/3                 EM/ 4
2123/2016 2:21 :32 PM
     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 132 of 153

                                         FCI, Aliceville
                                    ALICEVILLE, ALABAMA
                               Armstrong BPT - Daily Assignments           Page 25

   Date          Quarterty Roster             Assignment           Shift
                --     -   -
   10/23/2012    Sanitation                   E/W3                 E/W 4
   10/22/2012    Sanitation                   E/W3                 E/W 4
   10/21/2012    Sanitation                   E/W3                 E/W 4
   10/20/2012    Sanitation                   E/W 1                E/W 4
   10/19/2012    Sanitation                   E/W 1                E/W 4
   10/18/2012    Sanitation                   Day Off
   10/17/2012    Sanitation                   Day Off
   10/16/2012    Sanitation                   E/W2                 E/W 4
   10/15/2012    Sanitation                   Training
   10/14/2012    Sanitation                   E/W2                 E/W 4
   10/13/2012    Sanitation                   Annual Leave
   10/12/2012    Sanitation                   Annual Leave
   10/11/2012    Sanitation                   Day Off
   10/10/2012    Sanitation                   Day Off
   10/9/2012     Sanitation                   Annual Leave
   10/8/2012     Sanitation                   HOLIDAY OFF
   10/7/2012     Sanitation                   Annual Leave
   10/6/2012     Sanitation                   E/W3                 E/W 4
   10/5/2012     Sanitation                   E/W3                 E/W 4
   10/4/2012     Sanitation                   Day Off
   10/3/2012     Sanitation                   Day Off
   10/2/2012     Sanitation                   E/W3                 E/W 4
   10/1/2012     Sanitation                   E/W3                 E/W 4
   9/30/2012     Sanitation                   E/W3                 E/W 4
   9/29/2012     Sanitation                   E/W3                 E/W 4
   9/28/2012     Sanitation                   E/W3                 E/W 4
   9/27/2012     Sanitation                   Day Off
   9/26/2012     Sanitation                   Day Off
   9/25/2012     Sanitation                   E/W3                 E/W 4
   9/24/2012     Sanitation                   E/W3                 E/W 4
   9/23/2012     Sanitation                   E/W3                 E/W 4
   9/22/2012     Sanitation                   E/W3                 E/W 4
   9/21/2012     Sanitation                   E/W3                 E/W 4
   9/20/2012     Sanitation                   Day Off
   9/19/2012     Sanitation                   Day Off
   9/18/2012     Sanitation                   E/W3                 E/W 4
   9/17/2012     Sanitation                   E/W3                 E/W 4
   9/16/2012     Sanitation                   E/W3                 E/W 4
   9/15/2012     Sanitation                   E/W3                 E/W 4
   9/14/2012     Sanitation                   E/W3                 E/W 4
   9/13/2012     Sanitation                   Day Off
   9/12/2012     Sanitation                   Day Off
   9/11/2012     Sanitation                   E/W3                 E/W 4
   9/10/2012     Sanitation                   E/W3                 E/W 4
   9/9/2012      Sanitation                   E/W3                 E/W 4




2/23/2016 2:21 32 PM
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 133 of 153




                       Exhibit
                         Q
                     Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 134 of 153


                                                STERLING               L. DERAMUS
                                                    ATTORNEY AT LAW
                                                     2229      JST   AVENUE NORTH
                                                  BIRMINGHAM, ALABAMA 35203
                                                     \\.-W \I, . !J !:: RA ~At·~ L /\. W . CU :\1


OFFICE PHONE                                                                                          FAX NUMBER
(205) 504-0189                                                                                       (205) 449. 7392
EMAIL
sdcram u "ft/! de ram us 1aw. com

                                                     SEPTEMBER 11, 2015



               VIA ELECTRONIC MAIL: ztflomas@/Jop.gov

               September 11, 2015

               Mr. Thomas Zelford
               EEO Counselor
               U.S. Department of Justice
               Bureau of Prisons
               FCl Aliceville
               11070 Hwy 14
               Aliceville, Alabama 35442

               RE:        Armstrong, Reshawn v. Lynch, Loretta, Attorney General, Dep 't ofJustice
                          Informal Complaint ico Ms. Reshawn Armstrong

               Dear Mr. Zelford:

                       Pursuant to 29 C.F.R. § 1614, et seq., l writing on behalf of my client and the
               Department of the Justice, Bureau of Prison's (Agency) dedicated employee, Ms.
               Reshawn Armstrong, Senior Officer Specialist, GL-8, the Complainant in the above-
               referenced pending EEO complaint, to timely file Ms. Armstrong's amended informal
               EEO complaint (initial complaint filed with EEO office via email by Complainant on
               August 21, 2015). Please be advised that I will be representing Ms. Armstrong in this
               matter; please find attached a Power of Attorney authorizing me to act on her behalf.
               Please send all future correspondence to me at the above address (or email address) with
               a copy to Ms. Armstrong.

                          The Complaint for which Ms. Armstrong seeks resolution is as follows:

                       Since on or about April 3, 2015 and continuing to August, 2015, the Agency has
               engaged in an ongoing pattern and practice of hostile work environment and disparate
               treatment discrimination against the Complainant on the basis of her sex (female), in
               violation of her rights under Title VII of the Civil Rights Act of 1964, 42 USC 2000e, et
               seq., and 29 CFR 1614, et seq. Specific examples of the alleged ongoing harassment and
               discrimination, include, but are not limited to, the following:

                          1. On or about April 3, 2015, the Agency, by and through its Alleged
                             Discriminating Official/Responsible Management Officials (ADO/RMO) Mr.
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 135 of 153

Mr. Thomas Zelford
September 11, 2015
Pa e2


           Sekou Ma'at (Male), Associate Warden, FCI Aliceville, gave Complainant a
           derogatory and false evaluation of Complainant in order to interfere with her
           applications for employment with the Agency at other facilities. Complainant
           discovered that ADO/RMO Mr. Ma'at made these derogatory and false
           allegations on or after August 21, 2015, and thus this complaint is still timely.

        2. On or about July 7, 2015, the Agency, by and through its ADO/RMO Mr. Ma'at,
           gave Complainant a second derogatory and false evaluation of Complainant in
           order to interfere with her applications for employment with the Agency at other
           facilities. Complainant discovered that ADO/RMO Mr. Ma'at made these
           derogatory and false allegations on or after August 21, 2015, and thus this
           complaint is still timely.

        3. From on or about February, 2015 and continuing to August, 2015, the Agency,
           by and through its ADO/RMO Mr. Ma' at, gave Complainant further derogatory
           and false evaluations of Complainant in order to interfere with her applications
           for employment as a Correctional Counselor, GL-9, with the Agency at other
           facilities. Complainant discovered that ADO/RMO Mr. Ma'at made these
           derogatory and false allegations on or after August 21, 2015, and thus this
           complaint is still timely.

        4. From on or about February I, 2015 and continuing to August, 2015 the Agency
           has failed to select Complainant for the following positions due to the improper
           evaluations given by ADO/RMO Ma'at (discovered by Complainant on August
           21, 2015):

               a.    BSG-2015-0040 (UL-9 Correctional Counselor)
               b.    MEN-2015-0030 (GL-9 Correctional Counselor)
               c.    PHX-2015-0049 (GL-9 Correctional Counselor)
               d.    TDG-2015-0024 (GL-9 Correctional Counselor)
               e.    MNA-2015-0024 (GL-9 Correctional Counselor)
               f.    ATL-2015-0039 (GL-9 Correctional Counselor)
               g.    EST-2015-0022 (GL-9 Correctional Counselor)
               h.    HR-N-2015-0007 (GS-9/11 Lieutenant Position) at the following
                     locations:
                         1. FCC Coleman, FL
                         2. FCC Lompoc, CA
                         3. FCC Victorville, CA
                         4. FCC Pollock, LA
               i.    HR-N-2015-0009 (GL-9 Lieutenant Position) at the following
                     locations:
                         1. FCI Dublin, CA
                         2. MCC San Diego, CA
                         3. FPC Pensacola, FL
                         4. FCI Talladega, AL
  Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 136 of 153

Mr. Thomas Zelford
September 11, 2015
Pa e


               J.    AR0-2015-0172 (GS- 9/11 Lieutenant Position)

       In resolution of the aforementioned complaint, Complainant demands the Agency
provide the Complainant with the following equitable and monetary relief:

        1. Cease the ongoing harassment and discrimination of Complainant;

       2. Provide Complainant with one of the positions listed above, with applicable
          back pay, interest, benefits, and a clean record.

       3. Pay the Complainant an amount of liquidated damages in an amount not to
          exceed $300,000;

       4. Reimburse the Complainant for her full Attorney fees; and

       5. Provide the Complainant with any other relief to which she is entitled.

       Please process this         complaint   through     your     Alternative     Dispute
Resolution/Mediation program.

      If you have any questions regarding this matter, please do not hesitate to contact
me. Your prompt attention to this matter is appreciated.

                                            Sincerely,




cc: Reshawn Armstrong
                         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 137 of 153


                                                     STERLINCi             L. DLRAi\ll!S
                                                         1\   i   1 (Hz:-... LY 1\ i L 1\ "'
                                                              :22:29   I    \\F   'dlR!H
                                                       BIR\11'\(ll!\\1      :\! -\H\\1\ J',,?.11_~



i); i il i     l'H<i'd
( ~I)   5) :=;o-1-0 IX 'I
E .,1   , 1t




                                                          S!·Plf\lBI-R lfl.20!5



                                                     POWER OF ATTORJ'IEY

                                                                           I.

                                                      Ms. Reshawn Armstrong

                                                      1400 Village Square 81\'d

                                                     Tallahassee, Florida 32312



                                                       Phone: (850) 207-0279


                     hereby designate Sterling L. DeRamus. Attorney at Law to serve as my attorney in all
                     n1atters rciating to and/or arising out ofn1y e1nployn1ent by the fe<leral governn1enl of the
                     United States of America. I authorize all branches. agencies. appointees. officials. and
                     employees of the federal govern111enl of the United States of Amel·ica. as "ell as of the
                     governments of any Stale. County. or Municipality in the United States. to l'ully
                     co111municate with and release lO my herein designated attorney any and all infor111aiion
                     related to me and my employment hy the tcdcral government as deemed necessary. as a
                     waiver of my rights under the Privacy Act. 5 U.S.C. ~552a. This Power of Att<>rncy will
                     remain in effect until withdrawn hy me and/or my designated attorneys.
            Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 138 of 153




                                Notice of Rights and Responsibilities

You have the right to be informed of the time frames in the EEO complaint process. This form will provide you
with the Rights and Responsibilities in relation to the EEO process. The EEO Counselor will explain each or these
rights and, where noted, provide additional information in written form.

You must initial each section of this form on the line to the left. This is your acknowledgment that you have been
informed of these rights. If, after havin~ these rights uxplained to you, you ,~.dsh to proceed v,iith the Counseling
stage of the EEO process, you must sign and date the bottom of this fonn.

~        You have the right to anonymity during the counseling stage. You should be aware that the EEO
         Counselor ,vii! not share your narne, but that in some circurnstanccs the specific facts might reveal your
         identity.

         _ _ I ,vant to remain ano11y1nous during counseling. lfho\vever, I report activities that are considered a
         serious and imminent threat to life, or may result in bodily harm, or arc in violation of the law, the
         counselor may be under obligation to report such activities.

         --'\- ~ a n t to remain anonymous during counseling.


i2!}_    The EEO Counselor is not your representative. The EEO Counselor must act as a neutral and cannot act as
         an advocate for either you or the agency. You have a right to representation throughout the complaint
         process.

         __       ( choose not to have a representative at this time, I understand l 1nay choose one later.
         _)(_ <TI§ a Represe~
         Name of Representative:     c,:L
                                     .,._
                                               \
                                        !'(...j.\,-"°'
                                                       \~ · :..'C,1"',0--/'Y:\.A'.::,
                                                            () {)                 .
                                                     ,.;




         Phone Number:

         Is your representative an attorney? ¥ S


         You have the right to choose between the Alternative Dispute Resolution (ADRJ process or EEO
         Counseling. You must make this election within five days of receiving this notice. Your decision to
         choose ADR or Counseling is final. The counselor will provide you with information about the J\DR
         process. Your signature on the information sheet indicates your election.

         There are responsibilities in relation to tin1e limits both for you and lhc: agency. You have been provided a
         copy of the Notice of EEO Time Lines. Your initials indicate your receipt of this information.

         You have the right to an immediate final decision after an investigntion by the agency               111
         accordance \Vith § l 6 l 4.108(f).
          Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 139 of 153




        You have the duty to mitigate damages such as interim earnings or amounts that you could earn
        with reasonable diligence generally must be deducted from an award of back pay.

        You have the duty to keep the agency and EEOC informed of your current mailing address and to
        serve copies of appeal papers on the agency.

        Only those claims raised at the counseling stage or claims that are like or related to those that were
        raised may be the subject of a formal complaint. You may amend a complaint after it has been
        filed.

        If you are bringing this co1nplaint as a class agent, you have been provided a copy of the Notice of
        Rights and Responsibilities in a class action. If you are not bringing this complaint as a class
        agent, please write NIA in the line at left.

        Rejection of an agency's offer of resolution made pursuantto § 1614. l 09(c) may result in the
        limitation of the agency's payment of attorneys' fees or costs.

        The agency is required to consolidate two or more complaints filed by the same complainant after
        appropriate notice to the complainant.§ 1614.606. When a complaint has been consolidated with
        one or more earlier complaints, the agency shall complete its investigation within the earlier of
        180 days after the filing of the last complaint or 360 days of the filing of the first complaint.
        However, you may request a hearing before an EEOC Administrative Judge at any time after 180
        days of the filing of the first complaint.

        If you are employed in a federal agency subject to the provisions of§ 7121 (d); and you are
        covered by a collective bargaining agreement you must choose EITHER to have your aliegations
        of discrimination addressed in the negotiated grievance procedure with a caution that the
        opportunity to raise allegations of discrimination ~ ill be lost if not raised in the grievance process;
                                                             1



        OR, to have your allegations of discritninalion addrcssl:<l under lhc EEO process. If you arc
        covered by the collective bargaining agreement, you have been provided a copy of the Negotiated
        Grievance Procedures Notice. Your initials acknowledge this receipt. If you are not covered by
        the collective bargaining agreement. please write NI A on the initial line .

.21:_   A mixed case is one which alleges discrimination in connection with a claim which is also
        appealable to the MSPA. If you have standing to file an appeal to the MSPA and the allegations
        which form the basis of the discrimination complaint can be appealed to the MSPB, you must
        choose the forum in which you wish to proceed. If your co1nplaint qualifies as a mixed complaint,
        you have received a copy of the Notice of Mixed Complaint. Your initials acknowledge this
        receipt. If your complaint is not a mixed case complaint. please write Ni A in the initial line .

 .,'f1--· 1r yuur l:Olnplaint is of age discri111ination, you may choose to file a formal EEO Complaint OR
        you may bypass the administrative complaint process and file a civil action directly in an
        appropriate U.S. District Court after first giving the EEOC not less than thirty (30) days notice of
        intent to file such action. Such notice must be filed within 180 days after the date of the alleged
        discrimination. If you have an age-hased claim, you have been given an Age Discrimination in
        Employment ,A.. ct Notice. Your initials ackno\vledge this re.ceipt. If you do not have an age-based
        claim, simply write N/ A on the initial line.
             Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 140 of 153




/.li11;1_
 .
(,L:::.I__   If your con1plaint is of wage-based sex discritnination, you may file a civi! action in federal
             district court within two years, or three years if the violation is will tu 1, of the date of the alleged
             violation, regardless of whether she or he has pursued an administrative action against the agency.
             Filing of an EEO complaint alleging a violation of the EPA does not tone the time for filing a civil
             action. !fyou have a \Vage-hased sex discrimination claim, you have been provided an Equai Pay
             Act Notice. Your initials acknowledge this receipt. lfyou do not have a wage-based sex
             discrimination claim, please write N/A in the initial line.




I explained the above rights to the complainant on this day.

                                                   Date
EEO Counselor



I understand the above listed rights as they have been explained by the EEO Counselor.
After careful review of my options:



I choose to proceed with EF.O Counseling
_ _ _ _ _ _ _ _ _ _ _Complainant                                 Date


------------EEO Counselor                                         Date



I choose to eicct ADR

        a./11:?omplainant                                    Date      09-} J- ;__r:;-
                            ~




-----------EEO Counselor                                      Date



I choose to pursue my complaint through MSPB, the Negotiated Grievance Procedure, or another
forum

 - - - - - - - - - - Complainant                             Date
        Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 141 of 153




                                                       U.S. Department of Justice
                                                       Federal Bureau of Prisons
                                                       EEO Program




                  DISCRIMINATORY ACTION (29 C.F.R. Part 1614)


You have made allegations which may be covered by the Negotiated Grievance Procedure.


When a person is employed by an agency subject to 5 U.S.C. ' 7121(d) and is covered by
a collective bargaining agreement that permits claims of discrimination to be raised in a
negotiated grievance procedure, a person wishing to file a complaint or a grievance on a claim
of alleged employment discrimination must elect to raise the ciaim under either Part 1614 or
the negotiated grievance procedure, but not both.


       An election to proceed under this part is indicated only by the filing of a written
       complaint; use of the pre-complaint process as described in "' 1614.105 does
       not constitute an election for purposes of this section. An aggrieved employee
       who files a complaint under this part may not thereafter file a grievance on the
       same claim. An election to proceed under a negotiated grievance procedure is
       indicated by the filing of a timely written grievance.


       An aggrieved employee who files a grievance with an agency whose negotiated
       agreement permits the acceptance of grievances which allege discrimination
       may not thereafter file a complaint on the same claim under Part 1614 are
       reg a rd less of whether the agency has informed the individual of the need to
       elect or of whether the grievance has raised an issue of discrimination. Any
       such complaint filed after a grievance has been filed on the same claim shall
       be dismissed without prejudice to the complainant's right to proceed through the
         Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 142 of 153


        negotiated grievance procedure, including the right to appeal to the Commission
        from a final decision as provided in subpart D of Part 1614. The notice of final
        action dismissing such a complaint shall advise the complainant of the obligation

        to raise discrimination in the grievance process and of the right to appeal the

        final grievance decision to the Commission.


When a person is not covered by a collective bargaining agreement that permits claims of
discrimination to be raised in a negotiated grievance procedure, claims of discrimination shall
be processed as complaints under this Part 1614.


Accordingly, you are alleging discrimination on the grounds of race, color, religion, sex, national

origin, age, disability, and/or reprisal, and if you wish to pursue the claim, you must make
an election to pursue it either as a complaint with the agency under 29 C.F.R. Part 1614, or
 in the negotiated grievance procedure, if you are covered by the collective bargaining
agreement.    However, you may not pursue your claim in both forums.


An election is made by filing a grievance in writing (wh_e_~her or_n_otJhe grievance has raisiid
;3__claim of di~c:ri111ination), or, by filing a written formal EEO complaint with your agency under
Part 1614.   Use of the pre-complaint process (counseling) under ' 1614.105 does ri_ot

constitute an election.


If you have further questions concerning the possible applicability of 5 U.S.C. ' 712i(d) to

you, you should immediately contact a representative of the employee organization which has
a negotiated agreement with your agency or ask the EEO Counselor for further information
and assistance.




I have received a copy of this notice.



------.,-""fl""""""~""---"""'#-~__,,i~"::z:-===-::=-.____ Date:_..c..l_71'---'/c..../_-_,.)_S_ _
(Aggrieved Person SignatDrs.}__'\.
      Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 143 of 153




(Aggrieved errs Re7sentative Signature)

___________________, _ _ _ Date: _ _ _ _ _ _ _ __

(EEO Counselor Signature)
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 144 of 153
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 145 of 153
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 146 of 153
               Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 147 of 153



                                                      Notice of EEO Time Lines

Counseling/ ADR:
~n1c aggrieved person must contact an EEO counselor ,1.'1.tbin 45 calendar days ~frer:
                            the alleged dtscritninatory ,1,tion.
                            the effective date of an alleged discriininatory personnel action.
                            hccotning a\varc of the alleged discrirninatory prac1ice.

-rhc at7..p,ncvcd person must be given a Noricc ofR.ight to File a Formal (ornpla1nt no later than:
               3(i calendar days after the first conract \Vith the counselor. 111c period 1nay be extended if the
aggrie\'ed person and the agency agree:, to an extension of no more than an additional 60 calendar days.
          - 90 calendar days after the first contact \\1th the counselor if the aggrieved person agrees to use the
agency's alternate dispute resolurion procedun::t;.



Formal Complaint:
'l.11<' ;1ggrie,.-f'd p.: rson n1ay fih, a forrn,il (:omplaint:
                     0




            .-\t any time after the 10th call·ndar day \Vhcn the aggrieved person and the agency agree to an
extension and resolution efforts continue.

                \\'.fithin l S calf'nd:1r day~.   :if!{'f   receiving a Norice of Righr ta I ·'i!c a Formal <:o,nplaint.

Dismissal of Issues:

l f the agency dismisses a fonnal complaint, the cotnplainant 1nay file an appeal to the r~EC)(::, ()ffice of Federal
Operations (OFO), \\ithin 30 calendar days. If ()I;O dctcnnines that:

                l)ismissal was not proper, ()FO \vill order the agency to accept the complaint.

                Dismissal of the coin plaint was proper, the compiainant may file a civii action in l;.s. District Court
\Vi thin   90 calendar days after receiving the ()FO decision.

If an OF() decision is not issl!cd ,,it!un 180 calendar dar:,; after the aprcal ,,va<:. filerl, rhc co,nplainant tnay file a civil
at..:lion in U.S. I)i~tricr Court.

Investigation of Complaints:

If the ::g{'ncy ;1.c('{'pt.<c: tht: form:~l ccHnpb.int, the agency mu!,! complete the !nvcstigat.ion and furnish a copy of rhe
investigative file to the co1npla1nant \Vtthi.n 180 calendar days after the fonnal complaint is filed. "l"he compLunanr n1ay
agree in ,vriting to an extension of not n1orc than 90 c.:alcndar days.


The complainant, after receiving the investigative file, has .JO calendar days to request a:

                I· Iearing before an l..'..E.()C adn1inistrativc Judge, or

                Final agcn1..:y dct.:i~iun \\'ithu\.lt      ,1   he,1ring.
                 Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 148 of 153




Decisions:
.-\ hearing, if requested, rnust be held and the administrative judge's findings and conclusions must be sent to the agency
:incl thf' complainant ,vithin 180 cale:1d;1r day;;.

1'hc agcncr must issue a final decision ,vithin 60 calendar days of the end of rhc 30 calendar dar pt:riocl in \\·hich the
co111pbinant can rcque:st a hearing or an im1nediate final agency decision and the agency does not receive a request for
enher a hearing or an immediate final agency <lec1s1011.

Appeals:

.-\n appeal may be filed '\t-ith OFO ,vitlun 30 calendar days of the final agency decision.

#              ;\   r,::•Lfllest fur reconsideration oi chc UF() decision may he fiicd \Vltlun 30 calendar days. Ir rnust be filed v,:ith
               1.~EOC, ()ffice of Federal Operations OF().

•              ..-\ civil action   111   L'.S. I)istrict Court ,nav be filed:

                    .r\fter 180 calendar days of filing the formal cotnplaint if a final agency decision has nor been issued.

                 \\:ithin 90 calendar d:1ys of rccei\-ing the agency decision if rhc agency Jcc1s1on 1s not appealed to
               EI~(IC, OF() .

                    .\ftcr 180 calendar days of filing an appeal \t·ith OFO if no decision is issued.

                    \\,.ithin 90 calendar days after rccel,1..ng the OF() df"ci:,ion


I RECEIVED A COPY OF THIS NOTICE.

   ///.'• ,,,-._, /(__;::> (;-. . .
-~~-""~-~--------'".c--------       _________ Dare;
: · (~~"' 1r,i ]'arrm)




                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ l)atc:_
(!'.{;(} r:01111,dr,r)
Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 149 of 153




                       Exhibit
                         R
                    Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 150 of 153

                                                STERLING L. DERAMUS
                                                    ATTORNEY AT LAW
                                                     2229 In AVENUE NORTH
                                                  BIRMINGHAM, ALABAMA 35203
                                                     \V \Iv\\'. L'l·, R:\ Mt ~L.". W .( OM


OFFICE PHONE                                                                                             FAX NUMBER
(205) 504-0189                                                                                          (205) 449-7392
EMAIL
s der am uslll>dcram us I aw. com

                                                      OCTOBER 29, 2015


                JIU ELECTRONIC MAIL: zthomas@bop.gov

               October 29, 2015

               Mr. Thomas Zelford
               EEO Counselor
               U.S. Department of Justice
               Bureau of Prisons
               FCl Aliceville
               11070 Hwy 14
               Aliceville, Alabama 35442

               RE:        Armstrong. Reshawn v. Lynch, Loretta, Attorney General, Dep 't ofJustice -
                          Amended Informal Complaint ico Ms. Reshawn Armstrong

               Dear Mr. Zelford:

                        Pursuant to 29 C.F.R. § 1614, et seq., 1 writing on behalf of my client and the
               Department of the Justice, Bureau of Prison's (Agency) dedicated employee, Ms.
               Reshawn Armstrong, Senior Officer Specialist, GL-8, the Complainant in the above-
               referenced pending EEO complaint, to timely file this second amendment to Ms.
               Armstrong's previously filed informal EEO complaint. Complainant initiated the EEO
               process on August 21, 2015, and amended her initial complaint on September, 11, 2015.
               The purpose of this amendment is to add as a basis retaliation and new examples of such
               retaliation that have occurred within the past 45 days. The new examples are in bold.

                          The Complaint for which Ms. Armstrong seeks resolution is as follows:

                       Since on or about April 3, 2015 and continuing to August, 2015, the Agency has
               engaged in an ongoing pattern and practice of hostile work environment and disparate
               treatment discrimination against the Complainant on the basis of her sex (female), and
               retaliation for having engaged in prior protected activity (filing of instant complaint
               in August, 2015) in violation of her rights under Title VII of the Civil Rights Act of 1964,
               42 USC 2000e, et seq., and 29 CFR 1614, et seq. Specific examples of the alleged ongoing
               harassment and discrimination, include, but are not limited to, the following:

                          l, On or about April 3, 2015, the Agency, by and through its Alleged
                               Discriminating Official/Responsible Management Officials (ADO/RMO) Mr.
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 151 of 153

Mr. Thomas Zelford
October 29, 2015
Pa e2


           Sekou Ma'at (Male), Associate Warden, FCI Aliceville, gave Complainant a
           derogatory and false evaluation of Complainant in order to interfere with her
           applications for employment with the Agency at other facilities. Complainant
           discovered that ADO/RMO Ms. Ma'at made these derogatory and false
           allegations on or after August 21, 2015, and thus this complaint is still timely.

       2. OnoraboutJuly7, 2015, the Agency, by and throughitsADO/RMO Mr. Ma'at,
          gave Complainant a second derogatory and false evaluation of Complainant in
          order to interfere with her applications for employment with the Agency at other
          facilities. Complainant discovered that ADO/RMO Mr. Ma'at made these
          derogatory and false allegations on or after August 21, 2015, and thus this
          complaint is still timely.

       3. From on or about February, 2015 and continuing to August, 2015, the Agency,
          by and through its ADO/RMO Mr. Ma'at, gave Complainant further derogatory
          and false evaluations of Complainant in order to interfere with her applications
          for employment as a Correctional Counselor, GL-9, with the Agency at other
          facilities. Complainant discovered that ADO/RMO Mr. Ma'at made these
          derogatory and false allegations on or after August 21, 2015, and thus this
          complaint is still timely.

       4. From on or about February l, 2015 and continuing to August, 2015 the Agency
          has failed to selt::ct Complainant for the following positions due to the improper
          evaluations given by ADO/RMO Ma' at (discovered by Complainant on August
          21, 2015):

               a.    BSG-2015-0040 ( GL-9 Correctional Counselor)
               b.    MEN-2015-0030 (GL-9 Correctional Counselor)
               c.    PHX-2015-0049 (GL-9 Correctional Counselor)
               d.    TDG-2015-0024 (GL-9 Correctional Counselor)
               e.    MNA-2015-0024 (GL-9 Correctional Counselor)
               f.    ATL-2015-0039 (GL-9 Correctional Counselor)
               g.    EST-2015-0022 (GL-9 Correctional Counselor)
               h.    HR-N-2015-0007 (GS-9/11 Lieutenant Position) at the following
                     locations:
                         1. FCC Coleman, FL
                         2. FCC Lompoc, CA
                         3. FCC Victorville, CA
                         4. FCC Pollock, LA
               1.    HR-N-2015-0009 (GL-9 Lieutenant Position) at the following
                     locations:
                         1. FCI Dublin, CA
                         2. MCC San Diego, CA
                         3. FPC Pensacola, FL
                         4. FCI Talladega, AL
   Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 152 of 153

Mr. Thomas Zelford
October 29, 2015
Pa e 3


                       5. FDC Honolulu, HI
                j.   AR0-2015-0172 (GS- 9/11 Lieutenant Position)

         5. On or about October 2, 2015, the Agency, by and through, ADO/RMO
            Kylie Tisdale, Human Resources Manager, FCI Aliceville, sent
            Complainant an email indicating that she considered her previous formal
            grievance concerning a pay dispute was resolved even though Complainant
            had not agreed to any resolution of said grievance.

         6. On or about October 8, 2015 and continuing on or about October 16,
            2015, the Agency, by and through several managers, encouraged other
            employees of FCI Aliceville to harass Complainant while she was working
            an assigned post by berating her to break certain rules, and using
            intemperate language and behavior designed to intimidate and to create a
            hostile work environment

       In resolution of the aforementioned complaint, Complainant demands the Agency
provide the Complainant with the following equitable and monetary relief:

         1. Cease the ongoing harassment and discrimination of Complainant;

         2. Provide Complainant with one of the positions listed above, with applicable
            back pay, interest, benefits, and a clean record.

         3. Pay the Complainant an amount of liquidated damages in an amount not to
            exceed $300,000;

         4. Reimburse the Complainant for her full Attorney fees; and

         5. Provide the Complainant with any other relief to which she is entitled.

       Please process this          complaint    through     your    Alternative      Dispute
Resolution/Mediation program.

      If you have any questions regarding this matter, please do not hesitate to contact
me. Your prompt attention to this matter is appreciated.

                                              Sincerely,




cc: Reshawn Armstrong
       Case 7:17-cv-01857-LSC Document 94 Filed 09/13/19 Page 153 of 153




                             CERTIFICATE OF SERVICE


This is to certify that on the 13th day of September 2019, I served Plaintiff's Evidentiary

Material by placing a copy in the United States Postal Service First Class Mail-Certified

upon the Defendant Attorney whose names and address as listed below:

Sarah C. Blutter
Don Long
Assistant U.S. Attorney
U.S. Attorney's Office for the
Northern District of Alabama
1801 Fourth Avenue North
Birmingham, Alabama 35203

                                                   Reshawn     nnstrong (Pro Se)

                                                   1130 University Blvd B
                                                   Tuscaloosa, Alabama 35401
                                                   (205) 861-5979
                                                   rallll@ymail.com
